Exhibit 10.2

 

--------------------------------------------------------------------------------

 

FIRST MEZZANINE LOAN AGREEMENT

 

($45,000,000 Floating Rate Public Company Loan)

 

Dated as of April 1, 2005

 

between

 

SHC MICHIGAN AVENUE MEZZANINE I, LLC and

 

SHC CHOPIN PLAZA MEZZANINE I, LLC,

 

as Borrowers,

 

and

 

GERMAN AMERICAN CAPITAL CORPORATION,

 

as Lender

 

Secured by:

 

The Ownership Interests (as defined herein)

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS; PRINCIPLES OF CONSTRUCTION

   1

Section 1.1

   Definitions    1

Section 1.2

   Principles of Construction    35

ARTICLE II GENERAL

   36

Section 2.1

   The Loan    36

Section 2.2

   Interest    38

Section 2.3

   Loan Repayment    42

Section 2.4

   Prepayment    44

Section 2.5

   Release of Liens    46

Section 2.6

   Intentionally Omitted    49

Section 2.7

   Interest Rate Cap Agreements    49

ARTICLE III CONDITIONS PRECEDENT

   51

Section 3.1

   Conditions Precedent to the Loan    51

Section 3.2

   Reliance Language    55

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   55

Section 4.1

   Borrowers’ Representations    55

Section 4.2

   Survival of Representations    71

ARTICLE V AFFIRMATIVE COVENANTS

   71

Section 5.1

   Covenants of the Borrowers    71

ARTICLE VI NEGATIVE COVENANTS

   84

Section 6.1

   Negative Covenants of the Borrowers    84

ARTICLE VII ALTERATIONS AND EXPANSIONS; LEASING

   95

Section 7.1

   Alterations and Expansions    95

Section 7.2

   Leasing    95

 

i



--------------------------------------------------------------------------------

ARTICLE VIII CASUALTY AND CONDEMNATION

   96

Section 8.1

   Insurance; Casualty and Condemnation    96

Section 8.2

   Casualty and Condemnation    100

ARTICLE IX ACCOUNTS AND RESERVES

   101

Section 9.1

   Establishment and Maintenance of Cash Management Deposit Account    101

Section 9.2

   Reserve Accounts    102

Section 9.3

   Intentionally Omitted    104

Section 9.4

   Disbursements from the Mezzanine Loan Deposit Account and the Mezzanine Loan
Holding Account; Borrowers’ Obligation to Fund Mezzanine Loan Deposit Account   
104

Section 9.5

   No Release if Event of Default Exists    106

Section 9.6

   Grant of Security Interest; Rights upon Default    106

Section 9.7

   Lender Not Responsible    107

Section 9.8

   Inspections    107

Section 9.9

   Bankruptcy    107

ARTICLE X DEFAULTS

   108

Section 10.1

   Events of Default    108

Section 10.2

   Remedies    111

Section 10.3

   Remedies Cumulative    111

ARTICLE XI PROPERTY MANAGEMENT

   112

ARTICLE XII MISCELLANEOUS

   113

Section 12.1

   Survival    113

Section 12.2

   Permitted Investments; Eligible Accounts; Eligible Institutions    113

Section 12.3

   Governing Law; Consent to Jurisdiction    113

Section 12.4

   Modification, Waiver in Writing    114

Section 12.5

   Delay Not a Waiver    115

Section 12.6

   Notices    115

 

ii



--------------------------------------------------------------------------------

Section 12.7

   Trial by Jury    116

Section 12.8

   Headings    116

Section 12.9

   Severability    116

Section 12.10

   Preferences    116

Section 12.11

   Waiver of Notice    117

Section 12.12

   Remedies of Borrowers    117

Section 12.13

   Expenses; Indemnity    117

Section 12.14

   Exhibits and Schedules Incorporated    118

Section 12.15

   Offsets, Counterclaims and Defenses    118

Section 12.16

   No Joint Venture or Partnership    119

Section 12.17

   Publicity    119

Section 12.18

   Waiver of Marshalling of Assets    119

Section 12.19

   Waiver of Counterclaim    119

Section 12.20

   Conflict; Construction of Documents    119

Section 12.21

   Brokers and Financial Advisors    120

Section 12.22

   No Third Party Beneficiaries    120

Section 12.23

   Prior Agreements    120

Section 12.24

   Exculpation    120

Section 12.25

   Loan Assignability    122

Section 12.26

   Exculpation of Lender    123

Section 12.27

   Contribution Among Borrowers    124

Section 12.28

   Joint and Several Obligations    124

Section 12.29

   Lender’s Rights    125

Section 12.30

   Covenants Applicable to Parties other than Borrower    125

Section 12.31

   Cooperation with Senior Loan Securitization    125

ARTICLE XIII AGENT FOR LENDER

   125

Section 13.1

   Appointment and Authorization of Agent    125

Section 13.2

   Delegation of Duties    126

Section 13.3

   Reliance by Agent    126

ARTICLE XIV SECURITIZATION

   126

Section 14.1

   Sale of Note and Securitization    126

Section 14.2

   Cooperation with Rating Agencies    127

Section 14.3

   Securitization Financial Statements    127

Section 14.4

   Securitization Indemnification    127

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A

   -    Borrowers and Property Owners

Schedule B

   -    Description of Mortgaged Premises

Schedule C

   -    Allocated Loan Amounts

Schedule D

   -    Property Managers and Brands

Schedule E

   -    Intentionally Omitted

Schedule F

   -    Material Agreements

Schedule G

   -    Form of Monthly Officer Certificate

Schedule H

   -    Prepayment Fees

Schedule 3.1(o)

   -    Schedule of Financial Statements and Operating Statements

Schedule 4.1(v)

   -    Schedule of Temporary Certificates of Occupancy

Schedule 4.1(w)

   -    Schedule of Properties in Flood Zones

Schedule 4.1(x)

   -    Schedule of Engineering Reports and Environmental Reports

Schedule 4.1(ee)

   -    Breaches of Material Agreements and Property Management Agreements

Schedule 4.1(gg)

   -    Schedule of Occupancy Reports, Delinquency Reports, Tenant Security
Deposits and Letters of Credit and Tenant Arrearages

Schedule 4.1(ss)

   -    Intentionally Omitted

Schedule 4.1(uu)

   -    Schedule of Liquor Licenses

Schedule 4.1(ddd)

   -    Corporate Structure

Schedule 6.1(g)

   -    Zoning Exceptions

EXHIBITS

         

Exhibit A

   -    Waiver of Prepayment Rights

Exhibit B

   -    Interest Rate Cap Requirements

Exhibit C

   -    Pre-approved Transferees

Exhibit D

   -    ADA Remediation Costs/Items

Exhibit E

   -    Intentionally Omitted

Exhibit F

   -    Assignment Agreement

 

iv



--------------------------------------------------------------------------------

MEZZANINE LOAN AGREEMENT, dated as of April 1, 2005 (as amended, restated,
replaced, supplemented or otherwise modified from time to time in accordance
with the terms hereof, this “Agreement”), between SHC Michigan Avenue Mezzanine
I, LLC and SHC Chopin Plaza Mezzanine I, LLC, each a Delaware limited liability
company (each individually a “Borrower” and collectively, the “Borrowers”) and
German American Capital Corporation, a Maryland corporation (together with its
successors and/or assigns the “Lender”).

 

All capitalized terms used herein shall have the respective meanings set forth
in Section 1.1 hereof.

 

W I T N E S S E T H:

 

WHEREAS, Borrowers desire to obtain the Loan from Lender and secure the same by,
among other things, each Borrower’s equity interest in the entities identified
on Schedule A hereto (each, a “Property Owner” and, collectively, the “Property
Owners”);

 

WHEREAS, Lender is willing to make the Loan to the Borrowers, subject to and in
accordance with the terms of this Agreement and the other Loan Documents;

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereby covenant, agree, represent and warrant as follows:

 

ARTICLE I

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1 Definitions

 

For all purposes of this Agreement, except as otherwise expressly provided
herein:

 

“Acceleration Prepayment Premium” shall mean an amount equal to 3.0% of the Loan
Amount prepaid, to be paid in accordance with Section 2.4.3 hereof.

 

“Acceptable Counterparty” shall mean a Counterparty, the long-term unsecured
debt rating with respect to which is at least “A1” by Moody’s and “A+” by
Standard & Poor’s (or the equivalent by each of the Rating Agencies).

 

“Acceptable Property Management Agreement” shall mean, with respect to any
Property, a new or amended Property Management Agreement with the Property
Manager of such Property as of the date hereof (as indicated on Schedule D
hereto) which agreement shall be upon terms and conditions no less favorable to
the applicable Property Owner, Operating Lessee and Lender than those contained
in the Property Management Agreement with respect to such Property in effect as
of the Closing Date (provided, that Property Owners’ and/or Operating Lessee’s
entitlement to, and the timing of the receipt of, cash flows from such Property
and the cash management procedures with respect thereto shall not be adversely
affected) or any new or

 

1



--------------------------------------------------------------------------------

amended Property Management Agreement entered into by any Property Owner and/or
Operating Lessee with respect to any Property in accordance with the terms of
Article XI hereof.

 

“Acceptable Property Manager” shall mean (i) with respect to each Property, the
current Property Manager and current brand as of the Closing Date for such
Property as indicated on Schedule D hereto and, at any time prior to two years
after the Closing Date, the property managers and brands listed under
“Acceptable Property Manager” for such Property on Schedule D hereto, provided
(x) each such property manager or brand continues to be Controlled by
substantially the same Persons Controlling such property manager or brand as of
the Closing Date (or if such Property Manager is a publicly traded company, such
Property Manager continues to be publicly traded on an established securities
market), and (y) such property manager has under management, at the time of its
engagement as Property Manager, not fewer than 20 first class full service
resort or business hotel properties (excluding the Properties) containing not
fewer than 5,000 hotel rooms in the aggregate, (ii) during such two-year period,
any Close Affiliate of any of the foregoing Persons with respect to a Property
(provided that such Close Affiliate continues to manage the same Property as the
Acceptable Property Manager of which it is a Close Affiliate (as indicated in
clause (i) above) and so long as such Affiliate continues to be Controlled by
substantially the same Persons Controlling such Close Affiliate as of the
Closing Date (or if such Close Affiliate is a publicly traded company, such
Close Affiliate continues to be publicly traded on an established securities
market)); or (iii) any other reputable and experienced professional hotel
management company (A) which, or a Close Affiliate of which, shall have at least
five years’ experience in the management of hotel properties substantially
similar to the Properties, (B) which, or a Close Affiliate of which, shall have
under management, at the time of its engagement as Property Manager, not fewer
than 20 first class full service resort or business hotel properties (excluding
the Properties) containing not fewer than 5,000 hotel rooms in the aggregate,
and (C) with respect to which Lender’s written approval has been obtained.

 

“Adjusted Operating Income” shall mean, for any specified period, all income
received by Property Owners and/or Operating Lessee (or by a Property Manager
for the account of Property Owners and/or Operating Lessee) from any Person
during such period in connection with the ownership or operation of the
Properties, determined on an accrual basis of accounting determined in
accordance with GAAP, including the following:

 

(i) all revenues derived from rooms, food and beverage, telecommunications,
garage and parking, other operating department, services and rental and others;

 

(ii) all amounts payable to any Property Owner and/or Operating Lessee (or to a
Property Manager for the account of any Property Owner and/or Operating Lessee)
pursuant to Operating Agreements relating to any one or more of the Properties;

 

(iii) condemnation awards to the extent that such awards are compensation for
lost rent allocable to such specified period;

 

2



--------------------------------------------------------------------------------

(iv) business interruption and loss of “rental value” insurance proceeds to the
extent such proceeds are allocable to such specified period; and

 

(v) all investment income with respect to the Senior Loan Reserve Accounts.

 

Notwithstanding the foregoing clauses (i) through (iv), Adjusted Operating
Income shall not include (A) any condemnation or insurance proceeds (other than
of the types described in clauses (iii) and (iv) above), (B) any proceeds
resulting from the sale, exchange, transfer, financing or refinancing of all or
any part of any Property (other than of the types described in clause (iii)
above), (C) any repayments received from Tenants of principal loaned or advanced
to Tenants by Property Owners, (D) any type of income that would otherwise be
considered Adjusted Operating Income pursuant to the provisions above but is
paid directly by any Tenant to a Person other than any Property Owner, Operating
Lessee or Property Manager or its agent and (E) any fees or other amounts
payable by a Tenant or another Person that are reimbursable to Tenant or such
other Person.

 

“Affiliate” shall mean a Person or Persons directly or indirectly, through one
or more intermediaries, Controlling, Controlled by or under common Control with
the Person or Persons in question.

 

“Agent” shall mean German American Capital Corporation, together with its
successors and assigns as provided in Section 13.1 hereof.

 

“Aggregate Debt Service” shall mean, for any specified period, the sum of “Debt
Service” (as such term is defined in the Senior Loan Agreement) plus Mezzanine
Debt Service and “Mezzanine Debt Service” (as such term is defined in the Second
Mezzanine Loan Agreement).

 

“Aggregate DSCR” shall mean, with respect to a particular period, the ratio of
Net Operating Income to Aggregate Debt Service in respect of such period (except
that no principal payment shall be included in such calculation), as computed by
Lender from time to time, using in all cases an assumed loan constant equal to
the then applicable Aggregate Maximum Pay Rate per annum (which constant shall
be calculated at all times using a 30/360 accrual convention). If no such period
is specified, then the period shall be deemed to be the immediately preceding
full 12 months.

 

“Aggregate Maximum Pay Rate” shall mean, (i) 8.39% through the Initial Maturity
Date and (ii) from and after the Initial Maturity Date through the final
Maturity Date greater of (1) 8.39% and (2) the lesser of (A) the product of (x)
8.39%, and (y) a fraction, the numerator of which is Net Operating Income for
the most recently available twelve (12) month period prior to the later of (I)
the date on which the applicable Extension Interest Rate Cap Agreement is
purchased and (II) the date that is thirty (30) days prior to the applicable
Maturity Date and the denominator of which is Closing Date Net Operating Income
and (B) 10.50%.

 

“Agreements with Managers” shall mean, collectively, each of those certain
Agreement and Estoppels entered into as of the Closing Date by each of the
Property Managers, Lender and Property Owners.

 

3



--------------------------------------------------------------------------------

“Allocated Loan Amount” shall mean the principal amount of the Loan allocated to
each Ownership Interest as set forth on Schedule C hereto or following a
Directed Paydown a ratable reduction thereof.

 

“Alteration” shall mean any demolition, alteration, installation, improvement or
decoration of or to a Property or any part thereof or the Improvements
(including FF&E) thereon (other than any of the foregoing that (i) is permitted
to be done and actually is done by or on behalf of the applicable Property
Manager without the consent of the applicable Property Owner (it being the
intent of the parties that for this purpose amounts expended by a Property
Manager in respect of FF&E in the ordinary course of business from amounts
reserved for FF&E under the applicable Acceptable Property Management Agreement
shall be deemed not to be an Alteration), or (ii) is paid for out of any Senior
Loan Reserve Account described in Section 9.2.1(a) or (e) of the Senior Loan
Agreement.

 

“Annual Budget” shall mean the annual operating and capital budget for each
Property for any Fiscal Year setting forth, in reasonable detail, (i) the
relevant Property Owner’s good faith estimates of all Adjusted Operating Income,
(ii) all Operating Expenses, (iii) Management Fees and (iv) Capital
Expenditures.

 

“Applicable Interest Rate” shall have the meaning set forth in Section 2.2.2(a)
hereof.

 

“Appraisal” means an as-is MAI appraisal of a Property, prepared not more than
ninety (90) days (or such longer period as shall be acceptable to Lender) prior
to the Closing Date by (a) Hospitality Valuation Services or (b) another member
of the American Institute of Real Estate Appraisers selected by Lender (or, if
such appraiser is selected by Property Owners, such appraiser shall be
acceptable to Lender and shall have at least ten (10) years’ experience in
evaluating and appraising properties similar in type and geographic location as
such Property), which appraisal shall meet the minimum appraisal standards for
national banks promulgated by the Comptroller of the Currency pursuant to Title
XI of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989,
as amended (FIRREA).

 

“Approved Banks” shall mean banks or other financial institutions which have (a)
a minimum net worth of $500,000,000 or (b) total assets of $5,000,000,000.

 

“Assignment Agreement” shall have the meaning set forth in Section 12.25 hereof.

 

“Assignment of Leases” shall mean each Assignment of Leases, Rents and Revenues,
dated as of the Closing Date, from the applicable Property Owner, as assignor,
to the Senior Lender, as assignee, together with any amendments thereto pursuant
to the provisions thereof, assigning all the Leases and Rents with respect to
each Property.

 

“Assumption Borrowers” shall have the meaning set forth in Section
6.1(i)(ii)(H)(1) hereof.

 

“Assumption Property Owners” shall have the meaning set forth in Section
6.1(i)(ii)(A)(1) hereof.

 

4



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy” as the same may be amended, modified, succeeded or replaced, from
time to time.

 

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Properties: Taxes, Other Charges and Insurance Premiums.

 

“Beneficial” when used in the context of beneficial ownership has the analogous
meaning to that specified in Rule 13d-3 under the Securities Exchange Act of
1934, as amended.

 

“Breakage Costs” means, with respect to the prepayment of any principal amount
of the Loan (other than a voluntary Prepayment following the requisite prior
notice which is made pursuant to Section 2.4.2 hereof), an amount equal to the
aggregate of (i) the excess, if any, of (A) the amount of interest that
otherwise would have accrued on the principal amount of the Loan so prepaid for
the period from the date of such prepayment through and including the last day
of the then-current Interest Accrual Period (or, in the case of a prepayment on
a Payment Date without the required notice, the period from and including the
first day of the immediately succeeding Interest Accrual Period through and
including the final day of such Interest Accrual Period) at the rate of interest
which would have been applicable herein over (B) the amount of interest that
otherwise would have accrued on such principal amount for the applicable period
at a rate per annum equal to LIBOR measured two Business Days prior to such
prepayment; plus (ii) any and all other losses, costs, fees and expenses of
Lender (including, without limitation, any early termination or upfront
payments, brokerage commissions and other transaction costs) incurred or
sustained, directly or indirectly, as a result of such prepayment of the Loan.

 

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, or any master servicer, special
servicer or trustee in connection with a Senior Loan Securitization are located
are authorized or obligated by law, governmental decree or executive order to be
closed. When used with respect to an Interest Determination Date, “Business Day”
shall mean a day on which banks are open for dealing in foreign currency and
exchange in London.

 

“Capital” shall have the meaning set forth in Section 6.1(i)(i)) hereof.

 

“Capital Expenditures” means the hard and soft costs incurred by the Property
Owners with respect to replacements and capital repairs made to the Properties
(including, without limitation, repairs to, and replacements of, the structural
components, roofs, building systems, parking garages and parking lots, but
excluding additions to, and replacements of, FF&E) that are permitted to be done
and actually are directed to be done or done by the applicable Property Manager
without the consent of the applicable Property Owner unless the same shall have
been carried out or directed to have been carried out by the applicable Property
Manager at the request or upon the direction of a Property Owner or pursuant to
items specifically provided for in a budget with respect to a Property approved
by a Property Owner.

 

“Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such funds delivered by wire
transfer.

 

5



--------------------------------------------------------------------------------

“Cash and Cash Equivalents” shall mean (i) Cash, (ii) U.S. Government
Securities, (iii) interest bearing or discounted obligations of federal agencies
and government sponsored entities or pools of such instruments offered by
Approved Banks and dealers, including, without limitation, Federal Home Loan
Mortgage Corporation participation sale certificates, Government National
Mortgage Association modified pass-through certificates, Federal National
Mortgage Association bonds and notes, Federal Farm Credit System securities
(provided all of the obligations described in this clause (iii) shall have a
long-term unsecured debt rating of “AAA” by the Rating Agencies or backed by the
full faith and credit of the United States government for full and timely
payment), (iv) time deposits, domestic and Eurodollar certificates of deposit,
bankers acceptances or commercial paper rated at least A-1+ (or its equivalent)
by the Rating Agencies, and/or guaranteed by an entity having a long-term rating
at least equal to the Required Rating, (v) floating rate notes and other money
market instruments each issued by Approved Banks having a minimum long-term
senior unsecured debt rating from each of the Rating Agencies at least
equivalent to the Required Rating, (vi) obligations issued by state and local
governments or their agencies, carrying a rating at least equal to the Required
Rating and/or guaranteed by an irrevocable letter of credit of an Approved Bank
having a long-term senior unsecured debt rating of at least AA- from each of the
Rating Agencies (provided that if the scheduled maturity of any such obligation
is more than six (6) months after the date of purchase by Borrower or Lender and
such obligation is guaranteed by a letter of credit, the letter of credit
guaranteeing such obligation must be issued by an Approved Bank having a
long-term senior unsecured debt rating of at least AA- from each of the Rating
Agencies), (vii) repurchase agreements with major banks and primary government
securities dealers fully secured by U.S. government or agency collateral with a
value equal to or exceeding the principal amount on a daily basis and held in
safekeeping (provided that at the time of purchase the counterparty to such
repurchase agreement must have a long-term senior unsecured debt rating at least
equal to the Required Rating), and (viii) investments in money market funds and
money market mutual funds all the assets of which are comprised of investments
described in clauses (i) through (vii) above, and (ix) any other investment
which the Lender shall approve in writing. Except as otherwise provided in this
definition, Cash and Cash Equivalents shall not include any investments commonly
known as “derivatives”, any investments requiring a payment above par for an
obligation, and under no circumstances shall Cash and Cash Equivalents include
interest-only strips. Any investment in Cash and Cash Equivalents shall have a
maturity date not later than one Business Day prior to the date that the
proceeds therefrom are required hereunder.

 

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting any Property.

 

“CDO” has the meaning provided in the definition of the term “Qualified
Transferee”.

 

“Chicago Net Operating Income” means, for any specified period, the excess of
Adjusted Operating Income with respect to the Chicago Property over Operating
Expenses with respect to the Chicago Property for the trailing twelve (12) month
period.

 

“Chicago Property” means that certain property known as the Chicago
InterContinental, located in Chicago, Illinois.

 

6



--------------------------------------------------------------------------------

“Close Affiliate” shall mean with respect to any Person (the “First Person”) any
other Person (each, a “Second Person”) which is an Affiliate of the First Person
and in respect of which any of the following are true: (a) the Second Person
owns, directly or indirectly, at least 75% of all of the legal, Beneficial
and/or equitable interest in such First Person, (b) the First Person owns,
directly or indirectly, at least 75% of all of the legal, Beneficial and/or
equitable interest in such Second Person, or (c) a third Person owns, directly
or indirectly, at least 75% of all of the legal, Beneficial and/or equitable
interest in both the First Person and the Second Person.

 

“Closing Date” shall mean the date of the funding of the Loan Amount.

 

“Closing Date Chicago Net Operating Income” shall mean $13,497,952.

 

“Closing Date DSCR” shall mean 1.20 to 1.00.

 

“Closing Date Miami Net Operating Income” shall mean $7,126,982.

 

“Closing Date Net Operating Income” shall mean $20,624,934.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Condemnation” shall mean a taking or voluntary conveyance during the term
hereof of all or any part of any Property or any interest therein or right
accruing thereto or use thereof, as the result of, or in settlement of, any
condemnation or other eminent domain proceeding by any Governmental Authority,
whether or not the same shall have actually been commenced.

 

“Condominium Association” shall mean the Miami Center Owners’ Association, Inc.,
a Florida Corporation.

 

“Condominium Declaration” shall mean that certain Declaration of Condominium for
Miami Center dated as of February 23, 1989 by City National Bank of Florida,
successor to City National Bank of Miami and Inter-Continental Florida Limited
Partnership, as amended by the First Amendment to Declaration of Condominium for
Miami Center, dated as of August 24, 1990 by City National Bank of Florida as
Trustee under Trust No. 2400958600 and Inter-Continental Florida Limited
Partnership, as the same may be further amended, restated, supplemented or
otherwise modified from time to time as permitted hereunder.

 

“Consumer Price Index” shall mean the Consumer Price Index for All Urban
Consumers published by the United States Department of Labor, national index
(all items) (base year 1982-84 = 100), or any successor index thereof as such
successor index may be appropriately adjusted to establish substantial
equivalence with the Consumer Price Index. If the Consumer Price Index is
converted to a different standard reference base or otherwise revised, then
whenever the determination of a CPI Increase figure is called for herein, the
Consumer Price Index shall be converted in accordance with the conversion
factors published by the United States Department of Labor, Bureau of Labor
Statistics, or, if said Bureau shall not publish the

 

7



--------------------------------------------------------------------------------

same, as the same may be published by Prentice-Hall, Inc. or any other
nationally recognized publisher of similar statistical information selected by
Lender (in its reasonable discretion). If the Consumer Price Index ceases to be
published and there is no successor thereto, such other index as Lender shall
reasonably select shall be substituted for the Consumer Price Index.

 

“Control” shall mean, with respect to a Person that is a corporation, the right
to exercise, directly or indirectly, fifty one percent (51%) or more of the
voting rights attributable to the shares of the controlled corporation and, with
respect to a Person that is not a corporation, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled Person. “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Counterparty” shall mean the counterparty to the Interest Rate Cap Agreement
and any counterparty under a Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement and, if applicable, any credit support
provider identified in the Interest Rate Cap Agreement, Replacement Interest
Rate Cap Agreement or Extension Interest Rate Cap Agreement.

 

“CPI Increase” shall mean, when used to qualify a fixed dollar amount set forth
herein at the date in question, such fixed dollar amount, as increased by the
percentage by which the Consumer Price Index at the time of such measurement
shall have increased over such Consumer Price Index for December 2003.

 

“Current Debt Service Reserve Account” shall have the meaning set forth in
Section 9.2.1 hereof.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, the Note, together with all interest accrued and unpaid thereon and all
other sums due to Lender in respect of the Loan (including any Breakage Costs),
and any sums due under the Note, this Agreement, the Pledge or in any other Loan
Document.

 

“Debt Securities” shall mean debt obligations, other than U.S. Government
Securities, of any Person, whether evidenced by bonds, notes, debentures,
certificates, book entry deposits, certificates of deposit, commercial paper,
bankers acceptances, reinvestment letters, funding agreements or other
instruments, which (i) are not subject to prepayment or redemption prior to
maturity and (ii) are rated not less than the then Required Rating; or any
combination of the foregoing. Any Debt Securities delivered to Lender as
collateral for an obligation shall mature not less than one (1) Business Day
prior to the due date of such obligation.

 

“Debt Service Amount” shall have the meaning set forth in Section 9.2.15(a)(i)
hereof.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

8



--------------------------------------------------------------------------------

“Default Rate” shall mean a rate per annum equal to 300 basis points (3.0%) in
excess of the Applicable Interest Rate (but in no event shall the Default Rate
be less than the Prime Rate from time to time plus one percent (1%)).

 

“Deferred Maintenance Conditions” shall have the meaning set forth in the Senior
Loan Agreement.

 

“Depositary Bank” shall mean the depositary bank under the Mezzanine Loan
Deposit Account Agreement.

 

“Directed Paydown” shall have the meaning set forth in Section 2.4.2 hereof.

 

“Disqualified Transferee” shall mean any Person that, or any Person that
Controls, is Controlled by or is under common Control with a Person that, (i)
has (within the past ten (10) years) defaulted, or is now in default, beyond any
applicable cure period, of its material obligations, under any written agreement
with Lender or any Affiliate of Lender; (ii) has been convicted in a criminal
proceeding for a felony or a crime involving moral turpitude or that is an
organized crime figure or is reputed (as determined by Lender in its sole
discretion) to have substantial business or other affiliations with an organized
crime figure; (iii) has at any time filed a voluntary petition under the
Bankruptcy Code or any other federal or state bankruptcy or insolvency law; (iv)
as to which an involuntary petition has at any time been filed under the
Bankruptcy Code or any other federal or state bankruptcy or insolvency law; (v)
has at any time filed an answer consenting to or acquiescing in any involuntary
petition filed against it by any other Person under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law; (vi) has at any time
consented to or acquiesced in or joined in an application for the appointment of
a custodian, receiver, trustee or examiner for itself or any of its property;
(vii) has at any time made an assignment for the benefit of creditors, or has at
any time admitted its insolvency or inability to pay its debts as they become
due; or (viii) has been found by a court of competent jurisdiction or other
Governmental Authority in a comparable proceeding to have violated any federal
or state securities laws or regulations promulgated thereunder.

 

“Downgrade” shall have the meaning as set forth in Section 2.7(b) hereof.

 

“DSCR Test” shall have the meaning set forth in the Senior Loan Agreement.

 

“DSCR Test Period” means the trailing twelve (12) month period ending with the
last day of the month for which a DSCR Test occurs.

 

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000 and (ii) is
regularly engaged in the business of making or owning commercial real estate
loans or operating commercial mortgage properties.

 

“Eligible Account” shall mean an identifiable account separate from all other
funds held by the holding institution that is either (i) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (ii) a
segregated trust account or accounts maintained with a

 

9



--------------------------------------------------------------------------------

federal or state-chartered depository institution or trust company acting in its
fiduciary capacity, and which, in the case of a state-chartered depository
institution or trust company is subject to regulations substantially similar to
12 C.F.R. §9.10(b), and has a combined capital and surplus of at least
$500,000,000 and is subject to supervision or examination by federal or state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Collateral” shall mean U.S. Government Securities, Debt Securities,
Credit Facilities (as such term is defined in the Senior Loan Agreement) or Cash
and Cash Equivalents, or any combination thereof.

 

“Eligible Institution” shall mean (1) LaSalle Bank National Association
(provided that the rating by Standard & Poors and Moody’s for LaSalle Bank
National Association’s short term unsecured debt obligations or commercial paper
and long term unsecured debt obligations does not decrease below its current
ratings) or (2) any other federal or state-chartered depository institution or
trust company insured by the Federal Deposit Insurance Corporation and (i) in
the case of accounts in which funds are held for thirty (30) days or less, the
short term unsecured debt obligations or commercial paper of which are rated A-1
by Standard & Poors, P-1 by Moody’s, or (ii) in the case of accounts in which
funds are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “AA-” by Standard & Poors and “Aa3” by
Moody’s.

 

“Employee Benefit Plan” shall mean any employee pension benefit plan subject to
the provisions of Title IV of ERISA or subject to the minimum funding standards
under Part 3 of Title I of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which each Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Engineering Report” means the structural engineering report or reports with
respect to each Property prepared by an Independent Engineer and delivered to
Lender in connection with the Loan, and any amendments or supplements thereto
delivered to Lender.

 

“Environmental Auditor” means an independent environmental auditor reasonably
approved by Lender.

 

“Environmental Claim” means any written notice, claim, proceeding,
investigation, demand or other communication by any Person or Governmental
Authority alleging or asserting liability with respect to any Borrower, any
Property Owner or any Property arising out of, based on or resulting from (i)
the presence, use or Release of any Hazardous Substance, (ii) any fact,
circumstance, condition or occurrence forming the basis of any violation, or
alleged violation, of any Environmental Law, or (iii) any alleged injury or
threat of injury to property, health or safety or to the environment caused by
Hazardous Substances.

 

“Environmental Conditions” shall mean those matters which are the subject of
environmental and seismic remediation described on Schedule 1.2 attached to the
Senior Loan Agreement.

 

10



--------------------------------------------------------------------------------

“Environmental Laws” means any and all present and future federal, state or
local laws, statutes, ordinances or regulations, any judicial or administrative
orders, decrees or judgments thereunder, and any permits, approvals, licenses,
registrations, filings and authorizations, in each case as now or hereafter in
effect, relating to the pollution, protection or cleanup of the environment, the
impact of Hazardous Substances on property, health or safety, or the use or
Release of Hazardous Substances.

 

“Environmental Reports” means a “Phase I Environmental Site Assessment” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-94 (and, if necessary, a “Phase II Environmental
Site Assessment”), prepared by an Environmental Auditor and delivered to Lender
and any amendments or supplements thereto delivered to Lender, and shall also
include any other environmental reports delivered to Lender pursuant to this
Agreement and the Mezzanine Loan Environmental Indemnity.

 

“Equipment” shall have the meaning set forth in the Mortgage.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate” at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with any Borrower as
a single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.

 

“Event of Default” shall have the meaning set forth in Section 10.1(a) hereof.

 

“Excess Cash Flow” shall have the meaning set forth in Section 9.4.1(b) hereof.

 

“Expansion” shall mean any expansion of any Property or any portion thereof or
the Improvements thereon.

 

“Extension Date” shall have the meaning set forth in Section 2.3.3(b) hereof.

 

“Extension Interest Rate Cap Agreement” shall mean, following the Borrowers’
exercise of their option to extend the Maturity Date pursuant to Section
2.3.3.(b), an interest rate cap agreement or agreements (together with the
confirmation and schedules relating thereto), each from an Acceptable
Counterparty and satisfying the requirements set forth on Exhibit B hereto;
provided that to the extent any such interest rate cap agreement does not meet
the foregoing requirements an “Extension Interest Rate Cap Agreement” shall be
such interest rate cap agreement as may be approved by the Lender in writing.

 

“FF&E” for each of the Properties, shall have the meaning set forth in the
Senior Loan Agreement.

 

“Final Completion” shall mean, with respect to any specified work, the final
completion of all such work, including the performance of all “punch list”
items, as confirmed by an Officer’s Certificate and, with respect to any
Material Alteration or Material Expansion, a certificate of the Independent
Architect, if applicable.

 

11



--------------------------------------------------------------------------------

“First Extension Term” shall have the meaning set forth in Section 2.3.3(b)
hereof.

 

“Fiscal Year” shall mean the period commencing on the Closing Date and ending on
and including December 31 of the calendar year in which the Closing Date occurs
and thereafter each twelve month period commencing on January 1 and ending on
December 31 until the Debt is repaid in full, or such other common fiscal year
of Borrowers or Property Owners as Borrowers or Property Owners may select from
time to time with the prior consent of Lender, such consent not to be
unreasonably withheld.

 

“Fitch Ratings” shall mean Fitch, Inc., its successors and/or assigns.

 

“Form W-8 BEN” shall have the meaning set forth in Section 2.2.2(d)(v)(1)
hereof.

 

“Form W-8 ECI” shall have the meaning set forth in Section 2.2.2(d)(v)(1)
hereof.

 

“Funding Borrower” shall have the meaning set forth in Section 12.27 hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the relevant date in question (as supplemented by the Uniform
System of Accounts for the Lodging Industry, current edition), consistently
applied.

 

“Governmental Authority” means any national or federal government, any state,
regional, local or other political subdivision of the United States of America
with jurisdiction and any Person with jurisdiction exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government or quasi-governmental issues (including, without limitation, any
court).

 

“Hazardous Substance” means, collectively, (i) any petroleum or petroleum
products or waste oils, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”), and lead-based
paint, (ii) any chemicals or other materials or substances which are now or
hereafter become defined as or included in the definitions of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants”, “pollutants” or words of similar import under any Environmental
Law, (iii) toxic mold and (iv) any other chemical or any other material or
substance, exposure to which is now or hereafter prohibited, limited or
regulated under any Environmental Law.

 

“Hotel Operating Accounts” shall mean those accounts maintained by the
applicable Property Owner or Property Manager pursuant to the Property
Management Agreements into which all Rents from the applicable Property are
deposited.

 

“Improvements” shall have the meaning set forth in the Mortgage.

 

“Increased Cost” shall have the meaning set forth in Section 2.2.2(c) hereof.

 

12



--------------------------------------------------------------------------------

“Independent Architect” shall mean any reputable architecture or construction
management firm that is licensed or registered in the jurisdiction where a
Property is located, if required by the laws of such jurisdiction, and not
affiliated with any Property Owner.

 

“Independent Director” means a duly appointed member of the board of directors
or board of managers reasonably satisfactory to Lender who shall not have been
at the time of such individual’s appointment and while serving as an Independent
Director, and who may not have been at any time during the preceding five years
(i) an equity holder, member, partner or any director (other than an independent
director or manager of an Affiliate of any Borrower or any Property Owner that
is required to be a single purpose bankruptcy remote entity) of, or an officer
or employee of, any Borrower, Property Owner, Sponsor, or any of their
respective equity holders or Affiliates (except in the context of this
transaction), (ii) based on information provided by such individual and
reasonably believed by Borrowers, a creditor or customer of, or supplier or
service provider (including a provider of professional services) to, any
Borrower, any Property Owner, Sponsor, or any of their respective equity
holders, members or Affiliates (other than a company that provides professional
independent managers and which also provides other services to a Borrower or any
Property Owner or such Borrower’s or such Property Owner’s equity holders,
members or Affiliates in the ordinary course of business), (iii) a member of the
immediate family of any such equity holder, member, partner, officer, employee,
creditor, supplier, service provider or customer or a member of the immediate
family of any other director of such entity or (iv) under common control with
the Persons in (i) – (iii) above.

 

“Independent Engineer” means such engineer as shall be reasonably approved by
Lender.

 

“Initial Maturity Date” shall mean April 9, 2007.

 

“Initial Payment Date” shall mean May 9, 2005.

 

“Insurance Premiums” shall have the meaning set forth in Section 8.1(d) hereof.

 

“Insurance Requirements” shall mean all terms of any insurance policy required
hereunder covering or applicable to any Property or any part thereof, all
requirements of the issuer of any such policy, and all orders, rules,
regulations and other requirements of the National Board of Fire Underwriters
(or any other body exercising similar functions) applicable to or affecting a
Property or any part thereof or any use of any Property or any part thereof.

 

“Interest Accrual Period” means, in connection with the calculation of interest
accrued with respect to any specified Payment Date, with respect to the Note,
the period from and including the fifteenth (15th) day of a calendar month to
but excluding the fifteenth (15th) day of the immediately following month;
provided, however, that the first Interest Accrual Period shall be from the
Closing Date to but excluding April 15, 2005.

 

“Interest Determination Date” means in connection with the calculation of
interest accrued for any Interest Accrual Period, the second Business Day
preceding the first day of such Interest Accrual Period.

 

13



--------------------------------------------------------------------------------

“Interest Rate Cap Agreement” means an Interest Rate Agreement or Agreements
(together with the confirmation and schedules relating thereto), each between a
Counterparty and Borrowers obtained by Borrowers and collaterally assigned to
Lender pursuant to this Agreement, and each satisfying the requirements set
forth in Exhibit B.

 

“knowledge” or words of similar import shall mean the actual or constructive
knowledge of a Person or, if such Person is not an individual, of such Person’s
representatives, agents, employees, officers or directors who would be likely to
have actual or constructive knowledge of the relevant subject matter, provided,
however, that such term shall not include knowledge of any Property Manager or
its representatives, agents, employees, officers or directors which has not been
communicated to Property Owners.

 

“Lease” shall mean any lease, sublease, sub-sublease, license, letting,
concession, occupancy agreement or other agreement (whether written or oral and
whether now or hereafter in effect), existing as of the Closing Date or
hereafter entered into by a Property Owner or any Property Manager, pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of any space in any Property, and every modification,
amendment or other agreement relating to such lease, sublease, sub-sublease, or
other agreement entered into, in accordance with the terms of the Loan Documents
and the Senior Loan Documents, in connection with such lease, sublease,
sub-sublease, or other agreement and all agreements related thereto, and every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.
Notwithstanding the foregoing, Leases shall exclude the Property Management
Agreements and the Operating Lease.

 

“Legal Requirements” shall mean:

 

(i) all governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities (including,
without limitation, Environmental Laws) affecting any Borrower, any Property
Owner, any Ownership Interest or any Property or any part thereof or the
construction, ownership, use, alteration or operation thereof, or any part
thereof (whether now or hereafter enacted and in force),

 

(ii) all permits, licenses and authorizations and regulations relating thereto,
and

 

(iii) all covenants, conditions and restrictions contained in any instruments at
any time in force (whether or not involving Governmental Authorities) affecting
any Property or Ownership Interest or any part thereof which, in the case of
this clause (iii) and as applicable, require repairs, modifications or
alterations in or to a Property or any part thereof, or in any material way
limit or restrict the existing use and enjoyment of a Property or Ownership
Interest.

 

“Lender” shall have the meaning set forth in the Recitals.

 

“Lender Cost and Expense Amount” shall have the meaning set forth in Section
9.2.15(a) hereof.

 

14



--------------------------------------------------------------------------------

“Lender Expenses” shall mean all reasonable origination costs and all reasonable
out-of-pocket expenses and costs incurred by the Lender (or any Affiliate of
Lender) with respect to the making of the Loan, including for preparation of
audits, reasonable costs of agreed-upon-procedures, reasonable travel expenses,
reasonable costs of preparation of environmental, seismic and engineering
reports, reasonable costs of credit reports, reasonable costs of appraisals,
reasonable costs of preparation, negotiation, execution and delivery of the Term
Sheet, this Agreement and the other Loan Documents and the reasonable costs of
consummation of the transactions contemplated hereby and thereby (including
reasonable attorneys’ fees and disbursements in connection therewith and in
connection with the Lender’s due diligence) and document filing fees and any
other reasonable out-of-pocket expenses relating to credit and collateral
evaluations.

 

“LIBOR” shall mean the rate per annum calculated as set forth below:

 

  (i) On each Interest Determination Date, LIBOR for the next Interest Accrual
Period will be the rate for deposits in United States dollars for a one-month
period which appears on Telerate Page 3750 as of 11:00 a.m., London time, on
such date.

 

  (ii) With respect to an Interest Determination Date on which no such rate
appears on Telerate Page 3750 as described above, LIBOR for the next Interest
Accrual Period will be determined on the basis of the rates at which deposits in
United States dollars are offered by the Reference Banks at approximately 11:00
a.m., London time, on such date to prime banks in the London interbank market
for a one-month period (each a “Reference Bank Rate”). Lender shall request the
principal London office of each of the Reference Banks to provide a quotation of
its Reference Bank Rate. If at least two such quotations are provided, LIBOR for
such Interest Accrual Period will be the arithmetic mean of such quotations. If
fewer than two quotations are provided, LIBOR for such Interest Accrual Period
will be the arithmetic mean of the rates quoted by major banks in New York City,
selected by Lender, at approximately 11:00 a.m., New York City time, on such
date for loans in United States dollars to leading European banks for a
one-month period.

 

  (iii) If on any Interest Determination Date Lender is required but unable to
determine LIBOR in the manner provided in paragraphs (i) and (ii) above, LIBOR
for the next Interest Accrual Period shall be LIBOR as determined on the
previous Interest Determination Date.

 

All percentages resulting from any calculations or determinations referred to in
this definition will be rounded upwards, if necessary, to the nearest multiple
of 1/1000 of 1% and all U.S. dollar amounts used in or resulting from such
calculations will be rounded to the nearest cent (with one-half cent or more
being rounding upwards).

 

“Licenses” shall have the meaning set forth in Section 4.1(v) hereof.

 

15



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, deed of trust, lien (statutory or other),
pledge, hypothecation, assignment, preference, priority, security interest, or
any other encumbrance or charge on or affecting the interest of a Borrower in an
Ownership Interest or any Property Owner or Operating Lessee in a Property or
any portion thereof or any Borrower or any Property Owner, or any interest
therein (including, without limitation, any conditional sale or other title
retention agreement, any sale-leaseback, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement or similar instrument under the Uniform Commercial Code
or comparable law of any other jurisdiction, domestic or foreign, and
mechanics’, materialmen’s and other similar liens and encumbrances).

 

“Loan” shall mean the loan made to the Borrowers by Lender pursuant hereto and
the other Loan Documents in the original principal amount of the Loan Amount,
and evidenced by the Note and secured by the Pledge and the other Loan
Documents.

 

“Loan Amount” shall mean $45,000,000.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge,
the Mezzanine Loan Environmental Indemnity, the Mezzanine Loan Deposit Account
Agreement, the Mezzanine Loan Sponsor Indemnity Agreement, the Operating Lease
Subordination Agreement, each Agreement with Managers and any other document
executed by Borrower or its respective Affiliates in connection with the Loan,
as well as all other documents executed and/or delivered in connection with the
Loan or hereafter delivered by or on behalf of any Borrower pursuant to the
requirements hereof or of any other Loan Document.

 

“Lockout Period” shall mean the period beginning on the Closing Date through but
not including the Permitted Prepayment Date.

 

“Low DSCR Period” means any period commencing on the Payment Date following the
conclusion of any three consecutive DSCR Tests (where the third DSCR Test
performed is for the DSCR Test Period ending on any March 31, June 30, September
30 or December 31) for which the Aggregate DSCR for the Properties then subject
to the Lien of the Mortgage does not exceed ninety percent (90%) of the Closing
Date DSCR, and ending on the day immediately preceding the Payment Date
following the conclusion of any three consecutive DSCR Test (where the third
DSCR Test performed is for the DSCR Test Period ending March 31, June 30,
September 30 or December 31) for which the Aggregate DSCR for the Properties
then subject to the Lien of the Mortgage exceeds ninety percent (90%) of the
Closing Date DSCR.

 

“Management Control” shall mean, with respect to any direct or indirect interest
in any Borrower, any Property Owner, any Ownership Interest or any Property, the
power and authority to make and implement or cause to be made and implemented
all material decisions with respect to the operation, management, financing and
disposition of the specified interest.

 

“Management Fees” shall mean all fees, commissions, expenses and other
compensation (including, without limitation, any incentive management fees)
payable by any Property Owner to any Property Manager.

 

16



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean any material adverse effect upon (i) the
business operations, economic performance, properties (including, as applicable,
Properties), assets or condition (financial or otherwise) of the Borrowers or
the Property Owners, taken as a whole (or as specifically indicated herein, for
an Ownership Interest or Property), (ii) the ability of the Borrowers to
perform, in all material respects, their obligations under each of the Loan
Documents, (iii) the enforceability or validity of any Loan Document or the
perfection or priority of any Lien on any material asset created under any Loan
Document, (iv) the value of, or cash flow from, the Ownership Interests or
Properties, taken as a whole (or as specifically indicated herein, for an
Ownership Interest or Property), or the operations thereof or (v) the ability of
Lender to enforce or collect the Debt.

 

“Material Agreements” shall have the meaning set forth in the Senior Loan
Agreement.

 

“Material Alteration” shall mean any Alteration to be performed by or on behalf
of a Property Owner at any Property the cost of which (including, without
limitation, construction costs and costs of architects, engineers and other
professionals) as reasonably estimated by an Independent Architect, exceeds the
Threshold Amount.

 

“Material Expansion” shall mean any Expansion to be performed by or on behalf of
Property Owner at any Property or Properties, the total cost of which, as
reasonably estimated by an Independent Architect, exceeds the Threshold Amount.

 

“Maturity Date” shall have the meaning set forth in Section 2.3.3(b) below.

 

“Maximum Pay Rate” shall mean, (A) with respect to a portion of the Loan in an
amount equal to the Allocated Loan Amount for the Miami Property: (i) 7.23%
through the Initial Maturity Date and (ii) from and after the Initial Maturity
Date through the final Maturity Date the greater of (1) 7.23% and (2) the lesser
of (x) the product of (x) 7.23%, and (y) a fraction, the numerator of which is
Miami Net Operating Income for the most recently available twelve (12) month
period prior to the later of (I) the date on which the applicable Extension
Interest Rate Cap Agreement is purchased and (II) the date that is thirty (30)
days prior to the applicable Maturity Date and the denominator of which is
Closing Date Miami Net Operating Income and (y) 10.5% and (B) with respect to a
portion of the Loan in an amount equal to the Allocated Loan Amount for the
Chicago Property: (i) 9.17% through the Initial Maturity Date and (ii) from and
after the Initial Maturity Date through the final Maturity Date greater of (1)
9.17% and (2) the lesser of (x) the product of (x) 9.17%, and (y) a fraction,
the numerator of which is Chicago Net Operating Income for the most recently
available twelve (12) month period prior to the later of (I) the date on which
the applicable Extension Interest Rate Cap Agreement is purchased and (II) the
date that is thirty (30) days prior to the applicable Maturity Date and the
denominator of which is Closing Date Chicago Net Operating Income and (y)
10.50%.

 

“Mezzanine Assumption Agreement” shall have the meaning set forth in Section
6.1(i)(ii)(H) hereof.

 

“Mezzanine Debt Service” shall mean, with respect to any specified date or a
particular period of time, interest and principal payments under the Note due as
of such date or

 

17



--------------------------------------------------------------------------------

payable during such period (including the last day thereof), as applicable and
repayment in full of the principal balance of the Note at the maturity of the
Loan or upon the earlier acceleration of the Loan.

 

“Mezzanine Loan Default Notice” shall have the meaning set forth in Section
9.4.1(b) hereof.

 

“Mezzanine Loan Default Revocation Notice” shall have the meaning set forth in
Section 9.4.1(b) hereof.

 

“Mezzanine Loan Deposit Account” shall have the meaning given such term in
Section 9.1 hereof.

 

“Mezzanine Loan Directed Paydown Prepayment Fee” shall mean an amount equal to
(i) 3% of the Loan Amount prepaid if such Directed Paydown occurs after the
Permitted Prepayment Date and prior to the Payment Date in May 2006, (ii) 2% of
the Loan Amount prepaid if such Directed Paydown occurs on or after the Payment
Date in May 2006 but on or prior to the Payment Date in May 2007, (iii) 1% of
the Loan Amount prepaid if such Directed Paydown occurs on or after the Payment
Date in May 2007 but on or prior to the Payment Date in August May 2008 and (iv)
0.5% of the Loan Amount prepaid if such Directed Paydown occurs on or after the
Payment Date in May 2008 but on or prior to the Payment Date in October 2009.

 

“Mezzanine Loan Deposit Account Agreement” shall mean the Mezzanine Loan Deposit
Account Agreement, dated as of the Closing Date, among Borrower, Lender, and the
Depositary Bank, for the Mezzanine Loan Deposit Account, relating to the
collection and application of disbursements and other payments.

 

“Mezzanine Loan Environmental Indemnity” shall mean that certain Mezzanine Loan
Environmental Indemnity Agreement, dated as of the Closing Date, executed by
Borrower and Sponsor in connection with the Loan for the benefit of Lender.

 

“Mezzanine Loan Holding Account” shall have the meaning given such term in
Section 9.1 hereof.

 

“Mezzanine Loan Securitization” shall mean a transaction in which all or any
portion of the Loan is evidenced by notes issued pursuant to an indenture or are
deposited into a trust (including a REMIC trust) and such trust issues notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan, either alone or
together with other loans, to investors, or a similar transaction, provided that
none of Borrowers, Sponsor, or any Affiliate of Borrowers or Sponsor shall be a
registrant, co-registrant, or have any reporting obligations with respect to any
such transaction.

 

“Mezzanine Loan Sponsor Indemnity Agreement” shall mean that certain Mezzanine
Loan Sponsor Indemnity Agreement, dated as of the Closing Date, by Sponsor in
favor of Lender.

 

18



--------------------------------------------------------------------------------

“Miami Net Operating Income” means, for any specified period, the excess of
Adjusted Operating Income with respect to the Miami Property over Operating
Expenses with respect to the Miami Property for the trailing twelve (12) month
period.

 

“Miami Property” means that certain property known as Miami Intercontinental, an
Intercontinental Hotel, located in Miami, Florida.

 

“Minimum Certified Acts Terrorism Amount” shall have the meaning set forth in
Section 8.1(b)(xi).

 

“Monthly Debt Service Payment Amount” shall have the meaning set forth in
Section 2.3.2 hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., its successors and/or
assigns.

 

“Mortgage” shall mean, collectively, each of the first priority: (A) Deed of
Trust, Security Agreement, Assignment of Leases, Rents and Revenues and Fixture
Filing (Florida); and (B) Mortgage, Security Agreement, Assignment of Leases,
Rents and Revenues and Fixture Filing (Illinois) each dated as of the Closing
Date, executed and delivered by the applicable Borrower or Borrowers as security
for the Loan and encumbering one or more of the Properties, as the same may be
amended, restated, replaced, supplemented, consolidated or otherwise modified
from time to time pursuant to the provisions thereof or of the other Loan
Documents.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Net Operating Income” shall mean the sum of the Chicago Net Operating Income
and the Miami Net Operating Income.

 

“Note” shall mean that certain Note of even date herewith, made by Borrower in
favor of Lender in the principal amount equal to the Loan Amount, as the same
may be amended, restated, replaced, supplemented, consolidated or otherwise
modified from time to time pursuant to the provisions hereof or of the other
Loan Documents.

 

“OFAC List” shall mean the list of specially designated nationals and blocked
persons subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

 

“Officer’s Certificate” shall mean a certificate made by an individual
authorized to act on behalf of a Borrower or a Property Owner and, to the extent
applicable, any constituent Person with respect to such Borrower or such
Property Owner. Without limiting the foregoing, if the individual signing the
certificate is doing so on behalf of a corporation, then such individual shall
hold the office of President, Vice President or Chief Financial Officer (or the
equivalent) with respect to such corporation.

 

19



--------------------------------------------------------------------------------

“Operating Agreements” shall mean reciprocal easement and/or operating
agreements; covenants, conditions and restrictions; condominium documents; and
similar agreements affecting any Property and binding upon and/or benefiting
Property Owners and other third parties, but specifically excluding the Property
Management Agreements.

 

“Operating Expenses” shall mean, for any specified period, on an accrual basis,
all expenses incurred by or on behalf of a Property Owner and/or Operating
Lessee (or by a Property Manager for the account of a Property Owner and/or
Operating Lessee) during such period in connection with the ownership or
operation of a Property, including costs (including labor) of providing services
including rooms, food and beverage, telecommunications, garage and parking and
other operating departments, as well as real estate and other business taxes,
rental expenses, insurance premiums, utilities costs, administrative and general
costs, repairs and maintenance costs, franchise fees, Management Fees and other
costs and expenses relating to such Property, amounts deposited into the
applicable Hotel Operating Account for FF&E expenditures and legal expenses
incurred in connection with the operation of a Property, determined, in each
case (other than with respect to FF&E expenditures), in accordance with GAAP.
“Operating Expenses” shall not include (i) depreciation or amortization or other
noncash items, (ii) the principal of and interest on the Note and the “Note” (as
such term is defined in the Senior Loan Agreement and the Second Mezzanine Loan
Agreement, respectively), (iii) income taxes or other taxes in the nature of
income taxes, (iv) the cost of any FF&E expenditures (other than amounts
deposited into the applicable Hotel Operating Account for FF&E expenditures,
which shall be considered an “Operating Expense” as used herein) or any other
capital expenditures, (v) distributions to the members in a Property Owner or
(vi) the excess of insurance premiums over the Maximum Premium Amount (as
defined in the Senior Loan Agreement) incurred by Property Owners solely in
connection with the purchase of terrorism insurance pursuant to Section
8.1(b)(xi). Expenses that are accrued as Operating Expenses during any period
shall not be included in Operating Expenses when paid during any subsequent
period.

 

“Operating Lease” shall collectively mean each agreement, dated as of the
Closing Date, from by and between the applicable Property Owner and the
Operating Lessee with respect to each Property, together with any amendments
thereto pursuant to the provisions thereof.

 

“Operating Lease Subordination Agreement” shall mean each Operating Lease
Subordination Agreement, dated as of the Closing Date, by and among the
applicable Borrower and the applicable Operating Lessee with respect to each
Property, together with any further amendments thereto pursuant to the
provisions thereof, subordinating the Operating Lease to the Note.

 

“Operating Lessee” shall mean DTRS Michigan Avenue/Chopin Plaza Sub, LLC with
respect to each Property, together with its successors and assigns.

 

“Other Charges” shall mean all ground rents, maintenance charges, charges
associated with any condominium or similar association, impositions other than
Taxes, and any other charges, including vault charges and license fees for the
use of vaults and similar areas

 

20



--------------------------------------------------------------------------------

adjoining any Property, now or hereafter levied or assessed or imposed against
any Property or any part thereof and payable by Property Owners.

 

“Other Taxes” shall have the meaning set forth in Section 2.2.2(d)(ii) hereof.

 

“Ownership Interest” shall mean an equity interest in each Property Owner
pledged to Lender pursuant to the Pledge.

 

“Payment Date” shall mean the ninth (9th) day of each calendar month or, if in
any month the ninth (9th) day is not a Business Day, then the Payment Date for
such month shall be the first Business Day immediately prior to such ninth (9th)
day.

 

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of any one or more of
the Properties (including, without limitation, business licenses, state health
department licenses, licenses to conduct business, licenses to own and operate
the Properties as hotel properties, licenses to sell and serve alcoholic
beverages at the Properties and all such other permits, licenses and rights,
obtained from any Governmental Authority or private Person concerning ownership,
operation, use or occupancy of any one or more of the Properties).

 

“Permitted Borrower Transferee” shall mean any entity (i) that is experienced in
owning and operating properties similar to the Properties, (ii) (a) with a net
worth, as of a date no more than six (6) months prior to the date of the
transfer of at least $1 Billion and (b) who, immediately prior to such transfer,
controls, together with its Close Affiliates real estate equity assets of at
least $1 Billion, (iii) which, together with its Close Affiliates own or have
under management or act as the exclusive fund manager or investment advisor, at
the time of the transfer, not fewer than 20 first class full service resort or
business hotel properties (excluding the Properties) containing not fewer than
5,000 hotel rooms in the aggregate and (iv) that is not a Disqualified
Transferee.

 

“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally-recognized manager of investment funds investing in debt or
equity interests relating to commercial real estate, (ii) investing through a
fund with committed capital of at least $250,000,000 and (iii) not subject to a
bankruptcy proceeding

 

“Permitted Investments” shall mean the following, subject to qualifications
hereinafter set forth:

 

  (i) Obligations of, or obligations guaranteed as to principal and interest by,
the U.S. government or any agency or instrumentality thereof, when such
obligations are backed by the full faith and credit of the United States of
America. These obligations include, but are not limited to:

 

  (a) Treasury obligations, all direct or fully guaranteed obligations

 

  (b) Farmers Home Administration Certificates of beneficial ownership

 

  (c) General Services Administration Participation certificates

 

21



--------------------------------------------------------------------------------

  (d) U.S. Maritime Administration Guaranteed Title XI financing

 

  (e) Small Business Administration

    Guaranteed participation certificates

    Guaranteed pool certificates

 

  (f) U.S. Department of Housing and Urban Development Local authority bonds

 

  (g) Washington Metropolitan Area Transit Authority guaranteed transit bonds

 

  (ii) Obligations of government-sponsored agencies that are not backed by the
full faith and credit of the U.S., where the obligation is limited to those
instruments that have a predetermined fixed dollar amount of principal due at
maturity that cannot vary or change. These obligations are limited to:

 

  (a) Federal Home Loan Mortgage Corp. (FHLMC)

    Debt obligations

 

  (b) Farm Credit System (formerly: Federal Land Banks, Federal

    Intermediate Credit Banks, and Banks for Cooperatives)

    Consolidated system wide bonds and notes

 

  (c) Federal Home Loan Banks (FHL Banks) consolidated debt obligations

 

  (d) Federal National Mortgage Association (FNMA)

    Debt obligations

 

  (e) Student Loan Marketing Association (SLMA)

    Debt obligations

 

  (f) Financing Corp. (FICO)

    Debt obligations

 

  (g) Resolution Funding Corp. (REFCORP)

    Debt obligations.

 

  (iii) Federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements having maturities of not more
than 365 days of any bank, the short-term debt obligations of which are rated
“A-1+” (or the equivalent) by each of the Rating Agencies.

 

  (iv) Deposits that are fully insured by the Federal Deposit Insurance Corp.
(FDIC).

 

22



--------------------------------------------------------------------------------

  (v) Debt obligations maturing in 365 days or less that are rated AAA or higher
(or the equivalent) by each of the Rating Agencies.

 

  (vi) Commercial paper rated “A-1+” (or the equivalent) by each of the Rating
Agencies and maturing in 365 days or less.

 

  (vii) Investments in certain short-term debt of issuers rated “A-1+” (or the
equivalent) by each of the Rating Agencies may be permitted with certain
restrictions. The total amount of debt from “A-1+” issuers must be limited to
the investment of an amount equal to the Monthly Debt Service Payment Amount.
The total amount of “A-1+” investments should not represent more than twenty
percent (20%) of the rated issue’s outstanding principal amount and each
investment should not mature beyond thirty (30) days. Investment in “A-1+” (or
the equivalent) rated securities are not eligible for reserve accounts, cash
collateral accounts, or other forms of credit enhancement. Short-term debt for
purposes of this definition includes: commercial paper, federal funds,
repurchase agreements, unsecured certificates of deposit, time deposits, and
banker’s acceptances.

 

  (viii) Investment in money market funds rated “AAAm” or “AAAm-G” (or the
equivalent) by each of the Rating Agencies.

 

  (ix) Such other investments as shall be approved in writing by Lender in its
sole discretion.

 

Notwithstanding the foregoing, “Permitted Investments”: (A) shall exclude any
security with any Rating Agency’s symbol attached to the rating indicating high
volatility or dramatic fluctuations in their expected returns because of market
risk, as well as any mortgage-backed securities and any security of the type
commonly known as “strips”; (B) shall not have maturities in excess of one year;
(C) as to the investments described in (i), (ii), (iii), (iv), (v), (vi) and
(vii): the obligations shall be limited to those instruments that have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change; interest may either be fixed or variable; and any variable interest
should be tied to a single interest rate index plus a single fixed spread (if
any), and move proportionately with that index; and (D) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provide a yield to maturity in excess of 120% of the yield
to maturity at par of such underlying investment. No investment shall be made
which requires a payment above par for an obligation if the obligation may be
prepaid at the option of the issuer thereof prior to its maturity. All
investments shall mature or be redeemable upon the option of the holder thereof
on or prior to the earlier of (x) three (3) months from the date of their
purchase or (y) the Business Day preceding the day before the date such amounts
are required to be applied hereunder.

 

“Permitted Mezzanine Agreements” shall mean any agreement to provide accounting
services to a Borrower in connection with its accounts, to provide legal
services, Independent Director services or agent for service of process services
or any agreement with a depositary institution with respect to accounts held as
contemplated by the Loan Documents,

 

23



--------------------------------------------------------------------------------

which is negotiated and entered into on an arm’s length basis with a third party
provider or providers or any of the agreements disclosed in Schedule F.

 

“Permitted Mezzanine Transfer” shall mean (a) a pledge of the direct equity
interest in any (1) Property Owner to secure the Loan or (2) Borrower and/or
indirect equity interests in any Affiliate to secure the Second Mezzanine Loan,
and (b) any foreclosure (or transfer in lieu thereof) in respect of the Loan or
the Second Mezzanine Loan, provided that the acquirer at foreclosure (or
transfer in lieu thereof) (i) shall be the Lender or the Second Mezzanine
Lender, as applicable, (ii) shall be a Qualified Transferee or (iii) shall have
received a “Rating Confirmation” (as such term is defined in the Senior Loan
Agreement as in effect as of the Closing Date) prior to such foreclosure (or
such transfer in lieu of foreclosure), subject in the case of each of clauses
(i), (ii) and (iii) to the requirement that the applicable Property Owner
deliver to Lender and the Rating Agencies a nonconsolidation opinion
satisfactory to the Rating Agencies with respect to any Person having more than
a 49% direct or indirect equity interest in such Property Owner or as otherwise
required by the Rating Agencies (unless such opinion has already been delivered
to them with respect to such Person).

 

“Permitted Prepayment Date” shall mean the Payment Date in November 2005.

 

“Person” shall mean any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company or partnership,
joint venture, association, joint stock company, bank, trust, estate,
unincorporated organization, any federal, state, county or municipal government
(or any agency or political subdivision thereof), endowment fund or any other
form of entity.

 

“Prepayment Fee” shall mean a non-refundable fee in connection with a Prepayment
(to the extent permitted by the Loan Documents) equal to the amount set forth on
Schedule H with respect to the applicable date upon which a prepayment is made.
No Prepayment Fee shall be due on any payments made on or after November 9,
2006. The Prepayment Fee shall be payable simultaneously with Borrower’s payment
of the Principal Amount being prepaid.

 

“Plan” means an employee benefit plan other than a Multiemployer Plan, (i) which
is maintained for employees of any Borrower or any ERISA Affiliate and which is
subject to Title IV of ERISA or (ii) with respect to which any Borrower or any
ERISA Affiliate could be subjected to any liability under Title IV of ERISA
(including Section 4069 of ERISA).

 

“Plan Assets” means assets of any Employee Benefit Plan subject to Part 4,
Subtitle A, Title I of ERISA.

 

“Pledge” means the Pledge and Security Agreement, dated as of the date hereof
(as the same may be amended, modified, replaced or supplemented from time to
time) between Agent, Borrowers and certain Affiliates of Borrowers.

 

“Pledged Interests” shall have the meaning set forth in the Pledge.

 

“Policies” shall have the meaning specified in Section 8.1(c) hereof.

 

24



--------------------------------------------------------------------------------

“Pre-approved Transferee” shall mean any of the entities set forth on Exhibit C
hereof, or any Close Affiliates thereof, provided any of the foregoing entities
or their Close Affiliates shall only be a “Pre-approved Transferee” if (i) such
entity continues to be Controlled by substantially the same Persons Controlling
such entity as of the Closing Date or if such Pre-approved Transferee is a
publicly traded company, such Pre-approved Transferee continues to be publicly
traded on an established securities market, (ii) there has been no material
adverse change in the financial condition or results of operations of such
entity since the Closing Date and (iii) such entity and its Close Affiliates
together own, have under management or act as the exclusive fund manager or
investment advisor, at the time of the transfer, not fewer than twenty (20)
first class full service resort or business hotel properties (excluding the
Properties) containing not fewer than 5,000 hotel rooms in the aggregate.

 

“Prepayment” shall have the meaning specified in Section 2.4.2 hereof.

 

“Prepayment Date” shall have the meaning specified in Section 2.4.2 hereof.

 

“Prepayment Notice” shall have the meaning specified in Section 2.4.2 hereof.

 

“Prime Rate” shall mean the annual rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
one-eighth of one percent (0.125%). If The Wall Street Journal ceases to publish
the “Prime Rate”, the Lender shall select an equivalent publication that
publishes such “Prime Rate”, and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index.

 

“Proceeds” shall mean amounts, awards or payments payable to Property Owners
(including, without limitation, amounts payable under any title insurance
policies covering Property Owners’ ownership interests in the Properties) or
Senior Lender in respect of all or any part of a Property in connection with a
Casualty or Condemnation thereof (after the deduction therefrom and payment to
Property Owners and Senior Lender, respectively, of any and all reasonable
expenses incurred by Property Owners and Senior Lender in the recovery thereof,
including all attorneys’ fees and disbursements, the fees of insurance experts
and adjusters and the costs incurred in any litigation or arbitration with
respect to such Casualty or Condemnation).

 

“Prohibited Person” shall mean any Person identified on the OFAC List or any
other Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States or America.

 

“Property” shall mean each parcel or group of parcels of land described on one
of the Schedules B-1 through B-2, and the improvements thereon owned or leased
by the Property Owners, and “Properties” shall mean such parcels and
improvements, collectively, less, however, any Property (or portion thereof)
released from the Lien of the Mortgage in accordance with the terms of the
Senior Loan Agreement and hereof.

 

“Property Management Agreement” shall mean the hotel operating agreements
entered into by a Property Owner and/or Operating Lessee and the applicable
Property Manager

 

25



--------------------------------------------------------------------------------

(including any amendments, supplements or modifications thereof, and including
related franchise and licensing agreements) in effect as of the Closing Date as
described on Schedule G to the Senior Loan Agreement and previously provided to
Lender and each hotel operating agreement, operating lease or other similar
agreement entered into by a Property Owner and/or Operating Lessee and the
applicable Property Manager pursuant to Article 11 hereof, pursuant to which
such Property Manager or an Affiliate is to provide hotel management and other
services with respect to a Property or pursuant to which a Property Manager
leases all or a portion of a Property.

 

“Property Manager” shall mean any Person identified as a current Property
Manager on Schedule D to the Senior Loan Agreement or any replacement “Property
Manager” appointed in accordance with Article 11 of the Senior Loan Agreement.

 

“Property Owner” shall have the meaning set forth in the recitals hereto.

 

“Property Owner Transfer” shall have the meaning set forth in Section
6.1(i)(iii) hereof.

 

“Property Worth” shall mean, with respect to each Property Owner, the fair
market value of the Property or Properties owned by such Property Owner as of
the Closing Date.

 

“Qualified Survey” shall have the meaning set forth in the Senior Loan
Agreement.

 

“Qualified Title Policy” shall have the meaning set forth in the Senior Loan
Agreement.

 

“Qualified Transferee” shall mean (a) German American Capital Corporation, a
Maryland corporation, DB Realty Mezzanine Investment Fund II SPE, LLC, a
Delaware limited liability company or DB Realty Mezzanine Investment Fund II,
LLC, a Delaware limited liability company or (b) one or more of the following:

 

(i) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan that satisfies the Eligibility Requirement

 

(ii) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, that satisfies the
Eligibility Requirements;

 

(iii) an institution substantially similar to any of the foregoing entities
described in clauses (i) or (ii) that satisfies the Eligibility Requirements;

 

26



--------------------------------------------------------------------------------

(iv) any entity Controlled (and only so long as such entity continues at all
times to be Controlled) by any of the entities described in clauses (i) or (iii)
above;

 

(v) a Qualified Trustee in connection with a securitization of, the creation of
collateralized debt obligations (“CDO”) secured by or financing through an
“owner trust” of, the Loan, so long as (A) the special servicer or manager of
such securitization, CDO or trust has the Required Special Servicer Rating and
(B) the “controlling class” of such securitization vehicle is held by one or
more entities that are otherwise Qualified Transferees under clauses (i), (ii),
(iii) or (iv) of this definition; provided that the operative documents of the
related securitization vehicle, CDO or financing requires that (x) the
“controlling class” or “equity interest” (other than an immaterial amount of
nominal equity interest, provided such equity interest continues to be held
pursuant to agreements which relate to a CDO or other securitization vehicle,
the securities of which have been rated by at least one of the Rating Agencies)
in such securitization vehicle or CDO are owned by one or more entities that are
otherwise Qualified Transferees under clauses (i), (ii), (iii) or (iv) of this
definition and (y) if any of the relevant trustee, special servicer, manager or
controlling class fails to meet the requirements of this clause (v), such entity
must be replaced by a qualifying entity within thirty (30) days; or

 

(vi) an investment fund, limited liability company, limited partnership or
general partnership where a Permitted Fund Manager or an entity that is
otherwise a Qualified Transferee under clauses (i), (ii), (iii) or (iv) of this
definition acts as the general partner, managing member or fund manager and at
least 50% of the equity interests in such investment vehicle are owned, directly
or indirectly, by one or more entities that are otherwise Qualified Transferees
under clauses (i), (ii), (iii) or (iv) of this definition.

 

“Qualified Trustee” means (i) a corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (ii) an institution insured by the
Federal Deposit Insurance Corporation or (iii) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two rating
categories of each of the Rating Agencies.

 

“Rating Agency” shall mean any one or more of Standard & Poor’s, Moody’s, Fitch,
Inc., and any other nationally recognized statistical rating agency, as selected
by Lender and which rate the Note and their respective successors.

 

“Reference Banks” means four (4) major banks in the London interbank market
selected by the Lender.

 

“Register” shall have the meaning provided in Section 2.1.3(b).

 

27



--------------------------------------------------------------------------------

“Regulatory Change” means any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to a
class of banks or companies controlling banks, including Lender, of or under any
federal, state or foreign laws or regulations (whether or not having the force
of law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment (including, without limitation, the movement of Hazardous
Substances through ambient air, soil, surface water, ground water, wetlands,
land or subsurface strata).

 

“Release Amount” means with respect to the Ownership Interests in each of the
Property Owners owning the Properties an amount equal to 100% of the Allocated
Loan Amount for each such Ownership Interest.

 

“Release Instruments” shall have the meaning set forth in Section 2.5.1 herein.

 

“Rent Roll Date” shall mean February 28, 2005.

 

“Rents” shall mean all rents, rent equivalents, moneys payable as damages
pursuant to a Lease or in lieu of rent or rent equivalents, royalties (including
all oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of any Borrower or any Property Owner and/or Operating
Lessee or their agents or employees from any and all sources arising from or
attributable to the Properties and/or the use and occupancy thereof, including,
without limitation, all room rents related to overnight occupancy of guests at
the Properties, all banquet, conference or other room rentals, all greens fees
for the use of golf courses, fees or considerations of any sort, credit card
receivables, and all deposits of money as advance rent, for security or as
earnest money or as down payment or deposit for the reservation of rooms or
other facilities in any of the Properties and any obligations now existing or
hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Property Owners and/or Operating Lessee and proceeds,
if any, from business interruption or other loss of income insurance.

 

“Replacement Interest Rate Cap Agreement” shall mean, in connection with a
replacement of an Interest Rate Cap Agreement following a Downgrade of the
Counterparty thereto, an interest rate cap agreement (together with the
confirmation and schedules relating thereto) from an Acceptable Counterparty and
satisfying the requirements set forth on Exhibit B hereto; provided that to the
extent any such interest rate cap agreement does not meet the foregoing
requirements a “Replacement Interest Cap Agreement” shall be such interest rate
cap agreement approved by Lender in its sole discretion.

 

“Required Loan-to-Value Ratio” shall mean that the aggregate principal amount of
the Senior Loan, the Second Mezzanine Loan and the Loan are not more than
sixty-five

 

28



--------------------------------------------------------------------------------

percent (65%) of the appraised value of the Properties as of the Closing Date
based on the Appraisals.

 

“Required Mezzanine Loan Prepayment Amount” means, in connection with any
prepayment of the Senior Loan pursuant to Section 2.4.2 (other than in
connection with a Directed Paydown) of the Senior Loan Agreement, an amount
equal to the product of (a) the principal amount of the Senior Loan being so
prepaid, times (b) the ratio of (i) the principal balance of the Loan
outstanding immediately prior to such prepayment, to (ii) the principal balance
of the Senior Loan outstanding immediately prior to such prepayment.

 

“Required Rating” shall mean “AA” (or its equivalent) by each of the Rating
Agencies.

 

“Required Records” shall have the meaning set forth in Section 5.1(j)(x) hereof.

 

“Required Special Servicer Rating” means (i) a rating of “CSS1” in the case of
Fitch, (ii) on the Standard and Poor’s list of approved special servicers in the
case of Standard & Poor’s and (iii) in the case of Moody’s, such special
servicer is acting as special servicer in a commercial mortgage loan
securitization that was rated by Moody’s within the twelve (12) month period
prior to the date of determination, and Moody’s has not downgraded or withdrawn
the then-current rating on any class of commercial mortgage securities or placed
any class of commercial mortgage securities on watch citing the continuation of
such special servicer as special servicer of such commercial mortgage
securities.

 

“Revolver Loan” shall mean that certain revolving credit facility from Deutsche
Bank Trust Company Americas to Strategic Hotel Funding, L.L.C., evidenced by
that certain Revolving Credit Agreement, dated as of June 29, 2004, between
Deutsche Bank Trust Company Americas and Strategic Hotel Funding, L.L.C., as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Second Extension Term” shall have the meaning set forth in Section 2.3.3(b)
below.

 

“Second Mezzanine Borrower” shall mean, collectively, SHC Michigan Avenue
Mezzanine II, LLC and SHC Chopin Plaza Mezzanine II, LLC, each a Delaware
limited liability company and together with their respective successors and
assigns as permitted under the Second Mezzanine Loan Agreement.

 

“Second Mezzanine Current Debt Service Reserve Account” shall mean the “Current
Debt Service Reserve Account” (as such term is defined in the Second Mezzanine
Loan Agreement).

 

“Second Mezzanine Lender” shall mean German American Capital Corporation,
together with its successors and assigns as holder of the Second Mezzanine Loan.

 

“Second Mezzanine Loan” shall mean that certain loan in the original principal
amount of $29,000,000 made by Second Mezzanine Lender to Second Mezzanine
Borrower, pursuant to the Second Mezzanine Loan Agreement.

 

29



--------------------------------------------------------------------------------

“Second Mezzanine Loan Agreement” shall mean that certain Second Mezzanine Loan
Agreement, dated as of the Closing Date, between Second Mezzanine Borrowers and
Second Mezzanine Lender, and evidenced by the Second Mezzanine Promissory Note.

 

“Second Mezzanine Loan Default Notice” shall have the meaning set forth in
Section 9.4.1(b) of the Senior Loan Agreement.

 

“Second Mezzanine Loan Default Revocation Notice” shall have the meaning set
forth in Section 9.4.1(b) of the Senior Loan Agreement.

 

“Second Mezzanine Loan Deposit Account” shall mean the “Mezzanine Loan Deposit
Account” (as such term is defined in the Second Mezzanine Loan Agreement).

 

“Second Mezzanine Loan Documents” means the documents evidencing and securing
the Second Mezzanine Loan, as any of the foregoing may be modified, amended,
extended, supplemented, restated or replaced from time to time.

 

“Second Mezzanine Loan Holding Account” shall mean the “Mezzanine Loan Holding
Account” (as such term is defined in the Second Mezzanine Loan Agreement).

 

“Second Mezzanine Promissory Note” shall mean the “Note” as defined in the
Second Mezzanine Loan Agreement, made payable by Second Mezzanine Borrower, as
maker to the order of Second Mezzanine Lender.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the United States Securities and Exchange Commission
promulgated thereunder from time to time.

 

“Senior Lender” shall mean German American Capital Corporation, together with
its successor and assigns as holder of the Senior Loan.

 

“Senior Loan” shall mean that certain loan in the original principal amount of
$128,000,000 made by Senior Lender to Property Owners pursuant to the Senior
Loan Agreement.

 

“Senior Loan Agreement” shall mean that certain Loan Agreement of even date
herewith, by and between each Property Owner and Senior Lender, and consented to
by the Operating Lessee as in effect on the date hereof, or as amended in
accordance with the provisions of this Agreement.

 

“Senior Loan Deposit Account” shall mean the “Deposit Account” (as such term is
defined in the Senior Loan Agreement).

 

“Senior Loan Documents” shall mean the “Loan Documents” (as such term is defined
in the Senior Loan Agreement).

 

“Senior Loan Holding Account” shall mean the “Holding Account” (as such term is
defined in the Senior Loan Agreement).

 

30



--------------------------------------------------------------------------------

“Senior Loan Low Debt Service Reserve Account” shall mean the “Low Debt Service
Reserve Account” (as such term is defined in the Senior Loan Agreement).

 

“Senior Loan Reserve Accounts” shall mean the “Reserve Accounts” (as such term
is defined in the Senior Loan Agreement).

 

“Senior Loan Securitization” shall mean a “Securitization” (as such term is
defined in the Senior Loan Agreement).

 

“Single Purpose Entity” shall mean a Person which

 

(a) is formed solely for the purpose of acquiring and directly holding an
ownership interest in (i) one or more of the Properties (if such Person is a
Property Owner or Operating Lessee) or (ii) an ownership interest in one or more
Property Owners (if such Person is a Borrower),

 

(b) does not engage in any business unrelated to (i) the Properties (if such
Person is a Property Owner) or (ii) the ownership of one or more Property Owners
(if such Person is a Borrower),

 

(c) does not have any assets other than those related to its interest in (i) the
Properties (if such Person is a Property Owner and/or Operating Lessee) or (ii)
one or more Property Owners (if such Person is a Borrower), as the case may be,
or any indebtedness other than, with respect to any Property Owner, “Permitted
Indebtedness” (as defined in the Senior Loan Agreement),

 

(d) has books, records, accounts, financial statements, stationery, invoices and
checks which are separate and apart from those of any other Person,

 

(e) is subject to and complies with all of the limitations on powers and
separateness requirements set forth in Section 4.1(bb) hereof and in the
organizational documentation of the applicable Property Owner or Borrower or the
applicable Property Owner’s or Borrower’s SPE Member (if any), as the case may
be, as of the Closing Date,

 

(f) holds itself out as being a Person separate and apart from each other
Person, conducts its business in its own name and exercises reasonable efforts
to correct any known misunderstanding actually known to it regarding its
separate identity,

 

(g) pays its own liabilities out of its own funds and reasonably allocates any
overhead for shared office space,

 

(h) maintains a sufficient number of employees in light of its contemplated
business operations, and

 

(i) in the case of a limited partnership, observes all applicable limited
partnership formalities in all material respects, has at all times a corporate
general partner that is a Single-Purpose Entity, and has a limited partnership
agreement which provides that for so long

 

31



--------------------------------------------------------------------------------

as the Loan is outstanding and the limited partnership’s assets shall continue
to be subject to the Liens securing the Debt, the limited partnership shall not
take any of the following actions:

 

  (i) to the fullest extent permitted by law, the dissolution, liquidation,
consolidation, merger or sale of all or substantially all of the assets of any
Borrower, except in connection with the sale of any Ownership Interest as
permitted hereunder,

 

  (ii) the engagement by such Person in any business other than (i) the
ownership of the Ownership Interests (if such Person is Borrower) or the
ownership, maintenance and operation of the Properties (if such Person is a
Property Owner and/or Operating Lessee),

 

  (iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for a Property Owner or Borrower or Operating
Lessee or a substantial portion of its properties, without the unanimous vote of
all partners of the limited partnership, and

 

  (iv) the amendment or modification of any provision of its limited partnership
agreement or certificate of limited partnership that adversely affects any of
the requirements for qualifying as a “Single-Purpose Entity” (except as required
by law); or

 

(j) in the case of a corporation, observes all applicable corporate formalities
in all material respects, has at all times at least two (2) Independent
Directors on its Board of Directors, and has a Certificate of Incorporation
which provides that for so long as the Loan is outstanding and the corporation’s
assets continue to be subject to the Liens securing the Debt, the corporation
shall not take or consent to, as the case may be, any of the following actions:

 

(i) to the fullest extent permitted by law, the dissolution, liquidation,
consolidation, merger or sale of all or substantially all of its assets or the
assets of any Borrower, except in connection with the sale of any Ownership
Interest as permitted hereunder,

 

(ii) the engagement by such Person in any business other than (i) the ownership
of the Ownership Interests (if such Person is a Borrower) or (ii) the ownership,
maintenance and operation of the Properties (if such Person is a Property Owner
or Operating Lessee), or the engagement by it in any business other than the
ownership of a membership interest in a Property Owner or Borrower,

 

(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the institution of any other insolvency
proceeding, or the seeking or consenting to the appointment of a receiver,
liquidator, assignee, trustee,

 

32



--------------------------------------------------------------------------------

sequestrator, custodian or any similar official, in each case with respect to it
or any Property Owner or Borrower without the unanimous vote of all members of
its board of directors, and

 

(iv) the amendment or modification of any provision of its certificate of
incorporation or, if such corporation is the SPE Member or general partner of a
Property Owner or Borrower, such Property Owner’s or Borrower’s limited
liability company agreement or limited partnership agreement, as applicable, or
certificate of formation or certificate of limited partnership, as applicable,
that adversely affects any of the requirements for qualifying as a
“Single-Purpose Entity” (except as required by law); or

 

(k) in the case of a limited liability company, observes all applicable limited
liability company formalities in all material respects, has at all times either
(A) a corporate member that is a Single-Purpose Entity or (B) two (2)
Independent Directors, and has a limited liability company agreement which
provides that for so long as the Loan is outstanding and the limited liability
company’s assets continue to be subject to the Liens securing the Debt, (1) the
bankruptcy of any member (including the sole economic member) will not result in
a dissolution of such Single-Purpose Entity, and (2) the limited liability
company shall not take any of the following actions:

 

  (i) to the fullest extent permitted by law, the dissolution, liquidation,
consolidation, merger or sale of all or substantially all of the assets of any
Borrower, except in connection with the sale of any Ownership Interest as
permitted hereunder,

 

  (ii) the engagement by such Person in any business other than (i) the
ownership of the Ownership Interests (if such Person is a Borrower) or (ii) the
ownership, maintenance and operation of the Properties (if such Person is a
Property Owner or Operating Lessee),

 

  (iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for a Property Owner or Borrower or a
substantial portion of its properties, without the unanimous vote of all members
of the limited liability company’s board of directors (including the members who
are Independent Directors, if applicable), and

 

  (iv) the amendment or modification of any provision of its limited liability
company agreement or certificate of formation that adversely affects any of the
requirements for qualifying as a “Single-Purpose Entity” (except as required by
law).

 

“SPE Member” shall have the meaning set forth in Section 4.1(bb) hereof.

 

33



--------------------------------------------------------------------------------

“Sponsor” shall mean collectively, DTRS Michigan Avenue/Chopin Plaza, LP, a
Delaware limited partnership, CIMS Limited Partnership, an Illinois limited
partnership, and InterContinental Florida Limited Partnership, a Delaware
limited partnership, but excluding any Sponsor that indirectly holds an
ownership interest in all of the real property of which has been released from
the Lien of the Senior Loan Documents pursuant to the provisions thereof.

 

“Spread” shall mean 2.50% per annum.

 

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and its successors and/or assigns.

 

“STAR Report” shall mean (a) a quarterly Smith Travel Accommodations Report
compiled by Smith Travel Research, or (b) should Smith Travel Research cease to
compile such reports, a quarterly report containing similar data compiled by a
nationally-recognized lodging industry information source which is reasonably
acceptable to Lender and (except during any period following the occurrence and
during the continuation of an Event of Default) Borrowers.

 

“Stub Interest” shall mean $93,800.00.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
fees, taxes on rents or rentals, water rates or sewer rents, and other
governmental charges now or hereafter levied or assessed or imposed against any
Borrower, any Property Owner, any Ownership Interest or any Property or rents
therefrom or which may become Liens.

 

“Telerate Page 3750” means the display designated as “Page 3750” on the Dow
Jones Telerate Service (or such other page as may replace Page 3750 on that
service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits).

 

“Tenant” shall mean any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

 

“Term Sheet” shall mean that certain letter agreement, dated February 23, 2005,
between Lender and Strategic Hotel Capital, Inc.

 

“Third Extension Term” shall have the meaning set forth in Section 2.3.3(b)
below.

 

“Threshold Amount” shall mean the lesser of 10% of the Allocated Loan Amount for
such Property or $10 million.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code of the
State which is applicable to the creation, perfection or maintenance of the
relevant Lien.

 

“U.S. Government Securities” shall mean securities evidencing an obligation to
pay principal and interest in a full and timely manner that are (i) direct
obligations of the United

 

34



--------------------------------------------------------------------------------

States of America for the payment of which its full faith and credit is pledged
or (ii) obligations of a Person Controlled or supervised by and acting as an
agency or instrumentality of and guaranteed as a full faith and credit
obligation by the United States of America, which in either case are not
callable or redeemable at the option of the issuer thereof (including a
depository receipt issued by a bank (as defined in Section 3(a)(2) of the
Securities Act) as custodian with respect to any such securities or a specific
payment of principal of or interest on any such securities held by such
custodian for the account of the holder of such depository receipt; provided
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depository receipt from
any amount received by the custodian in respect of the securities or the
specific payment of principal of or interest on the securities evidenced by such
depository receipt).

 

“U.S. Taxes” shall have the meaning set forth in Section 2.2.2(d)(i) hereof.

 

“Year-to-Date Period” shall mean the period commencing on January 1, 2005 and
ending on February 28, 2005.

 

Section 1.2 Principles of Construction. All references to sections, schedules
and exhibits are to sections, schedules and exhibits in or to this Agreement
unless otherwise specified. Unless otherwise specified, the words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. The words “includes”, “including” and similar terms shall be
construed as if followed by the words “without limitation”. The terms “Property”
or “Properties” shall be construed to be followed by the phrase “or any part or
portion thereof”. The terms “Ownership Interest” or “Ownership Interests” shall
be construed to be followed by the phrase “or any part or portion thereof”. The
term “Property Owners” shall be construed to be followed by the phrase “or any
of them”. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP, as may be modified herein. As a matter of
convenience herein, rating categories are generally stated in the nomenclature
of Standard & Poor’s Ratings Group, it being understood that unless otherwise
expressly stated to the contrary, reference to such category shall also be
deemed to be a reference to the comparable category of each other Rating Agency.
Any terms defined herein by cross reference to any of the Senior Loan Documents
shall have such definition as of the date hereof, provided, however, that any
modifications to the definitions of such terms under the Senior Loan Documents
shall not modify the definitions of such terms as used hereunder (x) unless such
modification is consented to by the parties to this Agreement or (y) Lender
consent is not required for such modification to be made pursuant to the terms
hereof.

 

35



--------------------------------------------------------------------------------

ARTICLE II

 

GENERAL

 

Section 2.1 The Loan.

 

2.1.1 Commitment. Each of the parties hereto agrees and acknowledges that the
Borrower received the proceeds of the Loan on the Closing Date and that the Loan
shall mature on the Maturity Date. Each Borrower hereby confirms its acceptance
of the Loan, subject to and upon the terms and conditions set forth herein.

 

2.1.2 Disbursement to Borrower and Use of Loan Proceeds. Borrowers are permitted
to request and receive only one disbursement hereunder in respect of the Loan,
which disbursement was made on the Closing Date. The parties hereto acknowledge
that, on the Closing Date, Borrower received the proceeds of the Loan in an
aggregate principal amount equal to the Loan Amount, subject to payment from
Loan proceeds of the Lender Expenses and subject to funding from Loan proceeds
of Stub Interest (covering the period ending April 14, 2005), which have been
escrowed with Lender, all in accordance with the provisions of this Agreement.
Any amount borrowed and repaid hereunder in respect of the Loan may not be
reborrowed.

 

2.1.3 The Note. (a) The Loan shall be evidenced by the Note, in the aggregate
original principal amount of the Loan Amount. The Note shall bear interest at
the Applicable Interest Rate through and including the Interest Accrual Period
in which occurs the Maturity Date. The Note shall be subject to repayment as
provided in Section 2.3 hereof, shall be entitled to the benefits of this
Agreement and shall be secured by a Pledge granting a first priority Lien on
each Borrower’s and certain of its Affiliates’ ownership of the Ownership
Interests and by certain of the other Loan Documents.

 

(b) The Borrower shall maintain, or cause to be maintained, a register (the
“Register”) at the address to which notices to the Borrower are to be sent
hereunder, on which it shall enter the name or names of the registered owner or
owners from time to time of the Notes. The Notes (or, if applicable, each Note)
may be independently assigned or otherwise transferred in whole or in part
(including, without limitation, the sale of any participation interests in the
Notes by Lender) by registration of such assignment or transfer on the Register
(and the Notes shall expressly so provide). Any assignment or transfer on the
Register (and the Notes evidencing the same) may be effected by registration of
such assignment or transfer on the Register. At the request of Lender or any
designated assignee or transferee of any of the Notes, Borrowers shall (i) issue
to Lender or the designated assignee or transferee one or more new Notes in the
same aggregate principal amount of the Notes (which Notes may contain components
and/or subcomponents of the debt evidenced by such Notes) so assigned or
transferred upon delivery to Borrowers of the Notes so assigned or transferred
and (ii) reasonably cooperate with Lender in connection with Lender’s assignment
of any interest in the Loan. The Register shall be available for inspection by
Lender at any reasonable time upon reasonable prior notice.

 

(c) Borrower agrees that it shall, upon request, reasonably cooperate with
Lender in connection with any request by Lender to sever the Note into two (2)
or more separate substitute notes in an aggregate principal amount equal to the
Loan Amount and to reapportion the Loan among such separate substitute notes,
including, without limitation, by executing and delivering to Lender new
substitute notes to replace the Note, amendments to or replacements of existing
Loan Documents to reflect such severance and/or legal opinions with respect to
such substitute notes, amendments and/or replacements. Notwithstanding the
foregoing, Borrower

 

36



--------------------------------------------------------------------------------

shall not be required to incur any post-closing costs or expenses relating to
the severance of the Note, other than Borrower’s internal costs and expenses and
the fees and disbursements of Borrower’s counsel with respect to the issuance of
a new enforceability opinion in connection with any such substitute notes. Any
such substitute notes may as among themselves be pari passu, senior and
subordinate and/or otherwise have varying principal amounts and economic terms,
provided, however, that, subject to the effect of any prepayments of such
substitute notes after an Event of Default, (i) the weighted average spread
applicable to the substitutes notes shall not exceed the Spread, (ii) the
economics of the Loan (or severed portions thereof) and other terms of the Loan,
taken as a whole, shall not be modified by such fractionalization in a manner
which is in any material respect adverse to Borrower (except any increase in the
weighted average spread applicable to the substitute notes that may result after
prepayments of the Loan have been made after an Event of Default) and (iii)
subject only to the terms of Section 2.4.2(C) hereof regarding a Directed
Paydown, all voluntary principal prepayments shall be applied ratably among the
securities issued in connection with a Mezzanine Loan Securitization and any
other interests in the Loan held outside the Mezzanine Loan Securitization.

 

(d) Borrower agrees that, if requested by Lender prior to, or in connection
with, a Mezzanine Loan Securitization, the Borrower shall take all actions as
are necessary to effect the “resizing” of the Loan, the Senior Loan and/or the
Second Mezzanine Loan, including any new mezzanine loans that Lender requires
Borrower to enter into (provided the documents evidencing and securing such new
loan(s) are substantially identical in form and substance to the Loan
Documents); and provided further that Lender is then the holder of the Senior
Loan, the Second Mezzanine Loan and/or the Loan that is subject to the resizing.
In such event, Borrower and Lender agree that if the principal amount of the
Loan were to be increased (or a new mezzanine loan or loans are created) and, as
a result, the principal amount of the Senior Loan, and/or the Second Mezzanine
Loan were decreased, (i) the Borrower shall cause the borrowers under the Senior
Loan, and/or the Second Mezzanine Loan and any such new mezzanine loan(s) to
comply with its agreements to effect a “resizing”, and (ii) Lender, as holder of
the applicable promissory note(s), shall on the date of the “resizing” of the
Loan lend to the borrower under the Senior Loan and/or the Second Mezzanine Loan
or new mezzanine loan(s) (by way of a reallocation of the principal amount of
the Loan, the Senior Loan and/or the Second Mezzanine Loan or new mezzanine
loan(s)) such additional amount equal to the amount of the principal
increase/reduction of the Loan provided that Borrower and applicable borrower(s)
under the Senior Loan and/or the Second Mezzanine Loan execute and deliver any
and all necessary amendments or modifications to the Loan Documents,
organizational documents (including the creation of a new mezzanine borrower or
borrowers) and the applicable Senior Loan Documents and/or Second Mezzanine Loan
Documents. In addition, Borrower and Lender agree that if the principal amount
of any of the Senior Loan and/or the Second Mezzanine Loan were to be decreased
and, as a result, the Loan Amount were increased, then (i) if “resizing” to
decrease the size of the Senior Loan and/or the Second Mezzanine Loan and
increase the size of the Loan, each of them shall take all actions as are
necessary to effect the “resizing” of the Loan and the Senior Loan and/or the
Second Mezzanine Loan, (ii) Borrower shall cause the applicable borrower(s)
under the Senior Loan and/or the Second Mezzanine Loan to comply with its
agreements to effect a “resizing” and (iii) Lender, as holder of the applicable
promissory note(s), shall on the date of the “resizing” of the Loan lend to the
Borrower (by way of a reallocation of the principal amount of the Loan, the
Senior Loan and/or the Second Mezzanine Loan an additional amount equal to the
amount of principal reduction of the Senior Loan and/or the

 

37



--------------------------------------------------------------------------------

Second Mezzanine Loan, provided that Borrower, Property Owner and/or Second
Mezzanine Borrower and any new mezzanine borrowers execute and deliver any and
all necessary modifications to the Loan Documents, the Senior Loan Documents
and/or Second Mezzanine Loan Documents. In connection with the foregoing,
Borrower agrees, at Lender’s sole cost and expense, to execute and deliver such
documents and other agreements reasonably required by Lender, as holder of the
applicable promissory note(s), to “re-size” the Loan, the Senior Loan and/or the
Second Mezzanine Loan, including, without limitation, an amendment to this
Agreement, the Note, the Pledge Agreement, the other Loan Documents and the
applicable Senior Loan Documents and/or Second Mezzanine Loan Documents, an
endorsement to the Title Policy reflecting any increase in the insured amount
thereunder (if applicable), an amendment to or replacement of the Rate Cap
Agreement for the Loan, the Senior Loan and/or the Second Mezzanine Loan which
is being resized reflecting the appropriate modification to the notional amount
thereunder, and an endorsement to the UCC title policies and, if applicable,
mezzanine endorsements and related title letters, for the Loan and/or the Second
Mezzanine Loan which is being resized, reflecting the appropriate modification
to the insured amount thereunder. Lender agrees to reimburse Borrower for all
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable attorney’s fees) incurred by Borrower in connection with any
“resizing” of the Loan. Notwithstanding the foregoing, Lender agrees that any
“resizing” of the Loan shall not change the economics of the Loan, the Senior
Loan and/or the Second Mezzanine Loan taken as a whole in a manner which is in
any material respect adverse to Borrower, Property Owner and/or Second Mezzanine
Borrower.

 

Section 2.2 Interest.

 

2.2.1 Generally. Interest on each of the Note shall accrue at the Applicable
Interest Rate and shall be calculated on the basis of a 360-day year and charged
for the actual number of days elapsed in the Interest Accrual Period in
question.

 

2.2.2 Determination of Interest Rate.

 

(a) The rate at which the outstanding principal amount of each Note bears
interest from time to time shall be referred to as the “Applicable Interest
Rate”. The Applicable Interest Rate with respect to the Loan shall be LIBOR plus
the Spread with respect to each applicable Interest Accrual Period.

 

(b) Interest shall be charged and payable on the outstanding principal amount of
each Note at a rate per annum equal to the Applicable Interest Rate, but in no
event to exceed the maximum rate permitted under applicable law. Subject to the
terms and conditions of this Section 2.2.2, Borrower shall pay interest on the
outstanding principal amount of each Note at the Applicable Interest Rate for
the applicable Interest Accrual Period. Each determination by Lender of the
Applicable Interest Rate shall be conclusive and binding for all purposes,
absent manifest error. Borrower hereby agrees that at any time prior to a
Mezzanine Loan Securitization and provided that there is no material adverse
economic impact on Borrower, Lender may change the Interest Accrual Period upon
ten (10) days prior written notice to Borrower.

 

38



--------------------------------------------------------------------------------

(c) If, at any time prior to the completion of the first Mezzanine Loan
Securitization, as a result of any Regulatory Change:

 

(i) the basis of taxation of payments to Lender of the principal of or interest
on the Loan is changed or Lender or the Person controlling Lender shall be
subject to any tax, duty, charge or withholding of any kind with respect to this
Agreement (excluding federal taxation of the overall net income of Lender); or

 

(ii) any reserve, special deposit or similar requirements (other than such
requirements as are taken into account in determining LIBOR) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of Lender is imposed, modified or deemed applicable to Lender; or

 

(iii) any other condition affecting the Loan is imposed on Lender;

 

and Lender or any Person controlling Lender reasonably determines that, by
reason thereof, the cost to Lender or any Person controlling Lender of
maintaining or extending the Loan is increased, or any amount receivable by
Lender or any Person controlling Lender hereunder in respect of any portion of
the Loan is reduced, in each case by an amount deemed by Lender to be material
(such increases in cost and reductions in amounts receivable being herein called
“Increased Costs”), then Borrowers shall pay to Lender such additional amount or
amounts as will compensate Lender or any Person controlling Lender for such
Increased Costs to the extent Lender reasonably determines that such Increased
Costs are allocable to the Loan. Lender will notify Borrowers of any event
occurring after the date hereof which will entitle Lender to compensation
pursuant to this subsection (c) as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation; provided,
however, that, if Lender fails to deliver a notice within 180 days after the
date on which an officer of Lender responsible for overseeing this Agreement
knows or has reason to know of its right to additional compensation under this
Section 2.2.2(c), Lender shall only be entitled to additional compensation for
any such Increased Costs incurred from and after the date that is 180 days prior
to the date Borrowers received such notice. If Lender requests compensation
under this Section 2.2.2(c), Borrowers may, by notice to Lender, require that
(i) Lender furnish to Borrower a reasonably detailed statement setting forth the
basis for requesting such compensation and the method for determining the amount
thereof; and/or (ii) the interest rate on the Loan be converted from the then
applicable rate to the Prime Rate plus the Spread.

 

(d) (i) At all times, for all amounts payable that accrue during periods prior
to the first Mezzanine Loan Securitization, Borrowers shall, to the extent
permitted by law, make all payments hereunder free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, or any liabilities with respect thereto, including
those arising after the date hereof as a result of the adoption of or any change
in law, treaty, rule, regulation, guideline or determination of a Governmental
Authority or any change in the interpretation or application thereof by a
Governmental Authority but excluding, in the case of the Lender, such taxes
(including income taxes, franchise taxes and branch profit taxes) as are imposed
on or measured by Lender’s net income by the United States of America or any
Governmental Authority of the jurisdiction under the laws of which Lender is
organized or maintains a lending office (all such non-excluded taxes, levies,
imposts, deduction, charges,

 

39



--------------------------------------------------------------------------------

withholdings and liabilities with respect thereto which Lender determines to be
applicable to this Agreement, the other Loan Documents and the Loan being
hereinafter referred to as “U.S. Taxes”). If, at any time prior to the first
Mezzanine Loan Securitization, the Borrowers shall be required by law to deduct
any U.S. Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to Lender, (A) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.2.2(d)) the Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (B) the Borrowers shall make such deductions, and (C) the
Borrowers shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law. If a withholding tax of the United
States of America or any other Governmental Authority shall be or become
applicable after the date of this Agreement, to such payments by the Borrowers
made to the lending office or any other office, Lender shall use reasonable
efforts to make, fund and maintain its Loan through another lending office of
Lender in another jurisdiction so as to reduce the Borrowers’ liability
hereunder, if the making, funding or maintenance of such Loan through Lender’s
such other lending office does not, in the judgment of Lender, otherwise
adversely affect the Loan.

 

(ii) In addition, for all amounts payable that accrue during periods prior to
the first Mezzanine Loan Securitization, each Borrower agrees to pay any present
or future stamp or documentary taxes or other excise or property taxes, charges,
or similar levies which arise from any payment made hereunder, or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents, or the Loan (hereinafter referred to as
“Other Taxes”).

 

(iii) The Borrowers shall indemnify Lender for all periods prior to the first
Mezzanine Loan Securitization for the full amount of U.S. Taxes and Other Taxes
(including any U.S. Taxes or Other Taxes imposed by any Governmental Authority
on amounts payable under this Section 2.2.2(d)) paid by Lender and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such U.S. Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within thirty (30) days after the
date Lender makes written demand therefor.

 

(iv) Without prejudice to the survival of any other agreement of the Borrowers
and Lender hereunder, the agreements and obligations of the Borrowers contained
in Section 2.2.2(c) and this Section 2.2.2(d)) shall survive the payment in full
of principal and interest hereunder, and the termination of this Agreement.

 

(v) Prior to the first Mezzanine Loan Securitization, if Lender or any of its
successors or assigns is a foreign person (i.e., a person other than a United
States person for United States federal income tax purposes), Lender shall:

 

(1) not later than the Closing Date (or, in the case of a successor or assign of
Lender, the date such successor or assign becomes a successor or assign) deliver
to Borrower one accurate and complete signed original of Internal Revenue
Service Form W-8 ECI or any successor form (“Form W-8 ECI”), or one accurate and
complete signed original of Internal Revenue Service Form W-8 BEN or any
successor form

 

40



--------------------------------------------------------------------------------

(“Form W-8 BEN”), as appropriate, in each case indicating that Lender (or such
successor or assign, as applicable) is on the date of delivery thereof entitled
to receive payments of principal, interest and fees under this Agreement free
from withholding of United States federal income tax;

 

(2) if at any time it makes any changes necessitating a new Form W-8 ECI or Form
W-8 BEN, with reasonable promptness deliver to Borrowers in replacement for, or
in addition to, the forms previously delivered by it hereunder, one accurate and
complete signed original of Form W-8 ECI or Form W-8 BEN, as appropriate, in
each case indicating that it is on the date of delivery thereof entitled to
receive payments of principal, interest and fees under this Agreement free from
withholding of United States federal income tax; and

 

(3) promptly upon Borrowers’ reasonable request to that effect, deliver to
Borrowers such other forms or similar documentation as may be required from time
to time by applicable law, treaty, rule or regulation in order to establish its
tax status for withholding purposes.

 

(vi) Borrowers will not be required to pay any additional amounts in respect of
United States federal income tax pursuant to this Section 2.2.2(d) to Lender if
the obligation to pay such additional amounts would not have arisen but for a
failure by Lender to comply with its obligations under Section 2.2.2(d)(v)
above.

 

(vii) Assuming (i) the delivery by a Lender of either a Form W-8 ECI or W-8 BEN,
(ii) the subsequent delivery by such Lender of a new or revised Form W-8 ECI or
W-8 BEN (or any successor forms thereto) if required by Treasury Regulation
Section 1.1441-1(e)(4)(ii), or any successor provision thereto, (iii) Lender
under this Agreement is not described in Internal Revenue Code Section
881(c)(3), or any successor provision thereto, and (iv) interest hereunder paid
to such Lender is from “sources within the United States” (within the meaning of
Section 871(h) and 881(c) of the Internal Revenue Code of 1986, as amended),
Borrower represents, acknowledges and agrees that all interest payable hereunder
to such Lender shall qualify as “portfolio interest” of a non-United States
person within the meaning of Section 871(h) and 881(c) of the Internal Revenue
Code of 1986, as amended and, therefore, shall not be subject to any United
States taxation or any withholding requirement.

 

(e) Without limiting the effect of subsection (c) or (d) above, prior to the
first Mezzanine Loan Securitization, in the event that, (i) by reason of any
Regulatory Change, Lender incurs Increased Costs based on or measured by the
excess above a specified level of the amount of a category of deposits or other
liabilities of Lender, which includes deposits by reference to which LIBOR is
determined, (ii) Lender shall have determined in good faith after reasonable
investigation that U.S. dollar deposits in the principal amount of the Loan are
not generally available in the London interbank market, (iii) reasonable means
do not exist for ascertaining the Applicable Interest Rate, (iv) Lender
ascertains that LIBOR determined or to be determined for any Interest Accrual
Period will not adequately and fairly reflect the cost to Lender of making or
maintaining the Loan during such Interest Accrual Period, or (v)

 

41



--------------------------------------------------------------------------------

maintenance of any portions of the Loan made by Lender at LIBOR at any suitable
lending office would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, then, if Lender so elects by notice to
Borrower, the interest rate applicable to the then outstanding principal balance
of the Loan shall be converted to the Prime Rate plus the Spread.

 

(f) Lender shall use reasonable good faith efforts to avoid or mitigate any
increased cost, reduced receivable or suspension of the availability of LIBOR
under Section 2.2.2(c), (d) or (e) to the greatest extent practicable (including
transferring the Loan to another lending office or Affiliate of Lender and
reasonably assisting in Borrower’s recovery of any tax payment made by it)
unless, in the opinion of Lender, such efforts would be likely to have any
material adverse effect upon it.

 

(g) In the event that Lender makes a request to the Borrowers for compensation
in accordance with Section 2.2.2(c), (d) or (e), then, provided that no Event of
Default has occurred and is continuing at such time, the Borrowers may, at their
option, request that Lender use its reasonable efforts (consistent with legal
and regulatory restrictions) to avoid the need for paying such compensation or
such inability, including changing the jurisdiction of its applicable lender
office; provided, however, that the taking of such action would not, in the sole
judgment of such Lender, be disadvantageous to such Lender.

 

2.2.3 Default Rate. If an Event of Default shall have occurred and is continuing
(including the failure of Borrowers to make a payment of principal or interest
on the Payment Date therefor), Borrowers shall pay interest at the Default Rate
on the outstanding amount of the Loan and due but unpaid interest thereon, upon
demand from time to time (which interest is payable both before and after Lender
has obtained a judgment with respect to the Loan), to the extent permitted by
applicable law. Payment or acceptance of the increased rates provided for in
this subsection is not a permitted alternative to timely payment or full
performance by Borrowers and shall not constitute a waiver of any Default or
Event of Default or an amendment to this Agreement or any other Loan Document
and shall not otherwise prejudice or limit any rights or remedies of Lender.

 

Section 2.3 Loan Repayment.

 

2.3.1 Payments at Closing. On the Closing Date, Borrowers paid an installment of
interest in an amount equal to Stub Interest as provided in Section 2.1.2.

 

2.3.2 Monthly Debt Service Payments. Commencing with the Initial Payment Date,
and on each and every Payment Date thereafter until but excluding the Maturity
Date, Borrower shall pay Lender interest at the Applicable Interest Rate for and
through the end of the applicable Interest Accrual Period on the outstanding
principal balance of the Loan as computed in accordance with Section 2.2.2
hereof (the “Monthly Debt Service Payment Amount”). Lender agrees that it shall
provide to Senior Lender, a “Mezzanine Lender Monthly Debt Service Notice
Letter” at least five (5) Business Days prior to each Payment Date setting forth
the amount of the Mezzanine Debt Service payable by Borrowers on the first
Payment Date occurring after the date such notice is delivered.

 

42



--------------------------------------------------------------------------------

2.3.3 Payment on Maturity Date. (a) Borrowers shall repay any outstanding
principal indebtedness of the Loan in full on the Maturity Date of the Loan,
together with all accrued and unpaid interest thereon through the end of the
Interest Accrual Period during which such Maturity Date occurs (even if such
period extends beyond the Maturity Date) and all other amounts which are then
due and payable to Lender hereunder or under the Note, the Pledge, and the other
Loan Documents.

 

(b) The “Maturity Date” of the Loan shall initially be the Initial Maturity
Date. Notwithstanding the foregoing, the Borrowers shall have three successive
options to extend the Initial Maturity Date of the Loan. The scheduled Maturity
Date if (a) one such option is exercised shall be the Payment Date in April
2008, (b) two such options are exercised shall be the Payment Date in April
2009, and (c) three such options are exercised shall be the Payment Date in
April 2010. In order to exercise any such extension right, Borrower shall
deliver to Lender notice of such extension at least thirty (30) days, but not
more than 120 days, prior to the Maturity Date as in effect immediately prior to
such extension (the Maturity Date, as so in effect, is hereinafter referred to
as the “Extension Date” applicable to such extension), and the following
conditions must be satisfied as of the Extension Date applicable to the
corresponding extension: (i) no Event of Default (including, without limitation,
an Event of Default of the type described in Article 10(a)(i)) shall then be
continuing; (ii) Borrower shall have obtained an Extension Interest Rate Cap
Agreement for the First, Second or Third Extension Term, as applicable, and
collaterally assigned such Extension Interest Rate Cap Agreement to Lender in
accordance with Section 2.7; (iii) Borrower shall have paid (A) all reasonable
out-of-pocket expenses incurred by Lender (and, if applicable, any servicer in
connection with a Mezzanine Loan Securitization) up to an aggregate total of
$10,000, and (B) the actual expenses incurred by each of the Rating Agencies, in
each case, in connection with Borrowers’ exercise of such extension option; and
(iv) on the Extension Date the Senior Loan shall be simultaneously extended for
the same period that the Loan is being extended pursuant to this Section
2.3.3(b). Upon the giving of each notice of extension hereunder, and subject to
the conditions set forth below in this Section 2.3.3, the Maturity Date as
theretofore in effect will be extended to the respective Payment Date specified
above (the first, second and third such extension periods are hereinafter
respectively referred to as the “First Extension Term”, the “Second Extension
Term” and the “Third Extension Term”). If Borrowers fail to exercise any
extension option in accordance with the provisions hereof, such extension
option, and any subsequent extension option hereunder, will automatically cease
and terminate.

 

2.3.4 Making of Payments. Each payment by Borrowers hereunder or under the Note
shall be made in funds settled through the New York Clearing House Interbank
Payments System or other funds immediately available to Lender by 11:00 a.m. New
York City time, on the date such payment is due and shall be made in lawful
money of the United States of America by wire transfer in federal or other
immediately available funds to the Mezzanine Loan Deposit Account, or such other
account pursuant to such other wiring instructions as provided by Lender. Any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day. Lender shall
notify Borrowers in writing of any changes in the account to which payments are
to be made. Except as otherwise provided herein, whenever any payment hereunder
or under the Note shall be stated to be due on a day which is not a Business
Day, such payment shall be made on the first Business Day immediately prior
thereto.

 

43



--------------------------------------------------------------------------------

2.3.5 Application of Payments. Payments made by Borrowers in respect of the
principal and interest of the Loan shall be applied first to the payment of
interest at the Applicable Interest Rate and other sums due and outstanding
under the Loan Documents, with the remainder of such payment being applied to
the reduction of the outstanding principal balance of the Note, provided,
however, that, notwithstanding any provision hereof to the contrary, following
and during a continuance of an Event of Default, Lender may apply any payments
received to the Debt in such order, manner and amount as Lender in its sole
discretion shall determine and exercise any remedies available under this
Agreement, at law and in equity.

 

2.3.6 No Setoffs. All amounts due hereunder or under the Note or the other Loan
Documents shall be payable without setoff, counterclaim or any other deduction
whatsoever.

 

2.3.7 Loan Account. Lender shall maintain a loan account on its books in the
name of Borrowers in which will be recorded the Loan and all payments and
prepayments of principal of and interest on the Loan (provided that any error in
such loan account shall not in any manner affect the obligations of Borrowers to
repay the Loan in accordance with the terms of this Agreement, the Note and the
other Loan Documents). In addition to the rights of Borrowers to have
informational computer access to the Mezzanine Loan Deposit Account, the
Mezzanine Loan Holding Account and the Current Debt Service Reserve Account,
Lender shall, upon the written request of Borrowers, not more often than
monthly, provide such information as it has in its possession regarding the
records maintained in accordance with the first sentence hereof and information
regarding funds on deposit in the Mezzanine Loan Holding Account. In addition,
Lender shall (or shall direct any servicer in connection with a Mezzanine Loan
Securitization) provide to Borrowers, within five (5) Business Days of the end
of each month, monthly reports showing deposits into and disbursements,
transfers or credits, as the case may be from the Current Debt Service Reserve
Account, and setting forth, as of the end of each month, a schedule of the
Permitted Investments contained in each such account and schedules of all
transactions involving Permitted Investments during the month.

 

Section 2.4 Prepayment.

 

2.4.1 No Prepayment. Other than as set forth in Sections 2.4.2 and 10.1(d)
below, or as required or permitted pursuant hereto in connection with a Casualty
or Condemnation, Borrowers shall have no right to prepay all or any portion of
the Loan prior to the Permitted Prepayment Date.

 

2.4.2 Permitted Prepayment. A. From and after the Permitted Prepayment Date and
subject to the terms and conditions set forth in this Section 2.4.2, the
Borrowers may prepay the Loan at any time in whole or in part (hereinafter, a
“Prepayment”), provided that (a) the Borrowers shall provide not less than 30
days’ and not more than 120 days’ prior written notice (a “Prepayment Notice”)
to Lender specifying the date on which the Prepayment is scheduled to occur and
such scheduled payment date shall not be on any date during the two (2) Business
Day period prior to the fifteenth (15th) calendar day of such month, but not
including, the fifteenth (15th) calendar day of such month (such scheduled date,
the “Prepayment Date”), which notice shall indicate the principal amount of the
Note to be so prepaid and the specific Ownership Interest to be released from
the Lien of the Loan Documents pursuant to such Prepayment,

 

44



--------------------------------------------------------------------------------

(b) the Borrowers shall have paid Mezzanine Debt Service (i.e., accrued and
unpaid interest on the principal amount being repaid) upon making such
Prepayment through the end of the Interest Accrual Period in which the
Prepayment is to occur (even if such period extends beyond the scheduled
prepayment date), (c) the Borrower shall pay the Prepayment Fee upon making such
Prepayment and (d) simultaneously with the Prepayment of the Loan, (x) the
Senior Loan shall be prepaid by Property Owners in accordance with Section 2.4.2
of the Senior Loan Agreement in an amount equal to the product of (i) the
principal amount of the applicable Prepayment of the Loan, times (ii) the ratio
of (A) the principal balance of the Senior Loan immediately prior to such
Prepayment, to (B) the principal balance of the Loan immediately prior to such
Prepayment and (y) the Second Mezzanine Loan shall be prepaid by Second
Mezzanine Borrower in accordance with Section 2.4.2 of the Second Mezzanine Loan
Agreement in an amount equal to the product of (i) the principal amount of the
applicable Prepayment of the Loan, times (ii) the ratio of (A) the principal
balance of the Second Mezzanine Loan immediately prior to such Prepayment, to
(B) the principal balance of the Loan immediately prior to such Prepayment. It
is the intention and agreement of the parties that, subject to the requirements
and limitations set forth in the previous sentence, any Ownership Interest may,
from and after the Permitted Prepayment Date, be the subject of a Prepayment and
simultaneous release of the Liens of the Loan Documents, provided (i) the amount
of the Prepayment equals or exceeds the Release Amount for the Ownership
Interest, and (ii) the provisions of Section 2.5.2 are complied with. On the
Prepayment Date, Borrower shall pay to Lender the amount of the Prepayment
specified in the notice, all accrued and unpaid interest on the principal
balance of the Note being so repaid through and including the date that is the
last day of the Interest Accrual Period in which such Prepayment occurs, all
other sums then due under the Note, this Agreement, the applicable Pledge and
the other Loan Documents, and all reasonable costs and expenses of Lender
incurred in connection with the Prepayment, including reasonable attorneys’ fees
and disbursements. Lender shall not be obligated to accept any Prepayment of the
principal balance of the Note, or any portion thereof, unless it is accompanied
by the prepayment consideration due in connection therewith pursuant to the
terms hereof. Prepayments made by the Borrowers shall be applied to reduce the
outstanding principal amount of the Note.

 

B. Notwithstanding anything to the contrary herein, if a Prepayment Notice has
been sent in good faith and no Event of Default is then continuing, such
Prepayment Notice may be rescinded or deferred by Borrowers upon delivery of
written notice to Lender (specifying, in the case of a deferral, the new
Prepayment Date for such Prepayment) at least five Business Days prior to the
Prepayment Date specified in the applicable Prepayment Notice (provided that
Borrower shall compensate Lender for any and all reasonable costs and expenses
incurred by Lender and/or its agents resulting from such rescission or
deferral).

 

C. Without limiting Borrower’s rights under Section 2.4.2 (A) and (B) above but
notwithstanding the terms thereof, from and after the Permitted Prepayment Date,
Borrower shall have a one-time right to make a prepayment (in whole or in part)
of the Loan without a release of any collateral securing the Loan to be applied
to reduce the Loan (a “Directed Paydown”), provided that (a) simultaneously with
payment of the Directed Paydown, first, Second Mezzanine Borrowers prepay the
Second Mezzanine Loan in full in accordance with the Second Mezzanine Loan
Agreement and otherwise comply with the provisions of Section 2.4.2(C) of the
Second Mezzanine Loan Agreement (together with payment by Second Mezzanine
Borrowers to Second Mezzanine Lender of the Mezzanine Loan Directed Paydown
Prepayment

 

45



--------------------------------------------------------------------------------

Fee (as such term is defined in the Second Mezzanine Loan Agreement)) and
second, in no event shall Borrowers allow Property Owners to prepay any portion
of the Senior Loan in accordance with Section 2.3.2(ii) of the Senior Loan
Agreement until the provisions of this Section and Section 2.4.2(C) of the
Second Mezzanine Loan Agreement have been fully complied with and (b)
simultaneously with payment of the Directed Paydown, Borrowers pay to Lender the
Mezzanine Loan Directed Paydown Prepayment Fee (provided Borrowers shall not be
required to pay any portion of the Mezzanine Loan Directed Paydown Prepayment
Fee on account of repayment of the Loan in full on any scheduled Maturity Date).
Subsequent to such Directed Paydown, the Allocated Loan Amounts shall be reduced
ratably.

 

2.4.3 Repayment upon Default. If all or any part of the principal amount of the
Loan is prepaid upon acceleration of the Loan following the occurrence of an
Event of Default, Borrowers shall be obligated to pay all amounts that would be
payable in connection with a Prepayment under Section 2.4.2A, including all
accrued and unpaid interest on the principal balance of the Note through the
date that is the final day of the applicable Interest Accrual Period or, if
prohibited by law, through the date of repayment plus Breakage Costs (including
interest owed at the Default Rate), the Acceleration Prepayment Premium (if such
prepayment is made during the Lockout Period), all other sums then due under the
Note, this Agreement, the Pledge and the other Loan Documents, and all costs and
expenses of Lender incurred in connection with such Event of Default, including
reasonable attorneys’ fees and disbursements.

 

2.4.4 Waiver of Prepayment Rights. Each Borrower acknowledges that the inclusion
of the waiver of prepayment rights and the agreement to pay any amounts
necessary in connection with the right to prepay the Note as set forth in this
Section 2.4, as applicable, as well as the other agreements set forth herein in
respect of prepayment, were separately negotiated with Lender, that the economic
value of the various elements of this waiver and agreement was discussed, that
the consideration given by Borrower for the Loan was adjusted to reflect the
specific waiver and agreement negotiated between Borrower and Lender and
contained herein.

 

2.4.5 Intentionally Deleted.

 

Section 2.5 Release of Liens. Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of the Lien of any
Pledge on any Ownership Interest.

 

2.5.1 Release upon Payment in Full. (a) Lender shall, at the expense of
Borrowers, upon payment in full of all principal and interest on the Loan and
all other amounts due and payable under the Loan Documents in accordance with
the terms and provisions of the Note and this Agreement, release or assign (at
Borrowers’ cost and expense) the Lien of the Pledge and related Loan Documents
with respect to all of the Pledged Interests; provided, however, that voluntary
prepayments and any related release of Pledged Interests from the Lien of the
Pledge will be subject to the conditions set forth in Sections 2.4 and 2.5.

 

(b) In connection with the release of the Lien contemplated in Section 2.5.1(a),
Borrowers shall submit to Lender, not less than ten (10) days prior to the date
of such release, a release of Liens (and related Loan Documents) for all
applicable Pledged Interests (for execution by Lender) in a form appropriate in
the applicable state and otherwise satisfactory to Lender in

 

46



--------------------------------------------------------------------------------

its reasonable discretion and all other documentation Lender reasonably requires
to be delivered by Borrowers in connection with such release (collectively,
“Release Instruments”), together with an Officer’s Certificate certifying that
such documentation (i) is in compliance with all Legal Requirements, and (ii)
will effect such releases in accordance with the terms of this Agreement.

 

2.5.2 Release of Individual Liens. On one or more occasions, subject to
satisfaction of each of the conditions set forth in paragraphs (a) through (e)
below and the terms of Section 2.4.2 hereof, the Borrowers may obtain (i) the
release of any Ownership Interest or Ownership Interests from the Lien of the
applicable Pledge, (ii) the release of the obligations of the Borrowers (and the
applicable pledgors) under the Loan Documents with respect to such released
Ownership Interest or Ownership Interests (other than those expressly stated to
survive) and (iii) the remittance to Borrowers of any amounts held in the
Current Debt Service Reserve Account specifically relating to the subject
Ownership Interest or Ownership Interests:

 

(a) Borrowers shall have paid the Release Amount for such Ownership Interest in
connection with a Prepayment of the Loan pursuant to Section 2.4.2.

 

(b) Borrowers shall submit to Lender not less than ten (10) days prior to the
date of such release, all Release Instruments for each applicable Ownership
Interests (for execution by Lender) together with an Officer’s Certificate
certifying that (i) the Release Instruments are in compliance with all Legal
Requirements, (ii) the release to be effected will not violate the terms of this
Agreement, (iii) the release to be effected will not impair or otherwise
adversely affect the Liens, security interests and other rights of Lender under
the Loan Documents not being released (or as to the parties to the Loan
Documents and the Ownership and other Pledged Interests subject to the Loan
Documents not being released) and (iv) the requirement described in paragraph
(c) below is satisfied in connection with such Release (together with
calculations demonstrating the same in reasonable detail).

 

(c) With respect to any release of any Ownership Interests, after giving effect
to such release, the Aggregate DSCR as of the date of the proposed release, for
all of the Properties relating to the Ownership Interests then remaining subject
to the Liens of the Pledge, shall not be less than the greater of (A) the
Closing Date DSCR (subject to the provisions of Section 2.5.2(e)) and (B) the
Aggregate DSCR for all of the Properties relating to the Ownership Interests
remaining subject to the Lien of the Pledge immediately prior to the release in
question; provided, however, that this Section 2.5.2(c) shall not be applicable
in connection with a partial prepayment of any of the Loan required to be made
in connection with a Casualty or Condemnation. Borrowers shall have the right to
repay a portion of the Loan and each of the Property Owners and Second Mezzanine
Borrowers shall have the right to repay a portion of the Senior Loan and Second
Mezzanine Loan (pro rata in accordance with the outstanding principal amount of
the Loan, the Senior Loan and the Second Mezzanine Loan immediately prior to
such release in accordance with Section 2.4.2) in excess of the applicable
Release Amount that is necessary to comply with the requirement in this Section
2.5.2(c) hereof.

 

(d) No Event of Default shall exist on the date the Prepayment is made (except
as otherwise provided in Section 10.1(d)).

 

47



--------------------------------------------------------------------------------

(e) In the event (i) Borrowers prepay the Loan in an amount equal to the
applicable Release Amount with respect to an individual Property or group of
Properties, as applicable, and (ii) Property Owners and Second Mezzanine
Borrowers each prepay the Senior Loan and the Second Mezzanine Loan by the
applicable “release amount” that is required to be repaid with respect to each
of the Senior Loan and Second Mezzanine Loan pursuant to the Senior Loan
Agreement and the Second Mezzanine Loan Agreement in connection with the
transfer of the applicable individual Property or group of Properties; and (iii)
the Borrowers satisfy the Aggregate DSCR requirement in Section 2.5.2(c)(B)
(including by the pro rata repayment of a portion of the Loan, the Senior Loan
and the Second Mezzanine Loan pursuant to Section 2.5.2(c)), then Borrowers
shall not be obligated to prepay the Loan and the Property Owners and the Second
Mezzanine Borrowers shall not be obligated to prepay the Senior Loan and the
Second Mezzanine Loan to satisfy the Aggregate DSCR requirement in Section
2.5.2(c)(A) by an aggregate amount that is greater than the Net Sales Proceeds
(as defined in the Senior Loan Agreement) with respect to the applicable
individual Property or group of Properties. Subject to the foregoing conditions
and (i) the delivery of an opinion of counsel to Lender that any trust formed as
a REMIC pursuant to a Securitization will not fail to maintain its status as a
REMIC as a result of the deposit into the Cash Collateral Account described in
this Section 2.5.2(e) and other authority and enforceability and security
interest opinions reasonably requested by Lender and (ii) the prepayment of the
Loan, the Senior Loan and the Second Mezzanine Loan in an amount equal the
Release Amount with respect to the applicable individual Property or group of
Properties and the “release amount” that is required to be repaid with respect
to each of the Senior Loan and the Second Mezzanine Loan pursuant to the Senior
Loan Agreement and the Second Mezzanine Loan Agreement in connection with the
transfer of the applicable individual Property or group of Properties, in lieu
of prepaying the Loan, the Senior Loan and the Second Mezzanine Loan (pro rata
in accordance with the outstanding principal amount of the Loan, the Senior Loan
and the Second Mezzanine Loan immediately prior to such release pursuant to
Section 2.4.2) with the Excess Sales Proceeds (as defined in the Senior Loan
Agreement), Borrower, Property Owners and Second Mezzanine Borrowers may elect
to deposit the Excess Sales Proceeds (pro rata in accordance with the
outstanding principal amount of the Loan, the Senior Loan and the Second
Mezzanine Loan immediately prior to such release) into a segregated cash
collateral account that is pledged to Lender as additional collateral for the
Debt (the “Cash Collateral Account”) and segregated cash collateral accounts
that are pledged, respectively, to each of the Senior Lender and the Second
Mezzanine Lender as additional collateral for the Senior Loan and the Second
Mezzanine Loan. Borrower shall pledge the Cash Collateral Account to Lender
pursuant to a deposit account agreement substantially in the form of the Deposit
Account Agreement delivered on the Closing Date, which will provide that the
Cash Collateral Account and all funds at any time on deposit therein will be
subject to the exclusive control of Lender, except that Borrower will have the
right prior to an Event of Default to direct Lender to apply funds on deposit in
the Cash Collateral Account to repay the principal balance of the Loan. Lender
acknowledges and agrees that the Property Owners and Second Mezzanine Borrower
will have the right in accordance with Senior Loan Agreement and the Second
Mezzanine Loan Agreement to direct the Senior Lender and Second Mezzanine Lender
to apply funds on deposit in the cash collateral accounts with respect to each
of the Senior Loan and the Second Mezzanine Loan Mezzanine Loan to prepay the
principal balance of the Senior Loan and Second Mezzanine Loan, as applicable.

 

48



--------------------------------------------------------------------------------

2.5.3 Further Assurances. To the extent any Release Instrument executed and
delivered under Section 2.5.2(b) is insufficient to effect the release to be
effected in accordance with the terms hereof, Lender (and any servicer in
connection with a Mezzanine Loan Securitization) shall remain obligated to
execute and deliver, at the expense of the Borrowers, such further Release
Instruments as Borrowers may reasonably request and submit to Lender, together
with an Officer’s Certificate covering the matters to be covered in the
Officer’s Certificate described in Section 2.5.2(b).

 

In addition to the foregoing, the Borrower and each related pledgor which as of
the Closing Date was the owner of the Ownership Interest being released from the
Lien of the Pledge pursuant to any provision of Section 2.5 hereof, shall be
released from all liability with respect to the Loan, the Note and all other
Loan Documents with the express exception that such Borrower shall continue to
be jointly and severally liable for and with respect to any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever which (and to
the extent) have become due and payable under Section 12.13 prior to the date of
the release of such Ownership Interest.

 

Section 2.6 Intentionally Omitted.

 

Section 2.7 Interest Rate Cap Agreements.

 

(a) On or prior to the Closing Date, Borrowers shall obtain from an Acceptable
Counterparty, and thereafter maintain in effect, an Interest Rate Cap Agreement,
having a term extending through the Maturity Date and an initial notional amount
equal to the Loan Amount. The Interest Rate Cap Agreement shall have a strike
rate equal to an amount such that the maximum interest rate paid by Borrowers
after giving effect to payments made under the Interest Rate Cap Agreement shall
equal no more than the Maximum Pay Rate. The notional amount of the Interest
Rate Cap Agreement may be reduced from time to time and in an amount equal to
any prepayment that is applied to reduce the principal balance of the Loan in
accordance with Section 2.4 hereof or as a result of any Directed Paydowns that
is applied by Lender to reduce the principal balance of the Loan; provided that
the strike rate shall be equal to an amount such that the maximum interest rate
paid by Borrowers after giving effect to payments made under the Interest Rate
Cap Agreement shall equal no more than the Maximum Pay Rate.

 

(b) In the event of (x) any downgrade, withdrawal or qualification (each, a
“Downgrade”) of the rating of the Counterparty such that, thereafter, the
Counterparty shall cease to be an Acceptable Counterparty and (y) the
Counterparty shall fail to comply with the requirements contained in the
Interest Rate Cap Agreement which are described in Exhibit B upon such
occurrence, the Borrowers shall either (i) obtain Lender’s written approval (in
its sole discretion) with respect to the Counterparty or (ii) replace the
Interest Rate Cap Agreement with a Replacement Interest Cap Agreement, (x)
having a term extending through the end of the Interest Accrual Period in which
occurs the Maturity Date, (y) in a notional amount at least equal to the
principal balance of the Loan then outstanding, and (z) having a strike rate
equal to an amount such that the maximum interest rate paid by Borrower after
giving effect to payments made under such Replacement Interest Rate Cap
Agreement shall equal no more than the Maximum Pay Rate.

 

49



--------------------------------------------------------------------------------

(c) Each Borrower hereby pledges, assigns, transfers, delivers and grants a
continuing first priority lien to Lender, as security for payment of all sums
due in respect of the Loan and the performance of all other terms, conditions
and covenants of this Agreement and any other Loan Document on such Borrower’s
part to be paid and performed, in, to and under all of such Borrower’s right,
title and interest: (i) in the Interest Rate Cap Agreement (or, when and if any
such agreement becomes effective, any Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement); (ii) to receive any and all payments
under the Interest Rate Cap Agreement (or, when and if any such agreement
becomes effective, any Replacement Interest Rate Cap Agreement or Extension
Interest Rate Cap Agreement), whether as contractual obligations, damages or
otherwise; and (iii) to all claims, rights, powers, privileges, authority,
options, security interests, liens and remedies, if any, under or arising out of
the Interest Rate Cap Agreement (or, when and if any such agreement becomes
effective, any Replacement Interest Rate Cap Agreement or Extension Interest
Rate Cap Agreement), in each case including all accessions and additions to,
substitutions for and replacements, products and proceeds of any of the
foregoing. Borrowers shall deliver to Lender an executed counterpart of such
Interest Rate Cap Agreement, Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement (which shall, by its terms, authorize the
assignment to Lender and require that payments be made directly to Lender) and
notify the Counterparty of such assignment and Lender shall receive an
acknowledgment from Counterparty of the assignment (either in such Interest Rate
Cap Agreement, Replacement Interest Rate Cap Agreement or Extension Interest
Rate Cap Agreement or by separate instrument). No Borrower shall, without
obtaining the prior written consent of Lender, further pledge, transfer,
deliver, assign or grant any security interest in the Interest Rate Cap
Agreement (or, when and if any such agreement becomes effective, any Replacement
Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement), or permit
any Lien or encumbrance to attach thereto, or any levy to be made thereon, or
any UCC-1 Financing Statements or any other notice or instrument as may be
required under the UCC, as appropriate, except those naming Lender as the
secured party, to be filed with respect thereto.

 

(d) Borrowers shall comply with all of their obligations under the terms and
provisions of the Interest Rate Cap Agreement (or, as applicable, any
Replacement Interest Rate Cap Agreement or Extension Interest Rate Cap
Agreement). All amounts paid by the Counterparty under the Interest Rate Cap
Agreement (or, as applicable, any Replacement Interest Rate Cap Agreement or
Extension Interest Rate Cap Agreement) to Borrowers or Lender shall be deposited
immediately into the Mezzanine Loan Deposit Account. Borrowers shall take all
action reasonably requested by Lender to enforce Lender’s rights under the
Interest Rate Cap Agreement (or, as applicable, any Replacement Interest Rate
Cap Agreement or Extension Interest Rate Cap Agreement) in the event of a
default by the Counterparty and shall not waive, amend or otherwise modify any
of its rights thereunder.

 

(e) If Borrowers exercise any of their options to extend the Maturity Date
pursuant to Section 2.3.3(b) hereof, then, on or prior to each Extension Date,
the Borrowers shall obtain or have in place an Extension Interest Rate Cap
Agreement (i) having a term through the end of the Interest Accrual Period in
which occurs the Maturity Date as so extended, (ii) in a notional amount at
least equal to the principal balance of the Loan as of such Extension Date and
(iii) having a strike rate equal to an amount such that the maximum interest
rate paid by the Borrowers after giving effect to payments made under such
Extension Interest Rate Cap Agreement shall equal no more than the Maximum Pay
Rate.

 

50



--------------------------------------------------------------------------------

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.1 Conditions Precedent to the Loan. The obligation of Lender to make
the Loan is subject to the fulfillment by Borrowers or waiver by Lender of the
following conditions precedent no later than the Closing Date; provided,
however, that unless a condition precedent shall expressly survive the Closing
Date pursuant to a separate agreement, by funding the Loan, Lender shall be
deemed to have waived any such conditions not theretofore fulfilled or
satisfied:

 

(a) Representation and Warranties; Compliance with Conditions. Each of the
representations and warranties of Borrowers contained in this Agreement or any
other Loan Document shall be true and correct in all material respects on and as
of the Closing Date with the same effect as if made as of such date, and no
Default or Event of Default shall have occurred and be continuing, and no
“Default” or “Event of Default” (as such terms are defined in the Senior Loan
Agreement and the Second Mezzanine Loan Agreement, respectively) shall have
occurred and be continuing; and Borrowers shall be in compliance in all respects
with all terms and conditions set forth in this Agreement and in each other Loan
Document on its part to be observed or performed.

 

(b) Loan Agreement and Note. Lender shall have received an original of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
each Borrower.

 

(c) Delivery of Loan Documents; Title Insurance; Reports; Leases.

 

(i) Pledge, Assignments of Agreements. Lender shall have received from Borrowers
and certain of their respective Affiliates fully executed and acknowledged
counterparts of each Pledge, each Membership Power (as defined in the Pledge)
and the appropriate UCC financing statements, each in form satisfactory for
filing in the appropriate public records, and evidence that counterparts of each
UCC financing statement shall have been delivered to the title company for
filing, so as to effectively create upon such filing and possession by Lender of
each Membership Power a valid and enforceable perfected Lien upon each Ownership
Interest and the other Pledged Interests, of first lien priority, in favor of
Lender. Lender shall have also received fully executed counterparts of the
Mezzanine Loan Environmental Indemnity and each of the other Loan Documents.

 

(ii) Title Insurance. Senior Lender shall have received a Qualified Title Policy
relating to each Property, and evidence that all premiums in respect thereof
have been paid. Lender shall have received an Eagle 9 UCC Title Policy which
policy shall (A) provide coverage in an amount equal to the Loan, (B) insure
Lender’s security interest in each Ownership Interest, and (C) name Lender as
the insured, and (D) be assignable by its terms with a transfer of the Loan and
evidence that all premiums in respect thereof have been paid. Lender shall have
received a letter or endorsement (individually and collectively, the “Title
Letter”) from the title companies to each of the existing owner’s policies in
form and substance reasonably acceptable to Lender.

 

51



--------------------------------------------------------------------------------

(iii) Survey. Lender shall have received a Qualified Survey with respect to each
Property, subject to the terms of Section 4.1(z) hereof.

 

(iv) Insurance. Lender shall have received valid certificates of insurance for
the policies of insurance required hereunder, satisfactory to Lender in its
reasonable discretion, and evidence of the payment of all premiums then due and
payable for the existing policy period.

 

(v) Environmental Reports. Lender shall have received Phase I environmental
reports (and, where recommended by such Phase I environmental reports, Phase II
environmental reports) in respect of each Property that are satisfactory to
Lender.

 

(vi) Zoning. Lender shall have received, at Lender’s option, letters or other
evidence with respect to each Property from the appropriate authorities (or
other Persons) concerning applicable zoning and building laws, or zoning
endorsements in the Qualified Title Policy, if available.

 

(vii) Encumbrances. Borrowers shall have taken or caused to be taken such
actions in such a manner so that Lender has a valid and perfected first priority
Lien as of the Closing Date with respect to the Pledge on each Ownership
Interest, subject to no other Liens, and evidence thereof satisfactory to Lender
shall have been received thereby.

 

(viii) Engineering Reports. Lender shall have received engineering reports in
respect of each Property satisfactory to Lender.

 

(ix) Material Agreements; Property Management Agreements. Lender shall have
received true and complete copies of all Material Agreements and all of the
Property Management Agreements.

 

(x) Operating Agreements. Lender shall have received true and complete copies of
all Operating Agreements and any ground leases with respect to any Property.

 

(d) Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall have been
duly authorized, executed and delivered by all parties thereto and Lender shall
have received and approved certified copies thereof.

 

(e) Delivery of Organizational Documents. On or before the Closing Date,
Borrowers shall deliver or cause to be delivered to Lender copies certified by
an officer of the managing member of each Borrower and Operating Lessee of all
organizational documentation related to such Borrower, the Property Owners,
Operating Lessee and/or the formation, structure, existence, good standing
and/or qualification to do business as Lender may request in its reasonable
discretion, including good standing certificates, certificated membership
interests and blank executed assignments thereof, qualifications to do business
in the appropriate jurisdictions,

 

52



--------------------------------------------------------------------------------

resolutions authorizing the entering into of the Loan and incumbency
certificates as may be requested by Lender.

 

(f) Opinions of Counsel to the Borrowers. Lender shall have received legal
opinions of Borrowers’ counsel reasonably satisfactory to Lender (i) with
respect to the non-consolidation of each Borrower in the event of an insolvency
proceeding being brought against, or the bankruptcy of certain Beneficial owners
of such Borrower, (ii) with respect to due execution, delivery, authority, and
enforceability of this Agreement, each Pledge and each of the other Loan
Documents and perfection of the Lien on the Pledged Interests and (ii) with
respect to each Borrower’s continued existence as a limited liability company
under the laws of the State of Delaware and such other matters as Lender may
require, all such opinions in form, scope and substance satisfactory to Lender
and Lender’s counsel in their sole discretion.

 

(g) Budgets. Borrowers shall have delivered or caused the Property Owners to
deliver the Annual Budget for the Properties for 2005.

 

(h) Completion of Proceedings. All corporate, partnership or limited liability
company and other proceedings taken or to be taken in connection with the
transactions contemplated by this Agreement and other Loan Documents and the
Senior Loan Documents and all documents incidental thereto shall be satisfactory
in form and substance to Lender, and Lender shall have received all such
counterpart originals or certified copies of such documents as Lender may
reasonably request.

 

(i) Estoppels. Lender shall have received estoppel letters from the condominium
board at the Miami Property, in each case in form, scope and substance
satisfactory to Lender.

 

(j) Photographs. If Lender shall have so requested, Lender shall have received
photographs of the interior and exterior of each Property.

 

(k) No Material Adverse Change. On the Closing Date, Lender shall be satisfied
that since December 31, 2004, there shall have been no circumstances or
conditions with respect to the Properties, any Borrower, any Single Purpose
Entity (including SPE Member), any Property Owner, Sponsor or the Property
Managers that can reasonably be expected to cause the Loan to become delinquent
or be in default, adversely affect the value or marketability of the Loan or
Properties, or cause institutional investors to regard the Loan or any security
derived in whole or in part from the Loan as an unacceptable investment. In
addition, there shall not have occurred or be continuing on or after December
31, 2004, any of the following: (i) a suspension or material limitation in
trading in securities generally on the New York Stock Exchange; (ii) a general
moratorium on commercial banking activities declared by either Federal or New
York State authorities or any material adverse change in the liquidity in the
fixed income market and/or condition of the commercial mortgage-backed
securities or whole loan market as determined by Lender in its sole discretion;
or (iii) the outbreak or escalation of hostilities involving the United States
or the declaration by the United States of a national emergency or war, if the
effect of any such event specified in this clause (iii) in the sole discretion
of Lender makes it impracticable or inadvisable to proceed with the funding of
the Loan on the terms and in the manner contemplated herein and in the Term
Sheet.

 

53



--------------------------------------------------------------------------------

(l) Intentionally Omitted.

 

(m) Operating Agreement Estoppels. Lender shall have received an executed
estoppel letter from each party to an Operating Agreement, which shall be in
form and substance satisfactory to Lender.

 

(n) Appraisals. Lender shall have received an Appraisal for each Property
satisfactory to Lender evidencing that the Required Loan-to-Value Ratio has been
satisfied.

 

(o) Financial Statements. Borrowers shall have provided or shall have caused
Property Owners to provide operating statements for the Properties described in
Schedule 3.1(o) together with operating statements for each Property for the
Year-to-Date Period (which statements are either audited, combined or prepared
in accordance with agreed upon procedures which are mutually acceptable to the
Borrower and the Lender all as specified in such Schedule 3.1(o)), and to the
extent that such Year-to-Date Period statements show material changes to the
operating results of any Property since the most recent operating statements
relating to such Property, a letter from a “Big Four” accounting firm verifying
Year-to-Date Period expenses and revenues for the Properties if requested by the
Lender in its sole discretion. Each of the operating statements and financial
statements described in the previous sentence shall be satisfactory to Lender
and shall be accompanied by an Officer’s Certificate certifying that each such
financial statement presents fairly the financial condition or operating
results, as applicable, of each Borrower, each Property Owner and each Property
in question and, if such statement is audited, has been prepared in accordance
with GAAP with respect to the accounts presented therein, as applicable.

 

(p) Intentionally Omitted.

 

(q) Mezzanine Loan Deposit Account Agreement. Lender shall have received the
Mezzanine Loan Deposit Account Agreement duly executed by Borrowers and the
depository institutions party thereto.

 

(r) Property Management Agreement; Agreement with Managers. Lender shall have
received a copy of (i) each Property Management Agreement duly executed by the
applicable Property Owner and the applicable Property Manager certified as true
and correct pursuant to an Officer’s Certificate and (ii) each Agreement with
Manager in form and substance satisfactory to Lender duly executed by each
Property Manager.

 

(s) Certified Rent Rolls. Lender shall have received a rent roll for each
Property, dated as of the Rent Roll Date, accompanied by an Officer’s
Certificate certifying that such rent roll is true, complete and correct as of
its date.

 

(t) Consents, Licenses, Approvals, Etc. Lender shall have received copies or
other evidence of all material consents, licenses and approvals, if any,
required in connection with the execution, delivery and performance by each
Borrower, and the validity and enforceability, of the Loan Documents, and such
consents, licenses and approvals shall be in full force and effect.

 

54



--------------------------------------------------------------------------------

(u) Closing Statement. Lender shall have received a detailed closing statement
from Borrowers in a form acceptable to Lender, which includes a complete
description of Borrowers’ sources and uses of funds on the Closing Date,
together with a fully executed counterpart of the Loan Closing Statement
prepared by Lender.

 

(v) No Injunction. No law or regulation shall have been adopted, no order,
judgment or decree of any Governmental Authority shall have been issued, and no
litigation shall be pending or threatened, which in the good faith judgment of
Lender would enjoin, prohibit or restrain, or impose or result in the imposition
of any material adverse condition upon, the making or repayment of the Loan, the
Senior Loan or the Second Mezzanine Loan or the consummation of the transactions
contemplated hereby.

 

(w) Payments by Borrowers. Borrowers shall have paid all Lender Expenses.

 

(x) Additional Information. Lender shall have received such other information
and documentation with respect to Borrowers, Property Owners and their
respective Affiliates, Sponsor, the Pledged Interests, the Properties and the
transactions contemplated herein as Lender may reasonably request (including,
without limitation, such information as is necessary for the determination of
coverage amounts under the Policies required pursuant to Sections 8.1(b)(i) and
(ix)), such information and documentation to be satisfactory in form and
substance to Lender.

 

(y) Making of the Senior Loan. The Senior Lender shall be prepared to make the
Senior Loan to each Property Owner simultaneously with the making of the Loan.

 

(z) Interest Rate Cap Agreement. Borrowers shall have delivered to Lender
written evidence that the Interest Rate Cap Agreement required to be maintained
by Borrowers in accordance with Section 2.7 hereof has been purchased.

 

Section 3.2 Reliance Language. All third party reports delivered to Lender
pursuant to Section 3.1 shall contain reliance language satisfactory to Lender
in its sole discretion.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Borrowers’ Representations. Each Borrower represents and warrants
that, as of the Closing Date:

 

(a) Organization. Each of Borrower, Property Owners and Operating Lessee has
been duly organized and is validly existing and in good standing with requisite
limited liability company power and authority to own its properties and to
transact the businesses in which it is now engaged. Each of Borrower, Property
Owners and Operating Lessee is duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its properties, businesses and operations. Each of Borrower,
Property Owners and Operating Lessee possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the

 

55



--------------------------------------------------------------------------------

businesses in which it is now engaged, and its sole business has been and is the
ownership of the Ownership Interests.

 

(b) Proceedings. Each of Borrower, Property Owners and Operating Lessee has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party. This
Agreement and such other Loan Documents have been duly executed and delivered by
or on behalf of Each of Borrower, Property Owners and Operating Lessee, as
applicable, and constitute legal, valid and binding obligations of such
Borrower, Property Owner and Operating Lessee enforceable against such Borrower,
Property Owner and Operating Lessee, as applicable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally and general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law) without offset, defense or counterclaim.

 

(c) No Conflicts. The execution, delivery and performance of this Agreement and
the other Loan Documents by each of Borrower, Property Owners and Operating
Lessee will not conflict with or result in a material breach of any of the terms
or provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance (other than pursuant to the Loan
Documents) upon any of its properties or assets pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, License, partnership
agreement, or other agreement of any kind whatsoever to which it is a party or
to which any of its properties or assets is subject nor will such action result
in any violation of the provisions of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
it or any of its properties or assets, and any consent, approval, authorization,
order, registration or qualification of or with any court or any such regulatory
authority or other governmental agency or body required for the execution,
delivery and performance by it of this Agreement or any other Loan Documents to
which it is a party has been obtained and is in full force and effect except
where the failure to obtain the same could not reasonably be expected to have a
Material Adverse Effect.

 

(d) Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending and to the
best of its knowledge there are no such actions, suits or proceedings threatened
against or affecting it, any Property Owner, Operating Lessee or any Property,
which actions, suits or proceedings, alone or in the aggregate, if determined
against it, any Property Owner or any Property, are likely to have a Material
Adverse Effect.

 

(e) Agreements. (i) Except for the Loan Documents, the organizational documents
of the Property Owners, Operating Lessee or Borrower and any Permitted Mezzanine
Agreements, Borrower is not a party to, or bound by, any agreement, undertaking
or obligation.

 

(ii) No Property Owner or Operating Lessee is a party to any agreement which is
likely to have a Material Adverse Effect. No Property Owner or Operating Lessee
is in default in any material respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (A)
any “Permitted Encumbrance” (as such term is defined in the Senior Loan
Agreement as in effect on the Closing Date) or (B) any other agreement or
instrument to which such Property Owner or Operating Lessee is a party or by

 

56



--------------------------------------------------------------------------------

which any Property or such Property Owner, Operating Lessee or First Mezzanine
Borrower, as the case may be, is bound.

 

(f) Title. (i) Each Borrower has good title to the Ownership Interests relating
to each Property Owner, free and clear of all Liens whatsoever other than the
Liens created by the Loan Documents. The Pledge, the filing of the UCC financing
statements, delivery to and possession by Lender of each Membership Power and
the other Loan Documents create a valid and perfected first priority Lien on the
collateral granted to Lender under the Pledge for the full amount of the Loan
Amount.

 

(ii) Each Property Owner and/or Operating Lessee has good, marketable and
indefeasible title in fee to the real property comprising part of each Property,
and good and marketable title to the balance of each Property, in each case free
and clear of all Liens whatsoever except the “Permitted Encumbrances” (as
defined in the Senior Loan Agreement), such other Liens as are permitted
pursuant to the Senior Loan Documents and the Liens created by the Senior Loan
Documents. Notwithstanding anything to the contrary contained in this Agreement,
“Permitted Encumbrances” (as defined in the Senior Loan Agreement) do not and
will not materially adversely affect or interfere with the value, or current use
or operation, of any Property.

 

(g) No Bankruptcy Filing. None of Borrower, and to Borrower’s knowledge, none of
Second Mezzanine Borrower. Property Owners or Operating Lessee Borrower is
contemplating either the filing of a petition by it or on behalf of any Property
Owner under any state or federal bankruptcy or insolvency laws or the
liquidation of its assets or property, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against it or any Property
Owner.

 

(h) Intentionally Omitted.

 

(i) No Plan Assets. It is not an Employee Benefit Plan subject to Title I of
ERISA, and none of its assets constitutes or will constitute Plan Assets.

 

(j) Compliance. Except as set forth on Schedule 6.1(g), each Borrower, Property
Owner and Operating Lessee and each Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including building and
zoning ordinances and codes. Except as set forth on Schedule 6.1(g), each
Property is not a non-conforming use or legal non-conforming use (except to the
extent that the same would not affect in any material respect the operation,
maintenance, value or use of the Property in question or the ability to
reconstruct such Property). None of the Borrowers nor any Property Owner or
Operating Lessee is in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority (including laws and regulations
concerning facility licensing and operation and certificate of need), the
violation of which could have a Material Adverse Effect. There has not been
committed by or on behalf of any Borrower, any Property Owner, any Operating
Lessee or, to the best of its knowledge, any other person in occupancy of or
involved with the operation or use of its property or any Property any act or
omission affording the federal government or any state or local government the
right of forfeiture as against any such property or any Property or any part
thereof or any monies paid in performance of its obligations under

 

57



--------------------------------------------------------------------------------

any of the Loan Documents. Each Borrower hereby covenants and agrees not to
commit, and to use all reasonable efforts not to permit or suffer to exist any
act or omission affording such right of forfeiture.

 

(k) Contracts. Except as disclosed in Schedule F, there are no Material
Agreements. Each contract affecting each Property has been entered into at arm’s
length in the ordinary course of business by or on behalf of the applicable
Property Owner or a predecessor in interest thereof and provides for the payment
of fees in amounts and upon terms not less favorable to the applicable Borrower,
the applicable Property Owner or predecessor in interest than market rates and
terms.

 

(l) Financial Information. All financial statements described in Schedule 3.1(o)
were prepared by or on behalf of Borrowers and the Property Owners and delivered
or caused to be delivered to Lender prior to the date hereof, (i) are true,
complete and correct in all material respects, to the extent not subsequently
corrected in a written document delivered to Lender, (ii) accurately represent
in all respects the financial condition or operating results, as applicable, of
Borrowers, the Properties and/or the Property Owners as of the date of such
reports, and (iii) to the extent that such financial statements are audited
financial statements, such financial statements have been prepared in accordance
with GAAP with respect to the accounts presented therein. Borrowers do not have
any material contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments, that are known to it and reasonably likely to have a materially
adverse effect on any Property or the operation thereof, except as referred to
or reflected in said financial statements and operating statements and except
for other contingent liabilities not prohibited by Section 6.1(h) hereof. Except
as set forth in the certified information delivered to Lender pursuant to
Section 3.1(o) hereof, since the Closing Date, there has been no change in the
financial condition, operations or business of Borrowers and the Property Owners
from that set forth in said financial statements and operating statements that
could reasonably be expected to have a Material Adverse Effect.

 

(m) Condemnation. No Condemnation or other proceeding has been commenced or, to
its best knowledge, is contemplated with respect to all or any portion of any
Property or for the relocation of roadways providing access to any Property.

 

(n) Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

(o) Utilities and Public Access. Each Property has rights of access to dedicated
public ways (and makes no material use of any means of access or egress that is
not pursuant to such dedicated public ways or recorded, irrevocable
rights-of-way or easements) and is served by water, sewer, sanitary sewer and
storm drain facilities adequate to service such Property for its current uses.
All public utilities necessary for the full use and enjoyment of each Property
are located in the public right-of-way abutting the applicable Property or in or
through a

 

58



--------------------------------------------------------------------------------

recorded irrevocable easement in favor of such Property, and all such utilities
are connected so as to serve the applicable Property without passing over other
property, except to the extent that such utilities are accessible to the
applicable Property by virtue of a recorded irrevocable easement or similar
agreement or right. All roads necessary for the use of each Property for its
current purposes have been completed and are either part of the applicable
Property (by way of deed or recorded easement) or dedicated to public use and
accepted by all relevant Governmental Authorities.

 

(p) Not a Foreign Person. Such Borrower, or if any such Borrower is classified
as a “disregarded entity” for United States federal income tax purposes (a
“DRE”), the owner of such Borrower (and, if such owner is a DRE, the first
upper-tier entity that is not a DRE), is not a “foreign person” within the
meaning of § 1445(f)(3) of the Code.

 

(q) Separate Lots. Each Property is comprised of one (1) or more parcels which
constitute one or more separate tax lots which do not include any property not a
part of the applicable Property.

 

(r) Basic Carrying Costs; Assessments. Except for Basic Carrying Costs deposited
with the Senior Lender in accordance with the Senior Loan Agreement or deposited
in the applicable Hotel Operating Account pursuant to the applicable Property
Management Agreement, each Property Owner has paid all Basic Carrying Costs due
and payable as of the Closing Date. To the best of Borrower’s knowledge there
are no pending or proposed special or other assessments for public improvements
or other matters affecting any Property (except as shown in the financial
statements described in clause (l) above), nor, to the best of its knowledge,
are there any contemplated improvements to any Property that are likely to
result in such special or other assessments.

 

(s) Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by any Borrower, including the
defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable, subject to laws affecting the enforcement of the rights or
remedies of creditors generally and/or equitable principles of general
application, and no Borrower has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

 

(t) No Prior Assignment. There are no prior assignments by any Property Owner
prior to the Senior Loan Documents of the Leases or any portion of the Rents due
and payable or to become due and payable which are presently outstanding, except
in connection with indebtedness either to be repaid in full from the proceeds of
the Senior Loan or secured by Liens which have been released concurrently with
the Closing Date.

 

(u) Insurance. Each Borrower has obtained and has delivered or has caused the
Property Owners to obtain and deliver to Lender insurance policies reflecting
the insurance coverages, amounts and other requirements set forth in this
Agreement. All premiums on such insurance policies required to be paid as of the
date hereof have been paid for the current policy period. No claims have been
made under any such policy that would have a material adverse effect with
respect to any Property, and no Person, including any Borrower or any Property

 

59



--------------------------------------------------------------------------------

Owner, has done, by act or omission, anything which would impair the coverage of
any such policy.

 

(v) Certificate of Occupancy; Licenses. Except as disclosed in Schedule 4.1(v),
the Property Owners have obtained, or have caused each of the Property Managers
to obtain pursuant to the Property Management Agreements, all material
certifications, permits, licenses, approvals registrations, authorizations,
accreditations or consents (collectively, the “Licenses”), including
certificates of completion and occupancy permits (or other local equivalent),
required by, and accomplished all filings, notifications, registrations and
qualifications with (or obtained exemptions from any of the foregoing from), any
federal, state, or local government or government department, agency, board,
commission, bureau or instrumentality (i) to properly and legally own, manage
and operate the Properties after any restructuring that will occur in connection
with the Loan, and (ii) which are necessary for the conduct of its business.
Each License has been duly obtained, is valid and in full force and effect, and
is not subject to any pending or, to the knowledge of any Borrower, threatened
administrative or judicial proceeding to revoke, cancel or declare such License
invalid in any respect. No Property Owner is in default or violation with
respect to any of the Licenses in a manner that would have a Material Adverse
Effect, and no event has occurred which constitutes, or with due notice or lapse
of time or both may constitute, a default by any Property Owner under, or a
violation of, any License that would have a Material Adverse Effect. Each
Property has a certificate of occupancy or other local equivalent (where
required by applicable Legal Requirements) and the use being made of each
Property is in conformity with such applicable certificate of occupancy.

 

(w) Flood Zone. Except as may be disclosed in Schedule 4.1(w), none of the
Improvements on any Property is located in an area as identified by the Federal
Emergency Management Agency or the Federal Insurance Administration as an area
having special flood hazards (Zone A), and, to the extent that any part of any
Property is located in an area identified by the Federal Emergency Management
Agency as an area federally designated a “100 year flood plain,” such Property
is covered by flood insurance meeting the requirements set forth in Section
8.1(b)(i) hereof.

 

(x) Physical Condition. Except as disclosed in the engineering reports listed on
Schedule 4.1(x), each Property, including all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all respects material to
the use, operation or value of the applicable Property. There exists no
structural or other material defects or damages in any Property, whether latent
or otherwise (except for such matters as are expressly referred to in Section
9.2, for which reserves are being established), after taking into account in
making such determination remedial efforts being taken by any Property Owner to
correct such defect or damages following discovery thereof. None of the
Borrowers nor any Property Owner has received written notice and is not
otherwise aware from any insurance company or bonding company of any defects or
inadequacies in any Property, or any part thereof, which would, alone or in the
aggregate, adversely affect in any material respect the insurability of the same
or cause the imposition of extraordinary premiums

 

60



--------------------------------------------------------------------------------

or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.

 

(y) Leases. No Person has any possessory interest in any Property or right to
occupy the same except under and pursuant to the provisions of the Leases and
the Operating Lease, and true and complete copies of all Leases executed and
delivered on or before the Rent Roll Date have been delivered or caused to be
delivered to Lender (and Borrowers shall cause any Leases executed and delivered
since such date to be delivered promptly after the Closing Date). As to all
present Leases and (upon execution thereof) all future Leases relating to each
Property, Borrowers will cause the applicable Property Owner to be the sole
owner of the lessor’s interest. As to all Leases:

 

(i) There are no outstanding landlord obligations with respect to tenant
allowances or free rent periods or tenant improvement work; all of the
obligations and duties of landlord under the Leases that are due or are to be
performed (as applicable) on or prior to the date hereof have been fulfilled,
and there are no pending claims asserted by any Tenant for offsets or abatements
against rent or any other monetary claim;

 

(ii) All of the Leases are free and clear of any right or interest of any real
estate broker or any other person (whether or not such brokers or other persons
have negotiated the Leases or have contracted with Property Owners for the
collection of the rents thereunder), and no brokerage or leasing commission or
other compensation is or will be due or payable to any person, firm, corporation
or other entity with respect to or on account of any of the Leases;

 

(iii) Schedule 4.1(gg) sets forth all security deposits and letters of credit
held by or on behalf of the lessor under the Leases. All security deposits have
been held in accordance with law and the terms of the applicable Leases, and no
security deposits have been applied, or letters of credit drawn upon, following
a default by a Tenant still in possession.

 

(iv) A Property Owner is the sole owner of the lessor’s interest in all of the
Leases and none of the Borrowers nor any Property Owner has given or suffered
any other assignment, pledge or encumbrance in respect of any of the Leases or
its interests thereunder, and the applicable Property Owner or Property Manager
has the sole right to collect rents and other amounts due under the Leases;

 

(v) Except as disclosed on Schedule 4.1(gg), no Tenant (i) is more than thirty
(30) days in arrears on its rent or other amounts due to the landlord under its
Lease and (ii) none of the Borrowers nor any Property Owner has accepted Rent
under any Lease or Operating Agreement for more than one month in advance,
except for security deposits, which on the Closing Date have been deposited with
the Lender in accordance with the provisions hereof relating to security
deposits received from and after the date hereof; and

 

61



--------------------------------------------------------------------------------

(vi) None of the Leases contains any option to purchase, any right of first
refusal to purchase or any right to terminate the lease term (except in the
event of the destruction of all or substantially all of the applicable
Property).

 

(z) Survey. Except as disclosed in writing to Lender, the survey for each
Property delivered to Lender in connection with this Agreement is a Qualified
Survey. Except as may be shown on the Qualified Surveys, all of the improvements
relating to each Property lie wholly within the boundaries and building
restriction lines of the applicable Property, and no improvements on adjoining
properties encroach upon such Property, and no easements or other encumbrances
upon such Property encroach upon any of the improvements, so as, in either case,
to materially adversely affect the value or marketability of the Property in
question except “Permitted Encumbrances” (as defined in the Senior Loan
Agreement”) and those which are insured against by a Qualified Title Insurance
Policy. Since the date of the Qualified Survey relating to each Property
referenced in the applicable Qualified Title Insurance Policy, no new
improvement has been constructed on such Property and there has been no
alteration to the exterior of any existing improvement on such Property (other
than routine repair and replacements of roofs, walls or windows).

 

(aa) Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of any Property to any Property Owner have been paid in full
or deposited with the issuer of a Qualified Title Insurance Policy for payment
upon recordation of the deeds effecting such transfer.

 

(bb) Single-Purpose. (x) Each Borrower hereby represents and warrants to, and
covenants with, Lender that, as of the date hereof, at all times prior hereto
and until such time as the Debt shall be paid in full or its property is no
longer subject to the Lien securing the Debt:

 

(i) It has not owned and will not own any property or any other assets other
than the Ownership Interests currently owned by it;

 

(ii) It was formed solely for the purpose of engaging in, and has not engaged
and will not engage in, any business other than the ownership of the Ownership
Interests;

 

(iii) It has not entered and will not enter into any contract or agreement with
any of its Affiliates (other than the Loan Documents), any of its constituent
parties or any Affiliate of any constituent party, except contracts or
agreements that are upon terms and conditions that are substantially similar to
those that would be available on an arm’s-length basis with third parties;

 

(iv) It will not incur any indebtedness, secured or unsecured, direct or
indirect, absolute or contingent (including guaranteeing any obligation), other
than the Loan;

 

(v) Other than as provided in the Loan Documents, it will not make any loans or
advances to, and it will not pledge its assets for the benefit of, any other
Person (including any Affiliate or constituent party or any Affiliate of any

 

62



--------------------------------------------------------------------------------

constituent party), and shall not acquire obligations or securities of any
Affiliate or constituent party or any Affiliate of any constituent party;

 

(vi) It is and will remain solvent and it will pay its debts and liabilities
(including employment and overhead expenses) from its assets as the same shall
become due;

 

(vii) It has done or caused to be done and will do all things necessary to
observe limited liability company formalities (in all material respects), as the
case may be, and preserve its existence, and it will not, nor will it permit or
suffer any constituent party to amend, modify or otherwise change its
partnership certificate, partnership agreement, certificate of formation (except
as required by law), limited liability company agreement, articles of
incorporation and bylaws, trust or other organizational documents or those of
such constituent party in a manner which would adversely affect its existence as
a Single Purpose Entity;

 

(viii) It has and will maintain books and records, financial statements and
accounts separate and apart from those of any other Person and it will file its
own tax returns (except to the extent consolidation is required under GAAP,
permitted for tax purposes or as a matter of law, provided that any consolidated
financial statements contain a note indicating that it and its Affiliates are
separate legal entities and maintain records, books of account and accounts
separate and apart from any other Person);

 

(ix) It has and will be, and at all times has held and will hold itself out to
the public as, a legal entity separate and distinct from any other entity
(including any of its Affiliates, any of its constituent parties or any
Affiliate of any constituent party), has and shall conduct business in its own
name, has and shall exercise reasonable efforts to correct any known
misunderstanding actually known to it regarding its separate identity, and has
and shall maintain and utilize separate stationery, invoices and checks and it
will reasonably allocate any overhead that is shared with any Affiliate,
including, but not limited to, paying for shared office space and services
performed by any officer or employee of an Affiliate;

 

(x) It has and will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

 

(xi) To the fullest extent permitted by law, neither it nor any constituent
party has nor will seek any Borrower’s dissolution or winding up, in whole or in
part;

 

(xii) It does not and will not commingle its funds and other assets with those
of any Affiliate or constituent party or any Affiliate of any constituent party
or any other Person except that each Borrower may commingle its funds with the
funds of the other Borrowers in the Mezzanine Loan Deposit Account, the
Mezzanine Loan Holding Account and in the Current Debt Service Reserve Account;

 

63



--------------------------------------------------------------------------------

(xiii) It has and will maintain its assets in such a manner that it will not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any Affiliate of any
constituent party or any other Person;

 

(xiv) Except in its capacity as a co-obligor under the Note together with the
other Borrowers, it does not and will not hold itself or its credit out to be
responsible for or available to satisfy, and it has not guaranteed or otherwise
become liable for, and has not and will not guarantee or otherwise become liable
for, the debts, securities or obligations of any other Person;

 

(xv) If it is a limited liability company, either (a) at least one of its
members is and shall be a Single Purpose Entity (the “SPE Member”) whose sole
assets are its interest in the applicable Borrower and that has no less than a
one percent (1%) membership interest in the applicable Borrower, and such
Borrower shall be deemed hereby to have made each of the representations,
warranties and covenants contained in this Section 4.1(bb) with respect to the
SPE Member, and the SPE Member shall have two (2) Independent Directors as duly
appointed members of its board of directors or (b) it shall have two (2)
Independent Directors on its board of managers or board of directors (as
applicable);

 

(xvi) It has and shall, at all times, have a limited liability company agreement
which provides that, for so long as the Loan is outstanding and the Borrower’s
Ownership Interest remains subject to the Lien securing the Debt, its board of
directors (or (a) if such Borrower is a limited liability company with a
managing member SPE Member, the board of directors of the SPE Member or (b) if
such Borrower is a board managed limited liability company with two (2)
Independent Directors on its board of directors) will not be permitted to take
any action which, under applicable law or the terms of any certificate of
incorporation or certificate of formation, limited liability company agreement,
by-laws or any voting trust agreement with respect to any common stock, requires
the vote of its board of directors, unless at the time of such action there
shall be at least two members of such board who are Independent Directors;
provided, however, that, subject to any applicable Legal Requirement, its board
of directors (or if such Borrower is a limited liability company and is not self
managed, the board of directors of its SPE Member) may, at its discretion, be
permitted to take any action without regard to the preceding clause of this
sentence other than the following actions, which actions may not be taken: (A)
to the fullest extent permitted by law, dissolve or liquidate, in whole or in
part; (B) consolidate or merge with or into any other entity or convey or
transfer all or substantially all of its properties and assets to any entity
unless Borrower is releasing that Ownership Interest from the Lien of the Pledge
or paying off the Loan in accordance with the terms herein; (C) engage in any
business other than the ownership of the Ownership Interests or, with respect to
the SPE Member (if applicable), acting as a member of a Borrower (D) institute
any proceeding to be adjudicated as bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against it, or file a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code or consent to the filing of any such petition or to the
appointment of a receiver, rehabilitator, conservator, liquidator, assignee,
trustee,

 

64



--------------------------------------------------------------------------------

custodian or sequestrator (or other similar official) of its SPE Member or any
Borrower or of any substantial part of its property, or ordering the winding up
or liquidation of its affairs, or make or consent to an assignment for the
benefit of creditors, or admit in writing its inability to pay its debts
generally as they become due, or take any action in furtherance of any of the
foregoing; (E) except as required by law, amend its SPE Member’s certificate of
incorporation (if applicable) or the limited liability company agreement of the
applicable Borrower, but only to the extent such amendment impacts such entity’s
status as a Single Purpose Entity; (F) enter into any transaction with an
Affiliate not in the ordinary course of the applicable Borrower’s business; or
(G) withdraw the SPE Member, if applicable, or remove any Independent Director
without simultaneously replacing with another Independent Director of a
Borrower; provided, however, clause (D) above may be taken with the affirmative
consent of the two (2) Independent Directors;

 

(xvii) It has no liabilities, contingent or otherwise, other than those normal
and incidental to the ownership of the Ownership Interests;

 

(xviii) Each Borrower shall conduct its business so that the assumptions made
with respect to such Borrower in that certain opinion letter dated the date
hereof delivered by Perkins Coie LLP addressing substantive non-consolidation
and other matters in connection with the Loan shall at all times be true and
correct in all respects;

 

(xix) No Borrower will permit any Affiliate or constituent party independent
access to its bank accounts except that each Borrower may commingle its funds
with the funds of the other Borrowers in the Mezzanine Loan Deposit Account, the
Mezzanine Loan Holding Account and in the Current Debt Service Reserve Account;

 

(xx) Each Borrower has and shall pay the salaries of its own employees, if any,
and maintain a sufficient number of employees in light of its contemplated
business operations;

 

(xxi) Each Borrower has and shall compensate each of its consultants and agents
from its funds for services provided to it and pay from its own assets all
obligations of any kind incurred. Upon the withdrawal or the disassociation of
the Independent Director from any constituent entity of any Borrower (or from a
Borrower directly), such Borrower shall immediately appoint a new director or
special member or cause such entity to appoint a new director or special member
that satisfies the requirements of an Independent Director under this Agreement;
and

 

(xxii) Each Borrower is subject to and complies with all of the limitations on
powers and separateness requirements set forth in its organizational
documentation as of the Closing Date.

 

(y) Each Borrower hereby makes the representations and warranties set forth in
the foregoing paragraph (x) of Section 4.1(bb) with respect to each Property
Owner and Operating Lessee, and covenants with Lender that, as of the date
hereof and until such time as

 

65



--------------------------------------------------------------------------------

the Debt shall be paid in full or such Borrower’s property is no longer subject
to the Lien securing the Debt, Borrowers shall cause each Property Owner and
Operating Lessee to comply with the covenants with respect to each Property
Owner, set forth in Section 4.1(bb) of the Senior Loan Agreement.

 

(cc) Investment Company Act. It is not (i) an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended; or (ii) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended. Its sole business is the ownership of the
Ownership Interests and such matters as are incidental to the foregoing.

 

(dd) Fraudulent Transfer. It (i) has not entered into the Loan or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor and
(ii) has received reasonably equivalent value in exchange for its obligations
under the Loan Documents. Giving effect to the transactions contemplated by the
Loan Documents, the fair saleable value of its assets exceeds and will,
immediately following the execution and delivery of the Loan Documents, exceed
its total liabilities, including subordinated, unliquidated, disputed or
contingent liabilities. The fair saleable value of its assets is and will,
immediately following the execution and delivery of the Loan Documents, be
greater than its probable liabilities, including the maximum amount of its
contingent liabilities or its debts as such debts become absolute and matured.
Its assets do not and, immediately following the execution and delivery of the
Loan Documents will not, constitute unreasonably small capital to carry out its
business as conducted or as proposed to be conducted. It does not intend to, and
does not believe that it will, incur debts and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debts as they
mature (taking into account the timing and amounts to be payable on or in
respect of its obligations).

 

(ee) Material Agreements, Operating Leases and Property Management Agreements.
Each of the Material Agreements, the Operating Leases and each Property
Management Agreement is in full force and effect and is valid and enforceable in
all material respects, subject in each case to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles; there are no defaults, breaches or violations thereunder by any
Borrower or any Property Owner or Operating Lessee, and none of the Borrowers
nor any Property Owner or Operating Lessee has given written notice of any
defaults, breaches or violations by any other party thereto except as have
already been cured or as are disclosed on Schedule 4.1(ee) hereto, where with
respect to any such Agreement the effect of one or more of any such defaults
would have a Material Adverse Effect. Neither the execution and delivery of the
Loan Documents, the performance of the Borrower thereunder nor the exercise of
any remedies by Lender, will adversely affect any Borrower’s or Property Owner’s
rights under any of the Material Agreements or Property Management Agreements.

 

(ff) Employees. It either has no employees or has no material liability which
has been incurred by it and remains unsatisfied for any taxes or penalties with
respect to (i) any Employee Benefit Plan established, sponsored, maintained or
contributed to by it on behalf of its

 

66



--------------------------------------------------------------------------------

employees at any Property or (ii) any Multiemployer Plan as to which it is
making or has an obligation to make contributions or (iii) any lien which has
been imposed on its assets pursuant to Section 412 of the Code or Sections 302
or 4068 of ERISA.

 

(gg) Rent Roll. The Leases reflected in the most recent occupancy reports
described in Schedule 4.1(gg) are in full force and effect, and are valid and
enforceable in all material respects, subject in each case to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles and (ii) except as set forth in Schedule 4.1(gg), the Leases
are in full force and effect, there are no material defaults thereunder by any
Property Owner or, to the best of each Borrower’s knowledge, the other party
thereto, and to the best of each Borrower’s knowledge, there are no conditions
(other than payments that are due but not yet delinquent and other
non-delinquent executory obligations) that, with the passage of time or the
giving of notice, or both, would constitute a material default thereunder.

 

(hh) Legal Compliance. To its best knowledge, neither any Property, nor any
portion thereof, is on the date hereof in violation of any Legal Requirement or
any Insurance Requirement (including, without, limitation all Legal Requirements
relating to all security deposits with respect to any Property), in a manner
that is likely to have a Material Adverse Effect.

 

(ii) No Change in Facts or Circumstances; Disclosure. All information submitted
by Borrowers, or caused by Borrowers to be submitted by Property Owners, to
Lender and in all financial statements, rent rolls, reports, certificates and
other documents submitted in connection with the Loan or in satisfaction of the
terms thereof and all statements of fact made by any Borrower in this Agreement
or in any other Loan Document, are, or with respect to any such documents or
information that were prepared by a third party, are to the best of Borrower’s
knowledge, accurate, complete and correct in all material respects. There has
been no material adverse change in any condition, fact, circumstance or event
that would have a Material Adverse Effect. Each Borrower has disclosed to Lender
all material facts to which such Borrower has knowledge and has not failed to
disclose any material fact of which it has knowledge that would have a Material
Adverse Effect.

 

(jj) Illegal Activity. No Property Owner has purchased any portion of any
Property with proceeds of any illegal activity.

 

(kk) Loans to Related Parties. There are no loans payable by any Borrower (a) to
any member of such Borrower or to any other lender which is an Affiliate or
subsidiary entity of such Borrower or of any such member of such Borrower; (b)
to any stockholder, officer, director, member, or general or limited partner of
any member of any Borrower or to any other lender which is an Affiliate or
subsidiary entity of any such stockholder, officer, director, member, or general
or limited partner of any member of such Borrower; (c) to any stockholder,
officer, director, member, or general or limited partner of any member of any
Borrower or to any other lender which is an Affiliate or subsidiary entity of
any such stockholder, officer, director, member, or general or limited partner
of any member of such Borrower; or (d) to any stockholder, officer, director,
member, or general or limited partner of any stockholder, officer or director of
any member of any Borrower or to any other lender which is an Affiliate or

 

67



--------------------------------------------------------------------------------

subsidiary entity of any such stockholder, officer, director, member, or general
or limited partner of any stockholder, officer or director of any member of such
Borrower.

 

(ll) Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws. (i)
None of Borrower, Property Owner, Operating Lessee, Sponsor or any Person who
Controls Borrower, Property Owner, Operating Lessee or Sponsor is currently
identified on the OFAC List or otherwise qualifies as a Prohibited Person, and
Borrower has implemented procedures to ensure that no Person who now or
hereafter owns any direct equity interest in Borrower is a Prohibited Person or
Controlled by a Prohibited Person, and (ii) none of Borrower, Property Owner,
Operating Lessee or Sponsor is in violation of any Legal Requirements relating
to anti-money laundering or anti-terrorism, including, without limitation, Legal
Requirements related to transacting business with Prohibited Persons or the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law
107-56, and the related regulations issued thereunder, including temporary
regulations, all as amended from time to time.

 

(mm) Breach by Affiliate. The breach by an Affiliate of any agreement to which
any Borrower and its Affiliates are parties shall not affect the enforceability
of the terms hereof or of any Loan Document against Borrowers.

 

(nn) Consents. No consent, approval, authorization or order of, or qualification
with, any court or Governmental Authority is required in connection with the
execution, delivery or performance by any Borrower of this Agreement or the
other Loan Documents which has not been obtained.

 

(oo) Environmental Matters. Except for matters set forth in the Environmental
Reports caused by Borrowers to be delivered to Lender prior to the date hereof:

 

(i) Each Property is in compliance with all applicable Environmental Laws (which
compliance includes, but is not limited to, the possession by the applicable
Borrower, Property Owner, Operating Lessee or the applicable Property Manager of
all environmental, health and safety permits, approvals, licenses, registrations
and other governmental authorizations required in connection with the ownership
and operation of each Property under all Environmental Laws) except where the
failure to comply with such laws is not reasonably likely to result in a
Material Adverse Effect.

 

(ii) There is no Environmental Claim pending or, to the actual knowledge of any
Borrower, threatened, except as is not reasonably likely to result in a Material
Adverse Effect.

 

(iii) There are no present, or to the knowledge of any Borrower, past Releases
of any Hazardous Substance that are reasonably likely to form the basis of any
Environmental Claim except as is not reasonably likely to result in a Material
Adverse Effect.

 

(iv) Without limiting the generality of the foregoing, there is not present at,
on, in or under any Property, PCB-containing equipment, asbestos or asbestos
containing materials, underground storage tanks or surface impoundments for
Hazardous

 

68



--------------------------------------------------------------------------------

Substances, lead in drinking water (except in concentrations that comply with
all Environmental Laws), or lead-based paint, except as is not reasonably likely
to result in a Material Adverse Effect.

 

(v) No Liens are presently recorded with the appropriate land records under or
pursuant to any Environmental Law with respect to any Property and, to each
Borrower’s actual knowledge, no Governmental Authority has been taking or is in
the process of taking any action to subject any Property to Liens under any
Environmental Law.

 

(vi) There have been no material environmental investigations, studies, audits,
reviews or other analyses conducted by or that are in the possession of any
Borrower or any Property Owner in relation to any Property which have not been
made available to Lender.

 

(pp) Adequate Parking. Except as set forth on Schedule 6.1(g) hereto, each
Property has available to it adequate parking to comply with all Legal
Requirements and to permit the operation of the Property as a first class full
service resort or business hotel, operated in compliance with the standards set
forth in the applicable Property Management Agreement.

 

(qq) Rooms in Service. All of the rooms at each Property are in service, except
for rooms that are temporarily out of service for remodeling in the ordinary
course of business or routine maintenance and repair.

 

(rr) Funds for Capital Expenditures and FF&E Expenses. Each Property Owner has
or anticipates that it will have sufficient funds available to it for
implementing its reasonable anticipated Capital Expenditures and FF&E
expenditures.

 

(ss) Intentionally Omitted.

 

(tt) Labor Matters. None of the Borrowers nor any Property Owner or Operating
Lessee is a party to any collective bargaining agreements.

 

(uu) Liquor Licenses. The legal arrangements for service of alcoholic beverages
at the Properties are as identified on Schedule 4.1(uu).

 

(vv) Intentionally Omitted.

 

(ww) Intentionally Omitted.

 

(xx) Office of Foreign Asset Control. Neither Borrower, Property Owner or
Operating Lessee nor Sponsor shall (a) be or become subject at any time to any
law, regulation, or list of any government agency (including, without
limitation, the OFAC List) that prohibits or limits any Lender from making any
advance or extension of credit to Borrower or from otherwise conducting business
with Borrower, Property Owner, Operating Lessee and/or Sponsor, or (b) fail to
provide documentary and other evidence of Borrower’s identity as may be
requested by any Lender at any time to enable any Lender to verify Borrower’s
identity or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the

 

69



--------------------------------------------------------------------------------

USA Patriot Act of 2001, 31 U.S.C. Section 5318 (the “Patriot Act”). In
addition, Borrower hereby agrees to provide to Lender with any additional
information that Lender deems reasonably necessary from time to time in order to
ensure compliance with all Legal Requirements concerning money laundering and
similar activities.

 

(yy) Intentionally Omitted.

 

(zz) Common Charges. All amounts owed to date by owners of the Properties in the
nature of common area maintenance expenses, parking fees, common association
dues, assessments and similar charges have been paid in full.

 

(aaa) Corporate Structure. Schedule 4.1(ddd) contains a true and complete
diagram showing all direct and indirect ownership interests of the Sponsor in
the Borrowers upon the funding of the Loan. Except as set forth on Schedule
4.1(ddd), Sponsor owns, directly or indirectly, 100% of the legal, beneficial
and equitable interests in the Borrowers and the Property Owners.

 

(bbb) Non-Consolidation. None of the Borrowers is a party to any agreements with
either Sponsor, any Property Owner, or any other Affiliate of Sponsor,
pertaining to allocation and reimbursement of general overhead expenses.

 

(ccc) Outstanding Debts. Except with respect to any amounts due to Property
Managers and their affiliates on account of Management Fees and payments for
centralized services paid by Property Owners in the ordinary course under the
Property Management Agreements (if any), there are no outstanding loans,
advances or other indebtedness of any kind owing by any of the Property Owners
to any Property Manager or Affiliate of any Property Manager.

 

(ddd) Condominium Board. The Board of Directors of the Miami Center, a
Condominium (as defined in the Condominium Declaration) consists of four (4)
directors. As of the date hereof the directors designated by SHC Chopin Plaza,
LLC are Jack Miller and Lillian Butchart.

 

(eee) Condominium Association Lien. The Condominium Association has not recorded
a claim of lien against the SHC Chopin Plaza, LLC in the Public Records of Dade
County, Florida for any unpaid Assessments (as defined in the Condominium
Declaration) and/or Special Assessments (as defined in the Condominium
Declaration) and no such lien exists against the Property.

 

(fff) Condominium Association Debt. The Condominium Association has not borrowed
money, executed promissory notes or other evidences of indebtedness nor given as
security therefor a mortgage or security interests in any property owned by the
Condominium Association.

 

(ggg) Operating Lease. Borrowers have caused each Property Owner to deliver to
Lender a true, correct and complete copy of each final Operating Lease.

 

70



--------------------------------------------------------------------------------

(hhh) Representations and Warranties in Senior Loan. The representations and
warranties made by the Property Owners in Article IV of the Senior Loan
Agreement are true and correct as of the Closing Date and such representations
and warranties are hereby incorporated by reference as if fully set forth herein
for the benefit of Lender.

 

Section 4.2 Survival of Representations. Each Borrower agrees that all of the
representations and warranties of each Borrower set forth in Section 4.1 hereof
and elsewhere in this Agreement and in the other Loan Documents shall survive
for so long as any portion of the Debt is outstanding (it being acknowledged by
Lender that such representations and warranties have been made as of the Closing
Date). All representations, warranties, covenants and agreements made in this
Agreement or in the other Loan Documents by any Borrower shall be deemed to have
been relied upon by Lender notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Section 5.1 Covenants of the Borrowers. Each Borrower hereby covenants and
agrees with Lender that:

 

(a) Existence; Compliance with Legal Requirements; Insurance. It shall, and
shall cause each Property Owner and Operating Lessee to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
existence, rights, licenses, permits and franchises and comply in all material
respects with all Legal Requirements applicable to its and each Property Owner’s
and Operating Lessee’s respective property and assets. It shall cause each
Property Owner and Operating Lessee at all times to maintain and preserve each
Property and shall keep each Property in good working order and repair,
reasonable wear and tear excepted, and from time to time make, or cause to be
made, all reasonably necessary and desirable repairs, renewals, replacements,
betterments and improvements thereto except as would not have a Material Adverse
Effect with respect to any Property and/or Ownership Interest. It will cause
each Property Owner and Operating Lessee to operate, maintain, repair and
improve each Property, or will cause each Property Owner and Operating Lessee to
cause each Property to be operated, maintained, repaired or improved in
compliance with all Legal Requirements, and will take all necessary actions to
prevent Property Owner and/or Operating Lessee from causing or allowing the same
to be misused or wasted or to deteriorate.

 

(b) Taxes and Other Charges; Contest for Taxes and Other Charges, Legal
Requirements and Liens.

 

(i) Subject to the provisions of Section 5.1(b)(ii) hereof, Borrowers shall pay
or cause to be paid, and cause each Property Owner and/or Operating Lessee to
pay or cause to be paid, all Taxes and Other Charges now or hereafter levied or
assessed or imposed against their respective property or assets (including any
Property) or any part thereof prior to the date on which such sums become
delinquent. Borrowers will deliver or cause to be delivered, and will cause the
Property

 

71



--------------------------------------------------------------------------------

Owners and/or Operating Lessee to deliver or cause to be delivered, to Lender,
upon request, receipts for payment or other evidence satisfactory to Lender that
the Taxes and Other Charges have been so paid (provided, however, that none of
the Borrowers nor Property Owners or Operating Lessees shall be required to
furnish such receipts for payment of Taxes in the event that such Taxes have
been paid by Lender pursuant to Section 9.3.2 of the Senior Loan Agreement).
Subject to the provisions of Section 5.1(b)(ii) hereof and other than “Permitted
Encumbrances” (as defined in the Senior Loan Agreement), Borrowers shall not
permit the Property Owners or Operating Lessees to suffer and shall cause the
Property Owners or Operating Lessees to promptly cause to be paid and discharged
any lien or charge whatsoever which may be or become a lien or charge against
any Property, and shall cause the Property Owners or Operating Lessees to
promptly pay for or cause to be paid all utility services provided to such
Property. Subject to Section 5.1(b)(ii) hereof, Borrowers shall pay, bond or
otherwise discharge, or cause to be paid, bonded or otherwise discharged, and
will cause Property Owners or Operating Lessees to pay, bond or otherwise
discharge, or cause to be paid, bonded or otherwise discharged, from time to
time when the same shall become due, all claims and demands of mechanics,
materialmen, laborers and others that, if unpaid, might result in, or permit the
creation of, a lien or encumbrance on, in the case of a Borrower, any of its
property or assets, and, in the case of Property Owners and Operating Lessee,
any Property (as defined in the Mortgage), or on the Rents arising therefrom.

 

(ii) Notwithstanding the foregoing, after prior written notice to Lender, a
Borrower, at its own expense, may contest or may permit a Property Owner or
Operating Lessee to contest, at such Property Owner’s or Operating Lessee’s own
expense, by appropriate legal, administrative or other proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any Taxes or Other Charges or
Lien therefor or any Legal Requirement or Insurance Requirement or the
application of any instrument of record affecting any Property or any part
thereof (other than the Loan Documents) or any claims or judgments of mechanics,
materialmen, suppliers, vendors or other Persons or any Lien therefor, and may
withhold payment of the same pending such proceedings if permitted by law;
provided that (A) no Event of Default has occurred and remains uncured, except
for, prior to acceleration, a Default caused by the matter being contested, (B)
such proceeding shall suspend any collection of the contested Taxes, Other
Charges or Liens from the applicable Property, Borrowers, the applicable
Property Owners or Operating Lessee or Lender, (C) neither the applicable
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost, (D) to the extent not bonded or
otherwise deposited or paid in connection with such proceedings (or, in the case
of the Property Owners or Operating Lessee, to the extent not already reserved
with the Property Manager or under Section 9.3 of the Senior Loan Agreement),
Borrowers shall have furnished, or shall have caused Property Owners to have
furnished, Lender with security (in an amount approved by Lender) to insure the
payment of any such Taxes or Other Charges, or the cost of the contested Legal
Requirement or Insurance Requirement or the removal of the Lien, in each case
together with all reasonably anticipated interest and penalties thereon, (E) in
the case of an Insurance Requirement, the failure of Borrowers or Property
Owners or Operating Lessee to comply therewith shall not impair the validity of
any insurance required to be maintained

 

72



--------------------------------------------------------------------------------

by the Borrowers or Property Owners or Operating Lessee hereunder or the right
to full payment of any claims thereunder, (F) in the case of any essential or
significant service with respect to any Property, any contest or failure to pay
will not result in a discontinuance of any such service except to the extent
such service is replaced, (G) in the case of any instrument of record affecting
any Property or any part thereof, the contest or failure to perform under any
such instrument shall not result in the placing of any Lien on such Property or
any part thereof (except if such Lien would be removed upon completion of such
proceedings and the compliance by the parties with the terms of the resulting
order, decision or determination and the removal costs for such Lien have been
escrowed with Lender or in the proceeding or bonded or otherwise deposited or
paid in connection with such proceedings), (H) neither the failure to pay or
perform any obligation which a Borrower is permitted to contest or is allowed to
permit a Property Owner or Operating Lessee to contest under this Section nor an
adverse determination of any such contest could reasonably be expected to have a
Material Adverse Effect, and (I) Borrowers shall promptly upon final
determination thereof pay or cause to be paid by the Property Owner or Operating
Lessee the amount of any such Taxes, Other Charges or Liens, together with all
costs, interest and penalties which have been determined to be due and payable
in connection therewith. Lender may pay over any such cash deposit or part
thereof held by Lender to the claimant entitled thereto at any time when, in the
reasonable judgment of Lender, the entitlement of such claimant is finally
determined, and Lender shall otherwise remit any remaining such amounts to the
Borrowers. Lender shall give Borrowers written notice of any such payments
promptly following the making thereof. Subject to the foregoing, upon the timely
request from the Borrowers, Lender shall not pay from the Tax and Insurance
Escrow Account (as such term is defined in the Senior Loan Agreement) the
contested Taxes or Other Charges being contested.

 

(c) Litigation. Each Borrower shall, and shall cause each Property Owner and/or
Operating Lessee to, give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against any Borrower,
any Property Owner, Operating Lessee or against or affecting any Property which,
if determined adversely to any Borrower, any Property Owner, Operating Lessee or
any Property, could be reasonably expected to result in a Material Adverse
Effect.

 

(d) Inspection. Borrowers shall cause Property Owners to permit agents,
representatives and employees of Lender (including any servicer and/or special
servicer in connection with a Mezzanine Loan Securitization) to inspect a
Property on any Business Day at reasonable hours upon reasonable advance notice.

 

(e) Notice of Default. Borrowers shall, and shall cause Property Owners and
Second Mezzanine Borrowers to, promptly advise Lender of any change in any
Borrower’s or any Property Owner’s or Second Mezzanine Borrower’s, condition
(financial or otherwise) that could be expected to materially impair the ability
of any Borrower or any Property Owner or Second Mezzanine Borrower to comply
with its obligations hereunder, or of the occurrence of any Default or Event of
Default or “Default” or “Event of Default” (as each such term is defined in the
Senior Loan Agreement and Second Mezzanine Loan Agreement, respectively) of
which any Borrower or any Property Owner or Second Mezzanine Borrower has
knowledge.

 

73



--------------------------------------------------------------------------------

(f) Cooperate in Legal Proceedings. Borrowers shall cooperate and shall cause
Property Owners to cooperate fully in good faith with Lender with respect to any
proceedings before any court, board or other Governmental Authority which may in
any way affect the rights of Lender hereunder or any rights obtained by Lender
under any of the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.

 

(g) Intentionally Omitted.

 

(h) Insurance Benefits. Borrowers shall cooperate and shall cause each Property
Owner to cooperate in good faith with Lender in obtaining for Lender the
benefits of any insurance proceeds lawfully or equitably payable in connection
with any Property, and Lender shall be reimbursed for any out-of-pocket expenses
reasonably incurred in connection therewith (including reasonable attorneys’
fees and disbursements, and, if reasonably necessary to collect such proceeds,
the expense of an appraisal on behalf of Lender in case of a fire or other
Casualty affecting a Property or any part thereof) out of such insurance
proceeds.

 

(i) Further Assurances. Each Borrower shall, at such Borrower’s sole (but
reasonable) cost and expense, and, with respect to clause (i) below, each
Borrower shall cause each Property Owner to, at such Property Owner’s sole (but
reasonable) cost and expense:

 

(i) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrowers
pursuant to the terms of the Loan Documents, by Property Owners pursuant to the
terms of the Senior Loan Documents, without additional material expense to
Borrowers, reasonably requested by Lender in connection therewith;

 

(ii) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the Lien of the Lender at any time securing
or intended to secure the obligations of Borrowers under the Loan Documents, as
Lender may reasonably require;

 

(iii) be responsible for, and shall pay within thirty (30) days after demand
therefore all Lender Expenses; and

 

(iv) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

 

(j) Financial Reporting and Other Information.

 

(i) Borrowers will keep and maintain or will cause to be kept and maintained,
and Borrowers will cause each Property Owner to keep and maintain or to cause to
be kept and maintained, on a Fiscal Year basis, in accordance with GAAP, to the

 

74



--------------------------------------------------------------------------------

extent applicable, proper and accurate books, records and accounts reflecting
all of its and Property Owner’s financial affairs and all items of Adjusted
Operating Income, Operating Expenses and Capital Expenditures. Lender shall have
the right from time to time at all times during normal business hours upon
reasonable notice to examine such books, records and accounts at the office of
Borrowers, Property Owners, or subject to the Property Management Agreements,
such other Person maintaining such books, records and accounts and to make such
copies or extracts thereof, as Lender shall desire. After the occurrence of an
Event of Default, Borrowers shall pay any costs and expenses incurred by Lender
to examine its accounting records with respect to the Properties, as Lender
shall determine to be necessary or appropriate.

 

(ii) Borrowers shall, and Borrowers shall cause the Property Owners to, furnish
to Lender within ninety (90) days following the end of each Fiscal Year (A) a
complete copy of the annual financial statements of the Borrowers, Sponsor and
of the Property Owners in the aggregate, audited by a “Big Four” accounting firm
or another independent certified public accounting firm acceptable to Lender
(which audit report may rely on the report of another independent certified
public accounting firm provided such other independent certified public
accounting firm is also a “Big Four” accounting firm or other independent
certified public accounting firm acceptable to Lender), in accordance with GAAP,
for such Fiscal Year and containing a balance sheet, a statement of operations,
and (B) unaudited annual income statements with respect to each Property Owner,
including a statement of operations for each Property Owner. The annual
financial statements of the Borrowers shall, and the Borrowers shall cause the
annual financial statements of the Property Owners in the aggregate and each
Property Owner’s annual financial statements to, be accompanied by (i) an
Officer’s Certificate from the applicable Person certifying that each such
annual financial statement presents fairly, in all material respects, the
financial condition and results of operation of such Person being reported upon
and has been prepared in accordance with GAAP and (ii) in connection with the
financial statements of the Property Owners, a management report, in form and
substance reasonably satisfactory to Lender, discussing the reconciliation
between the financial statements for such Fiscal Year and the most recent Annual
Budget. The annual financial statements of Sponsor shall be delivered for
informational purposes only and shall include an Officer’s Certificate that such
statements are true copies of the statements that were delivered for the
relevant period to the shareholders of Sponsor. The Borrowers shall, together
with Borrowers’ annual financial statements, and the Borrowers shall cause the
Property Owners, together with each Property Owner’s annual financial statements
to, furnish to Lender (A) an Officer’s Certificate certifying as of the date
thereof whether, to the applicable Person’s knowledge, there exists a Default or
Event of Default or “Default” or “Event of Default” (as such terms are defined
in the Senior Loan Documents and the Second Mezzanine Loan Documents,
respectively), and if such Default or Event of Default or “Default” or “Event of
Default” (as such terms are defined in the Senior Loan Documents and the Second
Mezzanine Loan Documents, respectively) exists, the nature thereof, the period
of time it has existed and the action then being taken to remedy the same; and
(B) in connection with the furnishing of the financial statements of the
Property Owners, an annual report, for the most recently completed fiscal year,
containing:

 

(1) Capital Expenditures (including for this purpose any and all additions to,
and replacements of, FF&E,) made in respect of any Property, including separate
line items with respect to any project costing in excess of $500,000;

 

75



--------------------------------------------------------------------------------

(2) occupancy levels at each Property and for the Properties for such period;
and

 

(3) average daily room rates at each Property and for the Properties for such
period.

 

(iii) Intentionally Omitted.

 

(iv) Borrowers will furnish, or cause to be furnished, and Borrowers will cause
Property Owners to furnish or cause to be furnished, to Lender on or before the
forty-fifth (45th) day after the end of each fiscal quarter or, if unable to
provide the same on or before the forty-fifth (45th) day, Borrowers shall use
their best efforts to provide or cause to be provided by Property Owners as
promptly thereafter as possible, the following items, accompanied by an
Officer’s Certificate from the applicable Person, certifying that such items are
true, correct, accurate and complete in all material respects and fairly present
the financial condition and results of the operations of Borrowers or Property
Owners and the Properties in a manner consistent with GAAP (subject to normal
year end adjustments), to the extent applicable:

 

(A) quarterly and year to date financial statements prepared for such fiscal
quarter with respect, as applicable, to the Borrowers or to Property Owners in
the aggregate, including a balance sheet and operating statement for such
quarter, and with respect to each Borrower and each Property Owner, including a
balance sheet and operating statement for each Borrower and each Property Owner
for such quarter;

 

(B) a comparison of the budgeted income and expenses and the actual income and
expenses for such quarter for the Properties, together with a detailed
explanation of any variances of five percent (5%) or more between budgeted and
actual amounts in the aggregate and on a line-item basis for such period and
year to date; provided, however, that Borrowers shall not be obligated to cause
the Property Owners to provide such detailed explanation for line items the
actual amounts for such quarter of which are less than $100,000;

 

(C) to the extent available from the Property Managers, occupancy levels at the
Properties for such period, including average daily room rates and the average
revenue per available room;

 

(D) concurrently with the provision of such reports, each Borrower shall cause
each Property Owner also to furnish a report of Adjusted Operating Income and
Operating Expenses (as well as a

 

76



--------------------------------------------------------------------------------

calculation of Net Operating Income based thereon) with respect to each
Property, and for the Property Owners and the Properties in the aggregate, in
each case for the most recently completed quarter;

 

(E) a STAR Report for the most recently completed quarter and, to the extent
available from the Property Managers, PACE Report as of the most recently
completed quarter;

 

(F) to the extent available from the Property Managers, a report of aged
accounts receivable relating to each Property as of the most recently completed
quarter; and

 

(G) a statement that the representations and warranties of Borrowers set forth
in Section 4.1(bb)(iv) hereof and a statement that the representations and
warranties of the Property Owners set forth in Section 4.1(bb)(iv) of the Senior
Loan Agreement are true and correct as of the date of such certificate.

 

(v) Borrowers shall cause the Property Owners to furnish to the Lender, within
twenty-five (25) days after the end of each calendar month, unaudited operating
statements (provided, that such monthly operating statements do not have to be
prepared in a manner consistent with GAAP), aged accounts receivable reports,
rent rolls, STAR Reports and PACE Reports; occupancy and ADR reports, in each
case, for each Property and for the Properties in the aggregate and accompanied
by an Officer’s Certificate, certifying that (i) with respect to the operating
statements, that such statements are true, correct, accurate and complete and
fairly present the results of the operations of the Property Owners and the
Properties, (ii) with respect to the aged accounts receivable reports, rent
rolls, occupancy and ADR reports, that such items are to the best of Borrowers’
and Property Owners’ knowledge true, correct and accurate and fairly present the
results of the operations of the Property Owners and the Properties (provided
that Borrowers shall not be required to (x) cause the Property Owners to furnish
to Lender any information which Property Owners have been unable to obtain from
the applicable Property Manager after using reasonable efforts to do so or (y)
provide the certification in clauses (i) or (ii) above solely with respect to
the monthly Star Reports and Pace Reports) and (iii) a calculation of Aggregate
DSCR for the DSCR Test Period ending with such month. Borrowers shall also cause
the Property Owners to furnish to Lender, within twenty-five days after the end
of each calendar month, a certificate in the form of Schedule G to this
Agreement.

 

(vi) Borrowers shall, and shall cause the Property Owners to, furnish to Lender,
within ten (10) Business Days after request, such further detailed information
with respect to the operation of any Property and the financial affairs of
Borrowers and Property Owners as may be reasonably requested by Lender; provided
that Borrowers shall not be required to cause the Property Owners to furnish to
Lender any information which Property Owners can only obtain from the applicable
Property Manager if either (i) Property Owners are not entitled to such
information under the applicable Property Management Agreement, or (ii) Property
Owners have been unable

 

77



--------------------------------------------------------------------------------

to obtain such information from the applicable Property Manager after using
reasonable efforts to do so.

 

(vii) Borrowers shall, and shall cause Property Owners to, furnish to Lender,
promptly after receipt, a copy of any notice received by or on behalf of any
Borrower or any Property Owner from any Governmental Authority having
jurisdiction over any of the Properties with respect to a condition existing or
alleged to exist or emanate therefrom or thereat.

 

(viii) Intentionally Omitted.

 

(ix) Intentionally Omitted.

 

(x) If any Borrower fails, or fails to cause any Property Owner, to provide to
Lender or its designee any of the financial statements, certificates, reports or
information (the “Required Records”) required by this Section 5.1(j) on the date
upon which such Required Record is due, the same shall become an Event of
Default; provided that Lender shall have given to Borrowers at least thirty (30)
days’ prior written notice of such failure by Borrowers to timely submit or
cause to be timely submitted the applicable Required Records and Borrowers shall
not have delivered or caused to have been delivered such Required Records within
such 30 day notice period. Notwithstanding anything to the contrary contained
herein, if, following written notice from Borrowers to Lender of Lender’s
failure (or the failure of any servicer in connection with a Mezzanine Loan
Securitization) to provide any financial information pursuant to Section 2.3.7
hereof, Borrowers are unable to include or cause to be included certain
financial information required to be included in such Required Record or to make
certain calculations or cause to be made certain calculations required therefor,
due to the failure of Lender (or the failure of any servicer in connection with
a Mezzanine Loan Securitization) or either of their agents, representatives or
employees to deliver such financial information, Borrowers shall prepare and
deliver or cause to be prepared and delivered to Lender the Required Records
without such information, and calculations to the extent feasible (and, to the
extent feasible, with good faith estimates with respect to such missing
information, clearly stated as estimates); provided, further, that Borrowers
shall deliver or cause to be delivered revised financial reports or statements
promptly following receipt of the necessary financial information from Lender
(or any servicer in connection with a Mezzanine Loan Securitization) or other
sources.

 

(xi) The information required to be furnished or caused to be furnished by
Borrowers to Lender under this Section 5.1(j) shall be provided in both hard
copy format and electronic format; provided that Borrowers shall only be
required to provide or cause to be provided the information required under this
Section 5.1(j) in electronic format if such information is so available in the
ordinary course of the operations of the Borrowers or the Property Owners and
the Property Managers, as applicable, and without significant expense.

 

(xii) Lender shall have the right at any time and from time to time to audit the
financial information provided or caused to be provided by Borrowers pursuant

 

78



--------------------------------------------------------------------------------

to the terms of this Agreement in accordance with the then customary audit
policies and procedures of Lender. Lender shall pay for the costs of its
auditors, provided, however, if such audit shall have been commenced during an
Event of Default, Borrowers shall pay the cost and expenses of such audit. This
clause (xii) shall not apply to the Sponsor’s financial statements described in
clause (ii).

 

(k) Business and Operations; Material Agreements; Property Management
Agreements. (i) Each Borrower will cause each Property Owner and Operating
Lessee to continue to engage in the businesses currently conducted by it as and
to the extent the same are necessary for the ownership, maintenance, management
and operation of each Property. Each Borrower will cause each Property Owner and
Operating Lessee to qualify to do business and to remain in good standing under
the laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of each Property. Borrowers
shall at all times cause the Property Owners to (A) maintain each Property or
cause each Property to be maintained at a standard at least equal to that
maintained by prudent owners of similar facilities or land in the region where
the applicable Property is located and as required under the Property Management
Agreements; (B) maintain or cause to be maintained sufficient inventory and
Equipment of types and quantities at each Property to enable the operation of
each Property and as required under the Property Management Agreements; (C)
maintain such licenses and permits, or arrangements in connection therewith so
as to permit each of the Properties to be maintained at a standard at least
equal to that maintained by prudent owners of similar hotel properties located
near any Property and as required under the Property Management Agreements; (D)
promptly perform and/or observe in all material respects all of the covenants
and agreements required to be performed and observed by the Property Owners
and/or Operating Lessees under each Property Management Agreement and any
Material Agreement, and do all things necessary to preserve and to keep
unimpaired the rights of the Property Owners thereunder; (E) promptly notify
Lender in writing of the giving of any notice of any default by any party under
any Material Agreement of which it or Property Owner is aware and each Property
Management Agreement; and (F) promptly enforce in a commercially reasonable
manner the performance and observance of all of the material covenants and
agreements required to be performed and/or observed by the other party under
each Material Agreement and each Property Management Agreement.

 

(ii) Borrowers shall not enter into or otherwise become a party to, or bound by,
any agreement, undertaking or obligation, except for the Loan Documents, the
organizational documents of the Property Owners and any Permitted Mezzanine
Agreements, and shall not consent to the amendment or other modification of the
organizational documents of the Property Owners without obtaining the prior
written consent of the Lender.

 

(l) Title to the Properties. Borrowers will warrant and defend against the
claims of all Persons whomsoever with respect to the validity and priority of
the Lien of the Pledge. Each Borrower will cause the Property Owners to warrant
and defend against the claims of all Persons whomsoever (i) with respect to its
title to each Property and every part thereof and (ii) the validity and priority
of the Lien of the Mortgage, subject only in each case to Liens permitted under
the Senior Loan Documents (including “Permitted Encumbrances” as defined in the
Senior Loan Agreement) and will provide notice to Lender of any title defects or
claims made under any title insurance policy insuring Property Owners’ interests
in the Properties.

 

79



--------------------------------------------------------------------------------

(m) Costs of Enforcement. In the event (i) that the Pledge is foreclosed in
whole or in part or any of the Note, or any Loan Document, including the Pledge,
is put into the hands of an attorney for collection, suit, action or
foreclosure, (ii) of the foreclosure of any Lien or pledge prior to or
subsequent to the Pledge in which proceeding Lender is made a party, (iii) of
the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of any Borrower or any Property Owner or an assignment by any Borrower
or any Property Owner for the benefit of its creditors, or (iv) Lender shall
attempt to remedy any Event of Default hereunder, Borrowers and their successors
or assigns shall be chargeable with and agree to pay all reasonable costs
incurred by Lender as a result thereof, including costs of collection and
defense (including reasonable attorneys’, experts’, consultants’ and witnesses’
fees and disbursements) in connection therewith and in connection with any
appellate proceeding or post-judgment action involved therein, which shall be
due and payable together with all required service or use taxes.

 

(n) Estoppel Statement.

 

(i) After written request by Lender, Borrowers shall within fifteen (15)
Business Days furnish Lender with a statement, duly acknowledged and certified,
setting forth (A) the unpaid principal amount of the Note, (B) the Applicable
Interest Rate, (C) the date installments of interest and/or principal were last
paid, (D) any offsets or defenses to the payment of the Debt, (E) that the Note,
this Agreement, the Pledge and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification, and (F) such other matters as Lender may
reasonably request. After written request by Lender, Borrowers shall cause
Property Owners and shall request from Second Mezzanine Borrowers to deliver
similar certified statements to the one required in the previous sentence
relating to the Senior Loan and/or the Second Mezzanine Loan, respectively. Any
prospective purchaser of any interest in the Loan shall be permitted to rely on
such certificate.

 

(ii) Borrowers shall cause Property Owner to request and use all reasonable
efforts to obtain for Lender, upon request Tenant estoppel certificates from
each Tenant on forms reasonably satisfactory to Lender; provided that Borrowers
shall not be required to cause Property Owners to deliver such certificates more
frequently than once in any calendar year (including estoppel certificates
obtained in connection with the origination of the Loan); provided, however,
that there shall be no limit on the number of times Borrowers may be required to
cause Property Owners to obtain such certificates if a Default hereunder or
under any of the Loan Documents has occurred and is continuing.

 

(o) Intentionally Omitted.

 

(p) Performance by Borrowers. Borrowers shall cause the Property Owners to (i)
cure the Deferred Maintenance Conditions on or prior to the first anniversary of
the funding of the Loan, and (ii) remediate Environmental Conditions in a
reasonably diligent manner, in each case in the manner set forth in Section
7.1(g) of the Senior Loan Agreement. In addition, Borrowers shall cause the
Property Owners to observe, perform and satisfy in a commercially reasonable
manner or cause the applicable Property Manager to observe, perform and satisfy
in a

 

80



--------------------------------------------------------------------------------

commercially reasonable manner all of the terms, provisions, covenants and
conditions required to be observed, performed or satisfied by it or the
applicable Property Manager, and shall pay when due all costs, fees and expenses
required to be paid by it and/or the applicable Property Manager under the
applicable Property Management Agreement subject, in each case, to any
applicable cure periods provided therein.

 

(q) Annual Budget.

 

(i) Not later than March 1 of each Fiscal Year hereafter, Borrowers shall cause
the Property Owners to prepare or cause to be prepared and deliver to Lender,
for informational purposes only, an Annual Budget in respect of the Properties
for the Fiscal Year in which such delivery date falls. If the Property Owners
subsequently amend the Annual Budget, Borrowers shall cause the Property Owners
to promptly deliver the amended Annual Budget to Lender.

 

(ii) Notwithstanding the foregoing clause (i), if a Low DSCR Period has occurred
and is continuing, Borrowers shall cause the Property Owners to prepare or cause
to be prepared and deliver to Lender, upon the commencement of such Low DSCR
Period and for so long as such Low DSCR Period is continuing, for each Fiscal
Year commencing thereafter, an Annual Budget (including all drafts of such
Annual Budget and including all amendments and drafts of such amendments) as it
is prepared in respect of the Properties for such Fiscal Year. During any Low
DSCR Period, to the extent any Property Owner has the right to approve any
Annual Budget or amendment to any Annual Budget under any Property Management
Agreement or to the extent any Property Owner has the right to approve or
consent to any variance from the Annual Budget in excess of 5% of any line-item
under any Property Management Agreement, Borrowers shall not permit any Property
Owner to approve any such Annual Budget or any such amendment to any Annual
Budget or approve or consent to any variance from such Annual Budget without the
prior written consent of Lender, which consent shall not be unreasonably
withheld. To the extent Lender has the right to approve or disapprove any Annual
Budget or variance therefrom in accordance with this Section 5.1(q)(ii), Lender
shall have thirty (30) days after Lender’s receipt thereof to approve or
disapprove any Annual Budget. If, at the expiration of such thirty (30) day
approval period, Lender has not either approved or disapproved the Annual Budget
in question, Borrowers shall cause Property Owners to deliver a second notice to
Lender. Lender’s failure to approve or disapprove such Annual Budget within
fifteen (15) days after Lender’s receipt of the second notice from Borrowers
shall be deemed to constitute Lender’s approval thereof.

 

(r) No Joint Assessment. Borrowers shall cause Property Owners not to suffer,
permit or initiate the joint assessment of any Property (i) with any other real
property constituting a tax lot separate from such Property, and (ii) unless
required by applicable law, with any portion of such Property which may be
deemed to constitute personal property, or any other procedure whereby the lien
of any taxes which may be levied against such personal property shall be
assessed or levied or charged to the applicable Property.

 

81



--------------------------------------------------------------------------------

(s) Leasing Matters.

 

(i) Borrowers shall not permit Property Owners to, and shall cause the Property
Owners not to permit the applicable Property Manager to, amend or modify any
existing Lease or Leases or enter into any new Lease or Leases if the same would
have a Material Adverse Effect.

 

(ii) Borrowers shall cause Property Owners to furnish Lender with an executed
copy of each Lease within thirty (30) days after execution thereof.

 

(iii) All new Leases entered into from and after the date hereof shall be the
result of arm’s-length negotiations, shall provide for “market” rental rates and
other market terms and shall not contain any terms which would adversely affect
Lender’s rights under the Loan Documents; provided that the rent payable under a
new Lease may be below market rate if the rent from the space leased under the
new Lease was, immediately prior to the entry into that new Lease, below market
rate and such new Lease was given in exchange for the surrender of the prior
Lease.

 

(iv) Intentionally Omitted.

 

(v) Borrowers shall cause the Property Owners (A) to observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (B) to enforce the terms, covenants and conditions contained
in the Leases on the part of the lessee thereunder to be observed or performed
in a commercially reasonable manner; (C) not to collect any of the base or
minimum rents more than one (1) month in advance (other than security deposits)
and (D) not to execute any assignment of lessor’s interest in the Leases or the
Rents (except for the Assignment of Leases).

 

(vi) Borrowers shall not permit any Property Owner to enter into any proposed
Lease in excess of 20,000 square feet without Lender’s prior written consent
(not to be unreasonably withheld). Any proposed Lease submitted to Lender for
Lender’s approval shall be accompanied by a summary of the terms of such
proposed Lease and (including the economic terms and any termination options)
shall be deemed approved if Lender shall have not notified Property Owners in
writing of its disapproval (together with a statement of the grounds of such
disapproval) within ten (10) Business Days after Borrowers shall have caused
Property Owners to give Lender written notice confirming that at least two (2)
Business Days have elapsed since such submission.

 

(vii) Borrowers shall not permit any Property Owner to enter into a Lease of all
or substantially all of any one or more of the Properties except after having
received Lender’s consent as to such Lease and the Tenant thereunder and
otherwise in compliance with all terms and conditions hereof and the other Loan
Documents and Senior Loan Documents. Any such Lease shall not result in a
decrease in Property Owner’s Net Operating Income of each affected Property from
the Net Operating Income of such Property immediately prior to the effective
date of such Lease or, if higher, the Net Operating Income of such Property as
of the Closing Date.

 

82



--------------------------------------------------------------------------------

(t) Security Deposits. If the Senior Loan has been paid-in-full, Borrowers shall
cause the Property Owners, immediately upon receipt, to deliver to Lender all
security deposits, letters of credit or other collateral that it receives from
time to time, including any security deposits returned to Property Owners by
Senior Lender upon repayment of the Senior Loan, from any Tenant as security for
the performance by such Tenant of its obligations under its Lease (1) the cash
portion of which exceeds $100,000 or (2) the aggregate amount of which (both
cash and non-cash portions) exceeds $185,000. In such an event, Lender shall
deposit (or shall direct the Borrowers to cause the applicable Property Owner to
deposit directly) any cash to be delivered by any Property Owner pursuant to the
preceding sentence in an escrow account in the name of Lender and, except to the
extent required by law or the applicable Lease, such account shall be maintained
in accordance with the terms of Section 12.2 hereof. Lender shall make such
security available to Property Owners or the applicable Tenant on or prior to
the tenth (10th) Business Day after notice from Property Owners to the extent
required to comply with obligations owed to such Tenant under the terms of its
Lease or to Property Owners, in the event of such Tenant’s default under its
Lease, subject to Lender’s approval, which approval shall not be unreasonably
withheld (based on, among other things, the intended use of such deposit and
whether a replacement Lease has been executed). Lender may commingle funds
deposited hereunder and Lender shall not be obligated to segregate, designate or
separately account for any specific security deposit, except to the extent that
any Borrower or any Property Owner notifies Lender in writing at or prior to the
time of any deposit that such deposit is required to be segregated by the
applicable Lease or under applicable law. Notwithstanding the foregoing, (x)
Lender shall not acquire a security interest or Lien in respect of security
deposits to the extent that such acquisition would be prohibited by applicable
law and (y) to the extent required by law, security deposits shall be maintained
within the state in which the Property in question is situate and, if permitted
by law, shall be transferred to escrow accounts in the name of Lender within the
applicable states (which escrow accounts shall be maintained in accordance with
the terms of Section 12.2 hereof).

 

(u) Plan Assets. Each Borrower will do, or cause to be done, all things
necessary to ensure that it will not be deemed to hold Plan Assets at any time.

 

(v) Environmental Documents. Borrowers will cause SHC Michigan Avenue, LLC to
obtain any and all documents necessary from the Illinois Environmental
Protection Agency, in a reasonably practicable amount of time, that provide
closure to Illinois Emergency Management Agency Incident Numbers 890394 and
890601.

 

(w) Condominium Association Debt. Borrowers will cause SHC Chopin Plaza, LLC
and/or the directors it appoints to the Board of Directors of the Miami Center,
a Condominium (as defined in the Condominium Declaration) to obtain written
consent from the Lender prior to voting to allow or cause the Condominium
Association to borrow money, execute promissory notes or other evidences of
indebtedness or give as security therefor a mortgage or security interests in
any property owned by the Condominium Association.

 

83



--------------------------------------------------------------------------------

ARTICLE VI

 

NEGATIVE COVENANTS

 

Section 6.1 Negative Covenants of the Borrowers. Each Borrower covenants and
agrees with Lender that it will not, directly or indirectly, violate any of the
following:

 

(a) Operation of Property. Borrowers shall take such actions as shall be
necessary to prevent Property Owners and Operating Lessee, without Lender’s
prior written consent (except as elsewhere herein expressly provided), from: (i)
surrendering or terminating any Material Agreement unless the other party
thereto is in material default and the termination of such agreement would be
commercially reasonable, (ii) surrendering or terminating any Property
Management Agreement (unless such Property Manager is being replaced with an
Acceptable Property Manager pursuant to an Acceptable Property Management
Agreement), or permitting or suffering any significant delegation or contracting
of the applicable Property Manager’s duties unless the applicable Property
Manager has the right to do so under the applicable Property Management
Agreement without the consent of the applicable Property Owner and/or the
applicable Operating Lessee or unless such delegation or contracting would not
constitute a Material Agreement if entered into by the applicable Property Owner
itself, (iii) increasing or consenting to the increase of the amount of any
charges under any Material Agreement, except as provided therein or on an
arm’s-length basis and commercially reasonable terms, or (iv) otherwise
modifying, changing, supplementing, altering or amending, or waiving or
releasing any of its rights and remedies under any Material Agreement in any
material respect, except on an arm’s-length basis and commercially reasonable
terms.

 

(b) Liens. Subject to Section 5.1(b)(ii) hereof, no Borrower shall, without the
prior written consent of Lender, create, incur, assume, permit or suffer to
exist any Lien on any portion of any Ownership Interest, except Liens created by
or permitted pursuant to the Loan Documents. Subject to Section 5.1(b)(ii)
hereof, Borrower shall take such actions as shall be necessary to prevent any
Property Owner from, without the prior written consent of Lender, creating,
incurring, assuming, permitting or suffering to exist any Lien on any portion of
any Property, except (i) “Permitted Encumbrances” (as defined in the Senior Loan
Agreement), (ii) Liens created by or permitted pursuant to the Senior Loan
Documents or the Second Mezzanine Loan Documents, and (iii) Liens for Taxes or
Other Charges not yet delinquent.

 

(c) Dissolution. It shall not dissolve, terminate, liquidate, merge with or
consolidate into another Person. It shall not prior to the release of its
Ownership Interest from the Lien of the Pledge and the required repayment
hereunder (i) except as expressly permitted in Sections 2.5 and 6.1(i) hereof,
transfer, lease or sell, in one transaction or any combination of transactions,
the assets or all or substantially all of its properties or assets, or (ii)
cause any other member of any Borrower or, prior to the release of such Property
Owner’s Property from the Lien of the Mortgage, cause or permit Property Owner,
to (A) dissolve, wind up or liquidate or take any action, or omit to take any
action, as a result of which such Borrower or such Property Owner would be
dissolved, wound up or liquidated in whole or in part, or (B) amend, modify,
waive or terminate the limited liability company agreement of any Borrower or
any Property Owner, without, in each instance, obtaining the prior written
consent of Lender. Borrowers shall

 

84



--------------------------------------------------------------------------------

take such actions as shall be necessary to prevent any Property Owner prior to
the release of such Property Owner’s Property from the Lien of the Mortgage and
the required repayment thereunder from dissolving, terminating, liquidating,
merging with or consolidating into another Person. Borrowers shall take such
actions as shall be necessary to prevent any Property Owner prior to the release
of such Property Owner’s Property from the Lien of the Mortgage and the required
repayment thereunder from (i) except as expressly permitted in Section 2.5 of
the Senior Loan Agreement (as in effect on the Closing Date, without giving
effect to any amendment or waiver thereof) and Section 6.1(i) hereof,
transferring, leasing or selling, in one transaction or any combination of
transactions, the assets or all or substantially all of its properties or
assets, or (ii) causing any other member of Property Owner to (A) dissolve, wind
up or liquidate or take any action, or omit to take any action, as a result of
which such Property Owner would be dissolved, wound up or liquidated in whole or
in part, or (B) amend, modify, waive or terminate the limited liability company
agreement of any Property Owner, without, in each instance, obtaining the prior
written consent of Lender.

 

(d) Change in Business. No Borrower shall enter into any line of business other
than the ownership of the Ownership Interests (subject to the terms hereof), or
make any material change in the scope or nature of its business objectives or
purposes, or undertake or participate in activities other than the continuance
of its present business. Borrowers shall take such actions as shall be necessary
to prevent any Property Owner from entering into any line of business other than
the ownership, maintenance, financing, refinancing and operation of the
Properties (in each case subject to the terms of the Senior Loan Agreement), or
making any material change in the scope or nature of its business objectives or
purposes, or undertaking or participating in activities other than the
continuance of its present business.

 

(e) Debt Cancellation. No Borrower shall cancel or otherwise forgive or release
any claim or debt owed to such Borrower by any Person, except for adequate
consideration in the ordinary course of such Borrower’s business and on
commercially reasonable terms, subject to other restrictions contained herein or
in any other Loan Document. Borrowers shall take such actions as shall be
necessary to prevent any Property Owner from canceling or otherwise forgiving or
releasing any claim or debt owed to such Property Owner by any Person, including
any arising under any of the Leases, the Property Management Agreements and
Material Agreements except (i) with respect to the Leases, the Property
Management Agreements and Material Agreements, in accordance with and subject to
the terms of this Agreement, (ii) with respect to other matters, for adequate
consideration in the ordinary course of such Property Owner’s business and on
commercially reasonable terms, subject to other restrictions contained herein or
in any other Loan Document.

 

(f) Affiliate Transactions. No Borrower shall enter into, or be a party to, any
transaction with an Affiliate of such Borrower or any of the members of such
Borrower except in the ordinary course of business and on terms which are fully
disclosed to Lender in advance and, for any transaction entered into on or after
the Closing Date, are no less favorable to such Borrower or such Affiliate than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, provided, however, that the foregoing shall not prohibit any
transfer permitted by the terms of Section 6.1(i) hereof. Borrowers shall take
such actions as shall be necessary to prevent any Property Owner from entering
into, or being a party to, any transaction with an Affiliate of such Property
Owner or any of the members of such Property Owner except

 

85



--------------------------------------------------------------------------------

in the ordinary course of business and on terms which are fully disclosed to
Lender in advance and are no less favorable to such Property Owner or such
Affiliate than would be obtained in a comparable arm’s-length transaction with
an unrelated third party, provided, however, that the foregoing shall not
prohibit any transfer permitted by the terms of Section 6.1(i) hereof or Section
6.1(i) of the Senior Loan Agreement.

 

(g) Zoning and Uses. Except as disclosed on Schedule 6.1(g) hereto, Borrowers
shall take such actions as shall be necessary to prevent any Property Owner
from, and Borrowers shall not, as applicable (i) initiate or support any
limiting change in the permitted uses of any Property (or to the extent
applicable, zoning reclassification of any Property) or any portion thereof,
seek any variance under existing land use restrictions, laws, rules or
regulations (or, to the extent applicable, zoning ordinances) applicable to any
Property or use or permit the use of any Property in a manner that would result
in such use becoming a non-conforming use under applicable land-use restrictions
(and, if any, zoning ordinances) or that would violate the terms of the Loan
Documents or of any Lease, Legal Requirements or any “Permitted Encumbrance” (as
such term is defined in the Senior Loan Agreement as in effect on the Closing
Date), (ii) modify, amend or supplement any of the terms of any “Permitted
Encumbrance” (as defined under the Senior Loan Agreement) in a manner adverse to
the interests of Lender or that could reasonably be expected to have a Material
Adverse Effect with respect to such Property, (iii) modify, amend or supplement
any of the terms of any other “Permitted Encumbrance” (as such term is defined
in the Senior Loan Agreement as in effect on the Closing Date) in a manner
adverse to the interest of Lender or that could reasonably be expected to have a
Material Adverse Effect, (iv) impose or permit or suffer the imposition of any
restrictive covenants, easements or encumbrances upon any Property in any manner
that could reasonably be expected to have a Material Adverse Effect, (v) execute
or file any subdivision plat affecting a Property, institute, or permit the
institution of, proceedings to alter any tax lot comprising any Property or (vi)
permit or suffer a Property to be used by the public or any Person in such
manner as might make possible a claim of adverse usage or possession or of any
implied dedication or easement.

 

(h) Debt. Other than, with respect to the Property Owners, the “Permitted
Indebtedness” (as such term is defined in the Senior Loan Agreement as in effect
on the Closing Date) Borrowers shall take such actions as shall be necessary to
prevent any Property Owner or Operating Lessee from, and Borrowers shall not, as
applicable, create, incur or assume any of the following: (i) indebtedness for
borrowed money or for the deferred purchase price of property or services; (ii)
indebtedness evidenced by a note, bond, debenture or similar instrument; (iii)
any letter or letters of credit issued for the account of a Borrower or a
Property Owner or Operating Lessee to the extent there are unreimbursed amounts
drawn thereunder; (iv) indebtedness secured by a Lien on any property owned by
any Borrower or any Property Owner or Operating Lessee (whether or not such
indebtedness has been assumed) except obligations for impositions which are not
yet due and payable; (v) any obligation of any Borrower or any Property Owner or
Operating Lessee directly or indirectly guaranteeing any indebtedness or other
obligation of any other Person in any manner; (vi) any payment obligations of
any Borrower or any Property Owner or Operating Lessee under any interest rate
protection agreement (including, without limitation, any interest rate swaps,
caps, floors, collars or similar agreements) and similar agreements (except with
respect to the Interest Rate Cap Agreement or any replacement thereof (and the
“Interest Rate Cap Agreement” as defined in the Senior Loan Agreement or any
replacement thereof), which obligations (other than replacements) each Borrower
represents

 

86



--------------------------------------------------------------------------------

have been satisfied in full by a one-time payment made on or prior to the date
hereof); or (vii) any contractual indemnity obligations of any Borrower or any
Property Owner or Operating Lessee other than as set forth in (A) the Property
Management Agreements or (B) any other normal and customary agreements entered
into in the ordinary course of business.

 

(i) Transfers.

 

(i) General Limitation. Unless such action is permitted by the subsequent
provisions of this Section 6.1(i), is a Lease which complies with Section
5.1(s), is a sale of a Property upon or after its release from the Lien of the
Senior Loan Documents in accordance with Section 2.5 thereof together with a
prepayment of the Loan in accordance with Section 2.4.2 hereof in an amount
equal to the Release Amount for such Property, or is a sale of an Ownership
Interest upon or after its release from the Lien of the Loan Documents in
accordance with Section 2.5 hereof, Borrowers shall take such actions as shall
be necessary to prevent any Property Owner from, and Borrowers shall not,
without Lender’s written consent with respect to the transfer or other matter in
question, (A) sell, assign, convey, transfer, mortgage, hypothecate or otherwise
dispose of or encumber (except as otherwise provided herein or in connection
with the Revolver Loan and the exercise of any remedies with respect thereto)
legal, Beneficial or direct or indirect equitable interests in, as applicable,
all or any part of any Property, any Ownership Interest, any Borrower, any
Property Owner or any SPE Member, (B) permit or suffer any owner, directly or
indirectly, of a legal, Beneficial or equitable interest in, as applicable, any
Property, any Ownership Interest, any Borrower, any Property Owner or any SPE
Member to transfer such interest, whether by transfer of stock or other legal,
Beneficial or equitable interest in any of Borrower, Property Owner or SPE
Member, (C) mortgage, hypothecate or otherwise encumber or grant a security
interest in all or any part of the legal, Beneficial or direct or indirect
equitable interests in, as applicable, all or any part of any Property, any
Ownership Interest, any Borrower, any Property Owner or any SPE Member (except
in connection with the Revolver Loan and the exercise of any remedies with
respect thereto) or (D) file a declaration of condominium with respect to any
Property. Notwithstanding any provision herein to the contrary, nothing
contained herein shall be deemed to restrict or otherwise interfere with any
Permitted Mezzanine Transfer. Except as provided in this Section 6.1(i) Sponsor
may not sell, assign, convey, transfer, mortgage, hypothecate, encumber or
otherwise dispose of any legal, Beneficial or equitable interests held by
Sponsor directly or indirectly in any Borrower. In addition, in connection with
transfers to wholly owned Affiliates of Sponsor which are intended, in good
faith, to permit any public offering of shares in Sponsor or in connection with
any transaction with a wholly owned Affiliate which is intended, in good faith,
to permit a public offering of securities evidencing an equity interest in
Sponsor or pursuant to which such securities would otherwise become publicly
traded, nothing contained herein shall be deemed to restrict or otherwise
interfere with such transfers provided (i) the terms of Section 6.1.(i)(v) shall
be complied with, (ii) Lender shall have received the payment of, or
reimbursement for, all reasonable costs and expenses incurred by Lender (and any
servicer in connection with a Mezzanine Loan Securitization) in connection
therewith (including, without limitation, reasonable attorneys’ fees and
disbursements), (iii) such transfer shall not result in a transfer of any
Property Owner’s interest in any Property or any Borrower’s interest in its
Ownership Interest and (iv) Lender shall have received a

 

87



--------------------------------------------------------------------------------

counterpart to the Pledge executed by the applicable wholly owned Affiliate (to
the extent such transfer to such Affiliate is of an equity interest which
pursuant to the Pledge has been pledged to Lender) and execute any other
documentation necessary to confirm, continue and perfect Lender’s security
interest in the transferred interests. In addition, in connection with transfers
to wholly owned Affiliates of Strategic Hotel Capital, L.L.C. (“Capital”) either
(i) in preparation for any public offering of shares in Capital or (ii) in
connection with any transaction in preparation for a public offering of
securities evidencing an equity interest in Capital or (iii) pursuant to which
equity securities of Capital would otherwise become publicly traded, nothing
contained herein shall be deemed to restrict or otherwise interfere with such
transfers provided (1) a “Rating Confirmation” (as such term is defined in the
Senior Loan Agreement as in effect as of the Closing Date) shall have been
received in respect of such proposed transfers (or, if the proposed transfers
shall occur prior to a Senior Loan Securitization, such transfers shall be
subject to Senior Lender’s consent in its sole discretion) in accordance with
the terms of the Senior Loan Documents, (2) the terms of Section 6.1.(i)(v)
shall be complied with, (3) Lender shall have received the payment of, or
reimbursement for, all reasonable costs and expenses incurred by Lender (and any
servicer in connection with a Mezzanine Loan Securitization) in connection
therewith (including, without limitation, reasonable attorneys’ fees and
disbursements), (4) each holder of any non-securitized portion of the Senior
Loan consents to such transfers in writing in accordance with the terms of the
Senior Loan Documents, (5) Lender consents to such transfers in writing (which
consent shall not be unreasonably withheld) and (6) such transfer shall not
result in a transfer of any Property Owner’s interest in any Property.

 

(ii) Sale of the Properties. In addition to any transfer of a Property after it
has been released from the Lien of the Senior Loan Documents pursuant to the
provisions of Section 2.5 of the Senior Loan Agreement and prepayment of the
Loan in accordance with Section 2.4.2 hereof in an amount equal to the Release
Amount for such Property or to a transfer of an Ownership Interest upon or after
its release from the Lien of the Loan Documents in accordance with Section 2.5
or any transfer of a direct or indirect interest in any Borrower upon or after
the release of the Ownership Interest in accordance with Section 2.5 (which
transfers are permitted hereunder without restriction), Property Owners shall
have a one-time-right to sell, assign, convey or transfer (but not mortgage,
hypothecate or otherwise encumber or grant a security interest in) legal or
equitable title to all (but not fewer than all) of the Properties only if:

 

(A) after giving effect to the proposed transaction:

 

(1) the Properties will be owned by one or more Single Purpose Entities wholly
owned by a Permitted Borrower Transferee, Pre-approved Transferee or such other
entity (specifically approved in writing by both Senior Lender and each Rating
Agency) (collectively, the “Assumption Property Owners”) (subject to Section
6.1(i)(ii)(E) herein) which will be owned fully by Borrower, which will be in
compliance with the representations, warranties and covenants contained in
Section 4.1(bb) hereof (as if such transferee shall have remade all of such
representations,

 

88



--------------------------------------------------------------------------------

warranties and covenants as of, and after giving effect to, the proposed
transaction), and which shall have executed and delivered to the Senior Lender
an assumption agreement and such other agreements as Senior Lender may
reasonably request (collectively, the “Assumption Agreement”) in form and
substance acceptable to Senior Lender, evidencing the proposed transferee’s
agreement to abide and be bound by all the terms, covenants and conditions set
forth in the Senior Loan Documents and all other outstanding obligations under
the Senior Loan, together with such legal opinions and title insurance
endorsements as may be reasonably requested by Senior Lender;

 

(2) one or more Acceptable Property Managers with respect to each Property shall
continue to act as Property Manager for that Property pursuant to the existing
Property Management Agreements or Acceptable Property Management Agreements; and

 

(3) no Event of Default shall have occurred and be continuing;

 

(B) the Assumption Agreement shall state the applicable transferee’s agreement
to abide by and be bound by the terms in the Senior Loan Documents (or other
loan documents to be delivered by such transferee, which shall contain terms
substantially identical to the terms of the applicable Loan Documents) whenever
arising, and Property Owners, and/or such transferee shall deliver such legal
opinions and title insurance endorsements as may reasonably be requested by
Senior Lender;

 

(C) upon execution of a contract for the sale of the Properties and not less
than thirty (30) days prior to the date of such sale, Borrowers shall cause
Property Owners to submit notice of such sale to Lender. Borrowers shall submit
to Lender, not less than ten (10) days prior to the date of such sale, the
Assumption Agreement for the Properties subject to the proposed transfer for
approval by Lender. In addition, Borrowers shall provide all other documentation
Lender reasonably requires to be delivered by Borrowers in connection with such
assumption, together with an Officer’s Certificate certifying that (i) the
assumption to be effected will be effected in compliance with the terms of this
Agreement and (ii) will not impair or otherwise adversely affect the validity or
priority of the Lien of the Pledge;

 

(D) prior to any such transaction, the proposed transferee shall deliver to
Lender an Officer’s Certificate stating that either (x) such transferee is an
employee pension plan or other retirement arrangement or account that is subject
to Title I of ERISA or is a Plan and the obligations under this Agreement are
not, and the exercise of rights under this Agreement will not, constitute a
non-exempt prohibited transaction; or (y) the transferee is a “governmental
plan” (as defined in

 

89



--------------------------------------------------------------------------------

Section 3(32) of ERISA), and the obligations under this Agreement, and the
exercise of rights under this Agreement, do not and will not violate any
applicable state statutes regulating investments by or fiduciary obligations
with respect to governmental plans; or (z) the proposed transferee is not an
Employee Benefit Plan or a “governmental plan” or a Plan, and (i) such proposed
transferee is not subject to state statutes regulating investments by or
fiduciary obligations with respect to “governmental plans” and (ii) the
underlying assets of the proposed transferee do not, for purposes of ERISA,
constitute assets of the Employee Benefit Plans holding an equity interest in
such proposed transferee;

 

(E) Such transfer shall either be (x) to a Pre-Approved Transferee, or (y)
subject to the Lender’s consent in its sole discretion;

 

(F) the terms of Section 6.1(i)(v) shall be complied with and Borrower shall
cause the transferee to deliver to any Rating Agency that Lender requests its
organizational documents solely for the purpose of such Rating Agency confirming
that such organizational documents comply with the single purpose bankruptcy
remote entity requirements set forth herein;

 

(G) Borrowers shall ensure that Lender shall have received the payment of, or
reimbursement for, all reasonable costs and expenses incurred by Lender (and any
servicer in connection with a Mezzanine Loan Securitization) in connection
therewith (including, without limitation, reasonable attorneys’ fees and
disbursements) from Property Owners;

 

(H) after giving effect to the proposed transaction, the Assumption Property
Owners will be owned by one or more Single Purpose Entities (collectively, the
“Assumption Borrower”) which will be in compliance with the representations,
warranties and covenants contained in Section 4.1(bb) hereof (as if the
Assumption Borrower shall have remade all of such representations, warranties
and covenants as of, and after giving effect to, the proposed transaction), and
which shall have executed and delivered to Lender a mezzanine loan assumption
agreement and such other agreements as Lender may reasonably request
(collectively, the “Mezzanine Assumption Agreement”), evidencing the Assumption
Borrower’s first priority pledge to the Lender of its ownership interests in the
Assumption Property Owners and a first priority pledge to Lender by such
affiliates of the Assumption Borrowers who hold the direct and indirect
ownership interests in the Assumption Borrowers as Lender shall reasonably
require (with an effective new Eagle 9 UCC Title Policy with respect to such
pledge and a Title Letter substantially in the form of the Title Letter
delivered on the Closing Date each in a form reasonably satisfactory to

 

90



--------------------------------------------------------------------------------

Lender) and their agreement to comply with, perform and abide and be bound by,
all the obligations, covenants, terms and conditions on the part of Borrowers
and Pledgors (as defined in the Pledge) set forth in this Agreement, the Note,
the Pledge and the other Loan Documents. In addition, there shall have been
delivered to Lender, with respect to the Assumption Property Owners, such legal
opinions and other documentation as may be reasonably requested by Lender.

 

(iii) Transfers of Interests in any Borrower, Property Owner and/or Operating
Lessee. (1) The holders of any direct or indirect interest in Borrowers shall
have the one-time right to transfer a portion of their interest in Borrowers
and/or Operating Lessees to any Person, and (2) Borrower shall have the one-time
right to transfer (a “Property Owner Transfer”) an identical portion of its
interest in all Property Owners to any Person, in each case, if Section
6.1(i)(v) is complied with and, after giving effect to such transfer, as
applicable:

 

(A) (i) the Properties and/or the Ownership Interests, as applicable, will be
directly owned by one or more Single Purpose Entities in compliance with the
representations, warranties and covenants in Section 4.1(bb) hereof (as if the
same shall have been remade as of, and after giving effect to, the transfer),
which shall own 100% of the beneficial interest in the Properties, and which
shall have executed and delivered to Lender an assumption agreement in form and
substance acceptable to Lender, evidencing the continuing agreement of the
Borrowers, Property Owners and/or Operating Lessee, as applicable, to abide and
be bound by all the terms, covenants and conditions set forth in, as applicable
(x) this Agreement, the Note, the Mortgage and the other Loan Documents and all
other outstanding obligations under the Loan, or (y) the Senior Loan Documents,
together with such legal opinions and title insurance endorsements as may be
reasonably requested by Lender;

 

(B) one or more Acceptable Property Managers with respect to each Property shall
continue to act as Property Manager for that Property pursuant to the existing
Property Management Agreements or Acceptable Property Management Agreements;

 

(C) Sponsor or a Close Affiliate of Sponsor owns directly or indirectly at least
fifty-one percent (51%) of the equity interests in the Borrowers and each of the
Property Owners and/or Operating Lessee and the Person that is the proposed
transferee is not a Disqualified Transferee; provided that, after giving effect
to any such transfer, in no event shall any Person other than Sponsor or a Close
Affiliate of Sponsor exercise Management Control over the Borrowers, Property
Owners and/or Operating Lessee. In the event that Management Control shall be
exercisable jointly by Sponsor or a Close Affiliate of Sponsor with any other
Person or Persons, then Sponsor or such Close Affiliate shall be deemed to have
Management Control only if Sponsor or

 

91



--------------------------------------------------------------------------------

such Close Affiliate retains the ultimate right as between the Sponsor or such
Close Affiliate and the transferee to unilaterally make all material decisions
with respect to the operation, management, financing and disposition of, as
applicable, the Ownership Interests or the Property subject to the rights and
entitlements of the Property Managers;

 

(D) if there has been a transfer of forty-nine percent (49%) or more of the
direct membership interests, stock or other direct equity ownership interests in
any Borrower or any Property Owner and/or Operating Lessee or a transfer of any
portion of any SPE Member’s interest in any Borrower or any Property Owner
and/or Operating Lessee, Borrowers shall have first delivered or caused the
applicable Property Owners and/or Operating Lessees to deliver to Lender an
Officer’s Certificate and legal opinion of the types described in clause
6.1(i)(v) below;

 

(E) such transfer shall either be (x) to a Permitted Borrower Transferee or (y)
subject to the Lender’s consent in its sole discretion;

 

(F) to the extent there is a Property Owner Transfer, Borrowers shall have
caused the transferee to execute and deliver to Lender a fully executed
counterpart to the Pledge, pledging all of such transferee’s direct equity
interests in the new owners of the Properties to Lender as substitute collateral
for the Loan (with amendments to the current Eagle 9 UCC Title Policies or
effective new Eagle 9 UCC Title Policies with respect to such pledge and a Title
Letter substantially in the form of the Title Letter delivered on the Closing
Date each in a form reasonably satisfactory to Lender), UCC financing statements
and any other transfer documents reasonably requested by Lender together with a
legal opinion from such transferee’s counsel reasonably satisfactory to Lender
with respect to the due execution, delivery, authority, enforceability and
perfection of the Pledge and transfer (and upon the delivery of any such
substitute collateral Lender shall promptly release the Ownership Interests from
the Lien of the Pledge);

 

(G) Borrower shall cause the transferee, if Lender so requests, to deliver to
any Rating Agency that Lender requests its organizational documents solely for
the purpose of such Rating Agency confirming that such organizational documents
comply with the single purpose bankruptcy remote entity requirements set forth
herein;

 

(H) without limiting the generality of the introductory phrase of this clause
Subsection 6.1(i), if there has been a transfer of any direct interest in the
SPE Member, such transfer will require an Officer’s Certificate and legal
opinion of the types described in clause 6.1(i)(v) below; and

 

92



--------------------------------------------------------------------------------

(I) after giving effect to any proposed Property Owner Transfer, the Lender
shall continue to have a first priority perfected Lien on the portion of the
Ownership Interests so transferred, on terms and conditions analogous to those
contained in the Pledge, pursuant to documentation reasonably satisfactory to
Lender (including, without limitation, such legal opinions with respect thereto
as Lender shall reasonably request).

 

Following any transfer under this Section 6.1(i)(iii), the Property Owners shall
be wholly owned directly by the Borrowers (and/or any Person that has acquired
100% of the direct ownership interests in the Property Owners in accordance with
this Section 6.1(i)(iii)).

 

(iv) Intentionally Omitted.

 

(v) Notice Required; Legal Opinions. Not less than five (5) Business Days prior
to the closing of any transaction permitted under the provisions of this Section
6.1(i) (other than a transfer permitted pursuant to clause (vii) of this Section
6.1(i)), Borrowers shall deliver or cause to be delivered, or shall cause
Property Owners to deliver or cause to be delivered, to Lender (A) an Officer’s
Certificate describing the proposed transaction and stating that such
transaction is permitted hereunder and under the other Loan Documents, together
with any documents upon which such Officer’s Certificate is based, and (B) a
legal opinion of counsel to Borrowers or the Property Owners or the transferee
selected by either of them (to the extent approved by Lender), in form and
substance consistent with similar opinions then being required by Rating
Agencies and acceptable to Lender, confirming, among other things, that the
assets of each Borrower or each Property Owner, and of its managing general
partner or SPE Member, as applicable, will not be substantively consolidated
with the assets of such owners or Controlling Persons of the applicable Borrower
or applicable Property Owner as Lender may specify, in the event of a bankruptcy
or similar proceeding involving such owners or Controlling Persons.

 

(vi) Sale of Equipment. Notwithstanding the above provisions of this Section
6.1(i) and to the extent permitted to be carried out by the Property Managers
without the consent of the applicable Property Owner, Borrowers may permit
Property Owners to transfer or dispose of Equipment that is either being
replaced or that is no longer necessary in connection with the operation of any
Property free from the interest of Senior Lender under any Senior Loan Document,
provided that such transfer or disposal (when compared to the non-transfer or
non-disposal of such Equipment) will not materially adversely affect the value
of any Property, will not impair the utility thereof and (except where the same
would not have a Material Adverse Effect), will not result in a reduction or
abatement of, or right of offset against, the rentals or other amounts payable
under any Lease or any Operating Agreement, in either case as a result thereof,
provided that any new Equipment acquired by any Property Owner (and not so
disposed of) shall be subject to the interest of Senior Lender under the Senior
Loan Agreement and the other Senior Loan Documents unless leased to Property
Owners (in which event,

 

93



--------------------------------------------------------------------------------

Senior Lender shall be made a collateral assignee of the applicable Borrower’s
interest in such lease).

 

(vii) Permitted Sponsor Transfers. Notwithstanding any provision of this
Agreement (including the other provisions of this Section 6.1(i) or the
provisions of any other Loan Document, there shall be no restriction or
limitation in any respect to (and no Default or Event of Default shall result or
arise from) (x) the sale, assignment, conveyance, transfer, mortgage,
hypothecation or other disposition of or encumbering of any direct or indirect
legal, Beneficial or direct or indirect equitable interest in Strategic Hotel
Funding, LLC, Intercontinental Hotel Group (“IHG”) or any Person owning a direct
or indirect interest therein or (y) the sale, assignment, conveyance, transfer,
mortgage, hypothecation or other disposition of IHG’s direct or indirect legal,
Beneficial or direct or indirect equitable interest in Sponsor or IHG.

 

(j) Nonexempt ERISA Transactions. No Borrower shall engage in a nonexempt
prohibited transaction described in Section 406 of ERISA or Section 4975 of the
Code, as such sections relate to any Borrower, or in any transaction that would
cause any obligation or action taken or to be taken hereunder (or the exercise
by Lender of any of its rights under the Note, this Agreement, any Pledge or any
other Loan Document) to be a non-exempt prohibited transaction under ERISA.

 

(k) Misapplication of Funds. Borrowers shall take such action as shall be
reasonably necessary to prevent any Property Owner from distributing any
Adjusted Operating Income from any Property or any Proceeds in violation of the
provisions of this Agreement or the Senior Loan Agreement, failing to remit
amounts to the Senior Loan Deposit Account, the Mezzanine Loan Deposit Account,
the Senior Loan Holding Account, the Mezzanine Loan Holding Account, any of the
Senior Loan Reserve Accounts or the Current Debt Service Reserve Account if and
as required under this Agreement and the Senior Loan Agreement or
misappropriating any security deposits or portion thereof.

 

(l) Assignment of Licenses and Permits. Except in connection with a transfer
permitted under Section 2.5 or Section 6.1(i) hereof, Borrowers shall take such
actions as shall be necessary to prevent any Property Owner or Operating Lessee
from assigning or transferring any of its interest in any Permits pertaining to
any Property, or assigning, transferring or removing or permitting any other
Person to assign, transfer or remove any records pertaining to any Property.

 

(m) Place of Business. No Borrower shall change its chief executive office or
its principal place of business without giving Lender at least thirty (30) days’
prior written notice thereof and promptly providing Lender such information as
Lender may reasonably request in connection therewith. Borrowers shall take such
action as shall be necessary to prevent any Property Owner from changing its
chief executive office or its principal place of business without giving Lender
at least thirty (30) days’ prior written notice thereof and promptly providing
Lender such information as Lender may reasonably request in connection
therewith.

 

(n) Covenants Regarding the Senior Loan. Except and to the extent required under
the Senior Loan Agreement pursuant to Section 2.1.3(c) therein, Borrowers shall
not

 

94



--------------------------------------------------------------------------------

amend or modify, or permit any Property Owner to amend or modify, the Senior
Loan Documents or consent to or seek to prevent (and Borrowers shall not fail to
exercise any of their rights as an equity holder, if any, to prevent) any action
which would permit (by agreement on the part of any Property Owner or any other
Person, by operation of law or otherwise), the amendment or modification of the
Senior Loan Documents (other than amendments or modifications required under the
Senior Loan Documents, relating to a securitization or resizing of the Senior
Loan that any Property Owner is required to consent to thereunder). Any
amendment or modification to the Senior Loan Documents in violation of this
clause (p) shall be ineffective as against Lender, and shall constitute an Event
of Default hereunder unless Lender consents thereto in its sole discretion.
Borrowers shall comply or cause each Property Owner to comply with each of the
covenants, terms and provisions of the Senior Loan Documents (other than payment
of principal, interest and premium (if any) if the Senior Loan has been repaid
but including all obligations to fund the escrow and reserve accounts
established under the Senior Loan, which accounts shall be pledged to the
Lender) which are hereby incorporated by reference as if fully set forth herein
notwithstanding any waiver or future amendment of such covenants by Senior
Lender and the Senior Loan Documents shall nevertheless be deemed to remain in
full force and effect as between Borrowers and Lender. Borrowers shall deliver
to Lender copies of any and all modifications to the Senior Loan Documents
within five (5) Business Days after execution thereof. Notwithstanding any term
to the contrary set forth herein or in any other Loan Document, Lender hereby
agrees and consents that Borrower shall not need Lender’s prior consent in
connection with any Senior Loan Securitization or any amendments to the Senior
Loan Documents executed in connection therewith in accordance with Section
2.1.3(c) of the Senior Loan Agreement (as in effect as of the Closing Date).

 

(o) Operating Lease. Borrowers will not permit the Property Owners and Operating
Lessee to amend, modify, supplement or alter any Operating Lease without the
prior written consent of Lender.

 

ARTICLE VII

 

ALTERATIONS AND EXPANSIONS; LEASING

 

Section 7.1 Alterations and Expansions.

 

Borrowers shall not permit any Property Owner or Operating Lessee to perform or
undertake or consent to the performance or undertaking of (including, without
limitation, the approval of any budget with respect to a Property which
includes) any Alteration or Expansion, except in accordance with the provisions
of Section 7.1 of the Senior Loan Agreement (as in effect on the Closing Date,
without giving effect to any amendment or waiver thereof).

 

Section 7.2 Leasing.

 

Each Borrower shall comply with Section 5.1(s) hereof and shall cause the
Property Owners to observe the covenants set forth in Section 5.1(s) of the
Senior Loan Agreement.

 

95



--------------------------------------------------------------------------------

ARTICLE VIII

 

CASUALTY AND CONDEMNATION

 

Section 8.1 Insurance; Casualty and Condemnation

 

(a) Borrowers shall cause the Property Owners, at their sole cost and expense,
for the mutual benefit of the Property Owners and Lender, to keep each Property
insured and obtain and maintain policies of insurance insuring against loss or
damage by standard perils included within the classification “All Risks of
Physical Loss.” Such insurance (i) shall be in an aggregate amount equal to the
then full replacement cost of each Property and the Equipment (without deduction
for physical depreciation), or such lesser amounts approved by the Senior Lender
in its sole discretion (or after a Senior Loan Securitization, upon receipt of a
Rating Confirmation (as defined in the Senior Loan Agreement)), and (ii) shall
have deductibles no greater than $500,000 (as escalated by the CPI Increase)
(or, with respect to windstorm insurance, deductibles no greater than 5% of the
full replacement cost of each Property). The policies of insurance carried in
accordance with this paragraph shall be paid annually in advance and shall
contain a “Replacement Cost Endorsement” with a waiver of depreciation.

 

(b) Borrowers shall cause the Property Owners, at their sole cost and expense,
for the mutual benefit of Borrowers and Lender, also to obtain and maintain the
following policies of insurance:

 

(i) Flood insurance if any part of any Property is located in an area identified
by the Federal Emergency Management Agency as an area federally designated a
“100 year flood plain” (an “Affected Property” and collectively the “Affected
Properties”) and (A) flood insurance is generally available at reasonable
premiums and in such amount as generally required by institutional lenders for
similar properties or (B) if not so available from a private carrier, from the
federal government at commercially reasonable premiums to the extent available.
In either case, the flood insurance shall be in an amount at least equal to the
aggregate principal amount of the Loan, the Senior Loan and the Second Mezzanine
Loan outstanding from time to time or the maximum limit of coverage available
with respect to the applicable Property under said program, whichever is less;
provided, however, notwithstanding the foregoing, Borrowers shall cause Property
Owners to maintain at all times flood insurance in an amount equal to at least
$81,000,000 (per occurrence) for the Affected Properties;

 

(ii) Commercial general liability insurance, including broad form property
damage, blanket contractual and personal injuries (including death resulting
therefrom) coverages and containing minimum limits per occurrence of $1,000,000
with a $2,000,000 general aggregate for any policy year. In addition, at least
$50,000,000 excess and/or umbrella liability insurance shall be obtained and
maintained for claims, including legal liability imposed upon Property Owners
and all related court costs and attorneys’ fees and disbursements;

 

(iii) Rental loss and/or business interruption insurance in an amount sufficient
to avoid any co-insurance penalty and equal to the greater of (A) the estimated

 

96



--------------------------------------------------------------------------------

gross revenues from the operation of the applicable Property (including (x) the
total payable under the Leases and all Rents and (y) the total of all other
amounts to be received by the Property Owners or third parties that are the
legal obligation of the Tenants), net of non-recurring expenses, for a period of
up to the next succeeding eighteen (18) months, or (B) the projected Operating
Expenses (including debt service) for the maintenance and operation of the
applicable Property for a period of up to the next succeeding eighteen (18)
months as the same may be reduced or increased from time to time due to changes
in such Operating Expenses and shall include an endorsement providing 12 months
extended period of indemnity. The amount of such insurance shall be increased
from time to time as and when the Rents increase or the estimates of (or the
actual) gross revenue, as may be applicable, increases or decreases to the
extent Rents or the estimates of gross revenue decrease;

 

(iv) Insurance against loss or damage from (A) leakage of sprinkler systems and
(B) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in any of the Improvements (without exclusion for
explosions) and insurance against loss of occupancy or use arising from any
breakdown, in such amounts as are generally available at reasonable premiums and
are generally required by institutional lenders for properties comparable to the
Properties;

 

(v) Worker’s compensation insurance with respect to all employees of Property
Owner as and to the extent required by any Governmental Authority or Legal
Requirement and employer’s liability coverage of at least $2,000,000 which is
scheduled to the excess and/or umbrella liability insurance as referenced in
clause (ii) above;

 

(vi) During any period of repair or restoration, completed value (non-reporting)
builder’s “all risk” insurance in an amount equal to not less than the full
insurable value of the applicable Property against such risks (including fire
and extended coverage and collapse of the Improvements to agreed limits) as
Lender may request, in form and substance acceptable to Lender;

 

(vii) Coverage to compensate for the cost of demolition and the increased cost
of construction for the applicable Property;

 

(viii) Intentionally Omitted.

 

(ix) Windstorm insurance in an amount equal to the probable maximum loss (as
determined by Lender in its sole discretion) of the applicable Property
provided, that any credit enhancement proposed to be provided by or on behalf of
Property Owners in connection with the deductible on such windstorm insurance
shall be subject to the prior receipt of Lender’s approval in its sole
discretion;

 

(x) Law and ordinance insurance coverage in an amount no less than set forth in
the insurance policies covering the Properties as of the date hereof; and

 

97



--------------------------------------------------------------------------------

(xi) Provided that insurance coverage relating to the acts of terrorist groups
or individuals is either (a) available at commercially reasonable rates, (b)
commonly obtained by owners of commercial properties in the same geographic area
and which are similar to the Properties or (c) maintained for another hotel
property in the same geographic area which is at least 51% owned directly or
indirectly by Strategic Hotel Funding, LLC, Borrower shall cause Property Owners
to carry terrorism insurance throughout the term of the Loan (including any
extension terms) in an amount equal to, with respect to “certified” and
“non-certified” acts of terrorism, an amount equal to (i) the Release Amount and
the “release amount” under each of the Senior Loan Agreement and the Second
Mezzanine Loan Agreement (as such amounts may be reduced following a Directed
Paydown) with respect to the Property encumbered by the Mortgage with the
highest Allocated Loan Amount as of the date hereof, less (ii) 100% of the land
value as determined in the Appraisal associated with the Property encumbered by
the Mortgage with the highest Allocated Loan Amount as of the date hereof (the
“Minimum Certified Acts Terrorism Amount” (per occurrence) (collectively, the
“Initial Terrorism Coverage Amount”). Lender agrees that terrorism insurance
coverage may be provided under a blanket policy that is acceptable to Lender.
Notwithstanding the foregoing, Borrower shall cause Property Owners at all times
to maintain terrorism insurance coverage throughout the term of the Loan
(including extension terms) in an amount not less than that which can be
purchased for a sum equal to $400,000 (the “Maximum Premium Amount”) in any
single policy year, provided, that under no circumstance shall terrorism
coverage in excess of the Initial Terrorism Coverage Amount (per occurrence) of
coverage be required hereunder. However, from and after the date any Property is
released from the lien of the Mortgage in accordance with the terms hereof or in
the Senior Loan Agreement, the amount of terrorism insurance coverage thereafter
required hereunder shall be adjusted (in each case, a “Terrorism Adjustment”) to
be in an amount equal to the lesser of (x) Minimum Certified Acts Terrorism
Amount and (y) 150% of the greatest Allocated Loan Amount (as defined in the
Senior Loan Agreement) (per occurrence) applicable to any Property that
continues, from time to time to be secured by the Mortgage (the “Adjusted
Terrorism Coverage Amount”), per occurrence. In the event of any Terrorism
Adjustment, the parties hereby agree that the Maximum Premium Amount shall also
be ratably reduced from time to time based on the ratio that the (1) then
applicable Adjusted Terrorism Coverage Amount bears to (2) the Initial Terrorism
Coverage Amount.

 

All policies of insurance (the “Policies”) required pursuant to this Section 8.1
shall be issued by companies approved by Lender and licensed or authorized to do
business in the state where the applicable Property is located. Further, unless
otherwise approved by Lender in its reasonable discretion in writing, the
issuer(s) of the Policies required under this Section 8.1 shall have a claims
paying ability rating of “A” or better by Standard & Poor’s and “Aa2” or better
by Moody’s, except that the issuer(s) of the Policies required under Section
8.1(b)(viii) hereof shall have a claims paying ability rating of “A” or better
by Standard & Poor’s and “A2” or better by Moody’s, provided, however, if the
insurance provided hereunder is procured by a syndication of more then five (5)
insurers then the foregoing requirements shall not be violated if at least (i)
sixty percent (60%) of the coverage is with carriers having a claims paying
ability rating of “AA” or better by Standard & Poor’s and “Aa2” or better by
Moody’s and (ii) each other carrier providing coverage has a claims paying
ability rating of “BBB-” or better by Standard & Poor’s

 

98



--------------------------------------------------------------------------------

and Fitch Ratings and “Baa3” or better by Moody’s. In addition, the Policies
shall satisfy all of the conditions set forth in Section 8.1(c) of the Senior
Loan Agreement. Notwithstanding the foregoing, for purposes hereof, Lender
hereby approves the existing blanket insurance policy. All policies required
under this Section 8.1 shall name the Lender as additional insured as its
interest may appear.

 

(c) Insurance Premiums; Certificates of Insurance.

 

(i) Borrowers shall cause the Property Owner to pay the premiums for such
Policies (the “Insurance Premiums” ) as the same become due and payable and
shall furnish to Lender the receipts for the payment of the Insurance Premiums
or other evidence of such payment reasonably satisfactory to Lender (provided,
however, that Property Owners are not required to furnish such evidence of
payment to Lender if such Insurance Premiums are to be paid by Lender pursuant
to the terms of this Agreement). Within thirty (30) days after request by
Lender, Borrowers shall cause Property Owners to obtain such increases in the
amounts of coverage required hereunder as may be reasonably requested in writing
by Lender or as may be requested in writing by the Rating Agencies, taking into
consideration changes in liability laws, changes in prudent customs and
practices, and the like. In the event the requirements under this Section 8.1
are satisfied by the Property Owners through the use of a Policy covering
properties in addition to the Properties (a “Blanket Policy”), then (unless such
policy is provided in substantially the same manner as it is as of the date
hereof), Borrowers shall provide or shall cause to be provided evidence
satisfactory to Lender that the Insurance Premiums for the applicable Property
or Properties are separately allocated under such Policy to the applicable
Property or Properties and that payment of such allocated amount (A) shall
maintain the effectiveness of such Policy as to such Property or Properties and
(B) shall otherwise provide the same protection as would a separate policy that
complies with the terms of this Agreement as to such Property or Properties,
notwithstanding the failure of payment of any other portion of the insurance
premiums.

 

(ii) Borrowers shall deliver or cause to be delivered to Lender on or prior to
the Closing Date certificates setting forth in reasonable detail the material
terms (including any applicable notice requirements) of all Policies from the
respective insurance companies (or their authorized agents) that issued the
Policies, including that such Policies may not be canceled or modified in any
material respect without thirty (30) days’ prior notice to Lender, or ten(10)
days’ notice with respect to nonpayment of premium. Borrowers shall deliver or
cause to be delivered to Lender, concurrently with each change in any Policy, a
certificate with respect to such changed Policy certified by the insurance
company issuing that Policy, in substantially the same form and containing
substantially the same information as the certificates required to be delivered
or caused to be delivered by Borrowers pursuant to the first sentence of this
clause (d)(ii) and stating that all premiums then due thereon have been paid to
the applicable insurers and that the same are in full force and effect (or if
such certificate and/or other information described in this clause (d)(ii) shall
not be obtainable, Borrowers may deliver or cause to be delivered an Officer’s
Certificate to such effect in lieu thereof).

 

99



--------------------------------------------------------------------------------

(d) Renewal and Replacement of Policies.

 

(i) Not less than fifteen (15) Business Days prior to the expiration,
termination or cancellation of any Policy, Borrowers shall renew or cause to be
renewed such policy or obtain a replacement policy or policies (or a binding
commitment for such replacement policy or policies), which shall be effective no
later than the date of the expiration, termination or cancellation of the
previous policy, and shall deliver or cause to be delivered to Lender a
certificate in respect of such policy or policies (A) containing the same
information as the certificates required to be delivered by Borrowers pursuant
to clause (d)(ii) above, or a copy of the binding commitment for such policy or
policies and (B) confirming that such policy complies with all requirements
hereof.

 

(ii) If Borrowers do not furnish or cause to be furnished to Lender the
certificates as required under clause (e)(i) above, Lender may procure, but
shall not be obligated to procure, such replacement policy or policies and pay
the Insurance Premiums therefor, and Borrowers agree to reimburse Lender for the
cost of such Insurance Premiums promptly on demand.

 

(iii) Concurrently with the delivery of each replacement policy or a binding
commitment for the same pursuant to this clause (e), Borrowers shall deliver or
cause to be delivered to Lender a report or attestation from a duly licensed or
authorized insurance broker or from the insurer, setting forth the particulars
as to all insurance obtained by Borrowers pursuant to this Section 8.1 and then
in effect and stating that all Insurance Premiums then due thereon have been
paid in full to the applicable insurers, that such insurance policies are in
full force and effect and that, in the opinion of such insurance broker or
insurer, such insurance otherwise complies with the requirements of this Section
8.1 (or if such report shall not be available after Borrowers shall have used
reasonable efforts to provide the same or have the same provided, Borrowers will
deliver or cause to be delivered to Lender an Officer’s Certificate containing
the information to be provided in such report).

 

(e) Separate Insurance. Borrowers will not take out and will not permit the
taking out of separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained pursuant to this Section 8.1 unless
such insurance complies with clause (c) above.

 

(f) Intentionally Omitted.

 

Section 8.2 Casualty and Condemnation. Borrowers shall and shall cause Property
Owners to promptly give Lender written notice of any Casualty or Condemnation.
In the event of any Casualty or Condemnation or any title claim or defect in
respect of which the Senior Lender applies Proceeds toward the repayment of the
Senior Loan in accordance with the Senior Loan Documents, all excess Proceeds
remaining after such repayment shall be applied to (x) pay the expenses incurred
by Lender of collecting such Proceeds, (y) discharge the Debt up to an amount
equal to the Release Amount of the Ownership Interest relating to the Property
at which the applicable Casualty or Condemnation or title claim occurred, and
(z) pay the amount of interest theretofore accrued but unpaid in respect of the
principal amount of the Debt so discharged, plus the amount of interest which
would have accrued on such principal amount had it remained outstanding through
the end of the Interest Accrual Period in which such discharge is

 

100



--------------------------------------------------------------------------------

made (whereupon (1) Borrowers shall be entitled to receive a release of the Lien
of the Pledge and the other Loan Documents with respect to the affected
Ownership Interest in accordance with and subject to the terms of Section 2.5
hereof, and (2) any Proceeds in excess of those necessary to make the payments
described in the previous clauses (x), (y) and (z) shall be released to the
Second Mezzanine Loan Deposit Account (whether or not an “Event of Default” has
occurred and is continuing under any of the Second Mezzanine Loan Documents) or,
following repayment of the Second Mezzanine Loan, to the Borrowers). In the
event that the Senior Loan is paid in full, the provisions of Section 8.1.2 and
8.1.3 of the Senior Loan Agreement as in effect on the date hereof shall apply
herein and Borrowers shall cause (a) the applicable Property Owner to observe
and perform the same obligations for the benefit of Lender as are provided to
the Senior Lender under such sections, and (b) the applicable Property Owner to
recognize the same rights on the part of Borrowers with respect to such Property
Owner as are provided under such sections to the Senior Lender, including, but
not limited to, those obligations and rights provided thereunder relating to
Proceeds, claims adjustments and the restoration of the Properties. Borrowers
shall provide Lender with copies of all notices of claims made under any owner’s
policy of title insurance relating to the Properties.

 

ARTICLE IX

 

ACCOUNTS AND RESERVES

 

Section 9.1 Establishment and Maintenance of Cash Management Deposit Account.

 

(a) On or prior to the Closing Date, Borrowers shall establish with Lender, or
if Lender is not a depository institution or if Lender shall otherwise elect,
with one or more depository institutions selected by Lender, a separate deposit
account (the “Mezzanine Loan Deposit Account”) which has been established as a
deposit account and a separate holding account (the “Mezzanine Loan Holding
Account”) which has been established as a securities account. Both the Mezzanine
Loan Deposit Account and the Mezzanine Loan Holding Account shall be in the name
of and under the sole dominion and control of Lender, subject only to Lender’s
obligations hereunder to advance or otherwise disburse or apply funds therefrom
in accordance with this Agreement and the other Loan Documents, and no Borrower
shall have authority or power to make withdrawals from either the Mezzanine Loan
Deposit Account or the Mezzanine Loan Holding Account. Funds in either the
Mezzanine Loan Deposit Account or the Mezzanine Loan Holding Account shall not
be commingled with any other monies. Pursuant to the Mezzanine Loan Deposit
Account Agreement, Depositary Bank on a daily basis shall transfer all collected
and available funds as determined by Depositary Bank’s then current funds
availability schedule received in the Mezzanine Loan Deposit Account to the
Mezzanine Loan Holding Account. In recognition of Lender’s security interest in
the funds deposited into the Mezzanine Loan Deposit Account and the Mezzanine
Loan Holding Account, Borrower shall identify both the Mezzanine Loan Deposit
Account and the Mezzanine Loan Holding Account with the name of Lender, as
secured party. The Mezzanine Loan Deposit Account shall be named as follows:
“SHC Michigan Avenue/Chopin Plaza Mezzanine I, LLC Deposit Account”. The
Mezzanine Loan Holding Account shall be named as follows: “ SHC Michigan
Avenue/Chopin Plaza Mezzanine I, LLC Holding Account”). Without limiting the
foregoing, all deposits into the Mezzanine Loan Deposit Account or the Mezzanine
Loan Holding Account

 

101



--------------------------------------------------------------------------------

shall be applied and disbursed in accordance with the terms and provisions of
Section 9.4 hereof and the Mezzanine Loan Deposit Account Agreement.

 

(b) On or prior to the date hereof, Borrowers have notified the Counterparty to
make all payments due to each Borrower under the Interest Rate Cap Agreement
(and Borrower shall similarly notify the Counterparty under any Replacement
Interest Rate Cap Agreement or Extension Interest Rate Cap Agreement) payable
directly to the Mezzanine Loan Deposit Account (the form of such notice shall be
subject to the approval of Lender and, shall be irrevocable without the consent
of Lender until the Debt has been paid in full), and if the Mezzanine Loan
Deposit Account is changed, a comparable notice shall be sent to the
Counterparty. If, notwithstanding the provisions of this Section 9.1(b), a
Borrower receives any sums due under the Interest Rate Cap Agreement (or any
Replacement Interest Rate Cap Agreement or Extension Interest Rate Cap
Agreement) then the applicable Borrower (x) shall be deemed to hold such amounts
in trust for Lender and (y) shall deposit any such sums in the Mezzanine Loan
Deposit Account within one Business Day of receipt thereof.

 

(c) If a Borrower receives any sums payable to such Borrower (except for amounts
payable to such Borrower pursuant to Section 9.4.1(a) hereof), then the
applicable Borrower (x) shall be deemed to hold the portion of such amounts
equal to the other sums then due and payable to Lender hereunder in trust for
Lender, and (y) shall deposit any such sums in the Mezzanine Loan Deposit
Account within one Business Day of receipt thereof.

 

Section 9.2 Reserve Accounts.

 

9.2.1 Establishment and Maintenance of Reserve Accounts. On or before the date
hereof, Borrowers shall establish with Lender, or if Lender is not a depository
institution or if Lender shall otherwise elect, a depository institution
designated by Lender, the following subaccount of the Mezzanine Loan Holding
Account which shall be maintained on a ledger entry basis: an account (the
“Current Debt Service Reserve Account”), which shall be maintained in accordance
with Section 9.2.15 hereof.

 

Each of the Mezzanine Loan Deposit Account, the Mezzanine Loan Holding Account
and the Current Debt Service Reserve Account shall be in the name of and under
the sole dominion and control of Lender, subject only to Lender’s obligations
hereunder to advance funds or otherwise disburse or apply funds therefrom in
accordance with this Agreement, and no Borrower shall have the authority or
power to make withdrawals from the Current Debt Service Reserve Account. The
amount required in the Current Debt Service Reserve Account as of the Closing
Date may, at Lender’s election, be deposited on Borrowers’ behalf by Lender’s
funding said amount out of the Loan proceeds. Funds in the Current Debt Service
Reserve Account shall not be commingled with any other monies. Borrowers shall
pay the costs of establishing and maintaining the Current Debt Service Reserve
Account and shall pay the costs to maintain and shall maintain the Current Debt
Service Reserve Account throughout the term of the Loan.

 

9.2.2 Intentionally Omitted

 

9.2.3 Intentionally Omitted

 

9.2.4 Intentionally Omitted

 

102



--------------------------------------------------------------------------------

9.2.5 Release of the Current Debt Service Reserve Account upon Repayment.
Notwithstanding anything to the contrary contained herein:

 

(a) Lender shall pay to Borrowers, on the date that the Debt shall be paid in
full by Borrowers (so long as no Event of Default has occurred and is continuing
with respect to the Second Mezzanine Loan as evidenced by a Second Mezzanine
Loan Default Notice, respectively, delivered to Lender), all amounts remaining
in the Current Debt Service Reserve Account, the Mezzanine Loan Holding Account,
and the Mezzanine Loan Deposit Account (or at the option, and written direction,
of the Borrowers, Lender shall apply such amounts to the full payment of the
Debt on such date).

 

(b) In the event of any prepayment of the Loan by the Borrowers that is
permitted or required under this Agreement (whether or not such prepayment is
accompanied by the release of any Ownership Interest), the Lender shall,
provided no Event of Default has occurred and is continuing, disburse to the
Borrowers (so long as no Event of Default has occurred and is continuing with
respect to the Second Mezzanine Loan as evidenced by a Second Mezzanine Loan
Default Notice, respectively, delivered to Lender) funds from the Current Debt
Service Reserve Account (or, at the option and written direction of Borrowers,
Lender shall apply such amounts to such Prepayment and provide Borrowers a
credit against any amounts due in connection with such Prepayment), representing
the same proportion of the total amount deposited in such account immediately
prior to such disbursement as the amount of the Loan prepaid by the Borrowers
bears to the total Debt outstanding immediately prior to such Prepayment.

 

(c) In the event of any prepayment of the Loan by the Borrowers that is
permitted or required under this Agreement which prepayment includes a release
of an Ownership Interest pursuant to the provisions hereof, (i) the Lender
shall, provided no Event of Default has occurred and is continuing, disburse to
the Borrowers (so long as no Event of Default has occurred and is continuing
with respect to the Second Mezzanine Loan as evidenced by a Second Mezzanine
Loan Default Notice, respectively, delivered to Lender) funds from the Current
Debt Service Reserve Account (or, at the option and written direction of
Borrowers, Lender shall apply such amounts to such Prepayment and provide
Borrowers a credit against any amounts due in connection with such Prepayment)
which are allocable hereunder to the applicable Ownership Interest, and (ii)
thereafter, the on-going amounts which are required to be deposited into the
Current Debt Service Reserve Account shall be reduced accordingly to reflect the
release of such Ownership Interest and such Prepayment.

 

9.2.6 Obligations Unaffected. The insufficiency of any balance in the Current
Debt Service Reserve Account shall not relieve any Borrower from its obligation
to fulfill all preservation and maintenance covenants in the Loan Documents.

 

9.2.7 Intentionally Omitted

 

9.2.8 Intentionally Omitted

 

9.2.9 Intentionally Omitted

 

9.2.10 Intentionally Omitted

 

103



--------------------------------------------------------------------------------

9.2.11 Intentionally Omitted

 

9.2.12 Intentionally Omitted

 

9.2.13 Intentionally Omitted

 

9.2.14 Intentionally Omitted

 

9.2.15 Current Debt Service Reserve Account. (a) By no later than each Payment
Date, Borrowers shall deposit or monies shall be transferred in accordance with
Section 9.4 hereof from the Mezzanine Loan Holding Account into the Current Debt
Service Reserve Account in an amount equal to the sum of: (i) the amount of all
scheduled or past due Mezzanine Debt Service which will be owed by Borrower
under the Loan Documents as of such Payment Date (“Debt Service Amount”); plus
(ii) the amount of all interest, costs, expenses, fees and other amounts which
will be due and payable under the Loan Documents as of such Payment Date, other
than Debt Service Amounts (“Lender Cost and Expense Amount”).

 

(b) The Mezzanine Loan Deposit Account Agreement shall provide that, on each
Payment Date, funds on deposit in the Current Debt Service Reserve Account shall
be remitted in the following order of priority, to the extent available therein:

 

(i) first, to the Lender, the then current Debt Service Amount; and

 

(ii) second, to the Lender, the then current Lender Cost and Expense Amount.

 

Section 9.3 Intentionally Omitted

 

Section 9.4 Disbursements from the Mezzanine Loan Deposit Account and the
Mezzanine Loan Holding Account; Borrowers’ Obligation to Fund Mezzanine Loan
Deposit Account.

 

9.4.1 Disbursements. (a) On each Business Day the Depositary Bank shall transfer
all collected and available funds in the Mezzanine Loan Deposit Account to the
Mezzanine Loan Holding Account and on each Business Day (or as otherwise
provided for in the Mezzanine Loan Deposit Account Agreement), provided no Event
of Default has occurred and is continuing, and subject to Section 9.4.2 hereof,
Lender shall transfer from the Mezzanine Loan Holding Account (or authorize such
transfer) in accordance with the terms of the Mezzanine Loan Deposit Account
Agreement, to the extent available therein, the following payments in accordance
with the following priorities:

 

(i) First, to the Current Debt Service Reserve Account, payment of all amounts
in the Mezzanine Loan Holding Account until the Debt Service Amount required to
be deposited in the Current Debt Service Reserve Account by the next Payment
Date (or if such Business Day is a Payment Date, by such Payment Date) pursuant
to Section 9.2.15 hereof has been so deposited;

 

104



--------------------------------------------------------------------------------

(ii) Second, to the Current Debt Service Reserve Account, payment of all amounts
in the Mezzanine Loan Holding Account until the Lender Cost and Expense Amount
required to be deposited in the Current Debt Service Reserve Account by the next
Payment Date (or if such Business Day is a Payment Date, by such Payment Date)
pursuant to Section 9.2.15 hereof has been so deposited; and

 

(iii) Third, if no monetary Default or Event of Default is then continuing, to
such accounts of Borrower as Borrower may direct, all amounts remaining in the
Mezzanine Loan Holding Account.

 

(b) Borrowers hereby acknowledge that, pursuant to Section 9.4.1(b) of the
Senior Loan Agreement, (i) to the extent the Senior Lender has received notice
from Lender that an Event of Default has occurred and is continuing under the
Loan Documents (a “Mezzanine Loan Default Notice”) and until such time as Senior
Lender receives a notice from Lender that such Event of Default is no longer
continuing (a “Mezzanine Loan Default Revocation Notice”), the Property Owners
have irrevocably directed that all funds in the Senior Loan Holding Account
available for distribution to the Property Owners and Operating Lessee pursuant
to Section 9.4.1(a)(xiv) of the Senior Loan Agreement (and all funds otherwise
distributable to the Property Owners and Operating Lessee under the Senior Loan
Documents, including, without limitation, subject to certain exclusions, any
Proceeds otherwise available for distribution to the Borrower pursuant to the
provisions of the Senior Loan Agreement but excluding any amounts that in the
ordinary course are due and payable out of any reserve account thereunder in
payment of or reimbursement for payment of any cost or expense for which such
reserve account was established) (collectively “Excess Cash Flow”) are to be
deposited directly into the Mezzanine Loan Deposit Account for application as
provided in this Agreement (in lieu of transferring such funds to such accounts
of the Property Owners as the Property Owners may have so directed if the Senior
Lender had not received such notice from Lender), (ii) to the extent Senior
Lender has not received a Mezzanine Loan Default Notice but has received notice
from Lender that an Event of Default has occurred and is continuing under the
Loan Documents (a “Second Mezzanine Loan Default Notice”) and until such time as
Senior Lender receives a notice from Lender that such Event of Default is no
longer continuing (a “Second Mezzanine Loan Default Revocation Notice”),
Property Owners have irrevocably directed that all Excess Cash Flow and
Borrowers irrevocably direct that all funds in the Mezzanine Loan Holding
Account available for distribution to the Borrowers pursuant to Section
9.4.1(a)(iii) herein be deposited directly into the Second Mezzanine Loan
Deposit Account for application as provided in the Second Mezzanine Loan
Agreement (in lieu of transferring such funds to such accounts of Property
Owners or Borrowers, as the case may be, as Property Owners or Borrowers,
respectively, may have so directed if Senior Lender had not received such notice
from Second Mezzanine Lender) and (iv) the directions described in the preceding
clauses (i), (ii) or (iii) shall not be changed or terminated without the
written consent of the Lender. Notwithstanding any provision herein to the
contrary, provided no Event of Default has occurred or is continuing, there
shall be disbursed to Borrowers the Proceeds of a Condemnation or Casualty
remaining after payment of all amounts to which Lender and Second Mezzanine
Lender are entitled pursuant to Section 8.2 in respect thereof. Borrower agrees
that Lender shall not be required to deliver to Senior Lender a Mezzanine Loan
Default Notice prior to the deposit of Proceeds into the Mezzanine Loan Deposit
Account. Notwithstanding anything to the contrary contained herein or in any
other of the Loan Documents (1) Borrowers hereby agree that, if Lender is
required to pay any amounts it

 

105



--------------------------------------------------------------------------------

receives from Borrower to Second Mezzanine Lender and/or Senior Lender pursuant
to an intercreditor agreement, upon notice from Lender that such amounts have
been paid over to Second Mezzanine Lender and/or Senior Lender, such amounts
shall not be deemed a payment by Borrower to Lender hereunder and (2) if Lender
receives any payment pursuant to the last sentence of Section 9.4.1(b) of any of
the Senior Loan Agreement, and/or Second Mezzanine Loan Agreement, Lender hereby
agrees that it shall recognize such payment as a payment from Borrower
hereunder.

 

9.4.2 Obligation to Fund; Deemed Payment. In the event that on any Payment Date
the amount in the Mezzanine Loan Holding Account shall be insufficient to make
all of the transfers described in Sections 9.4.1(i) through and including (ii)
as applicable, Borrowers shall deposit into the Mezzanine Loan Deposit Account
on such Payment Date the amount of such deficiency (without the need for any
notice or demand from Lender (but subject to the terms of the Mezzanine Loan
Deposit Account Agreement)), and if Borrowers shall fail to make such deposit,
the same shall be an Event of Default and, in addition to all other rights and
remedies provided for hereunder, Lender may disburse and apply the amounts in
the Mezzanine Loan Holding Account in such order as Lender may determine. If on
any Payment Date the amount in the Mezzanine Loan Holding Account shall be
sufficient to make all of the transfers described in Sections 9.4.1(i) through
and including (ii) as applicable, Borrowers shall be deemed to have paid the
Monthly Debt Service Payment Amount unless Lender is legally constrained from
transferring such amount as aforesaid by reason of any insolvency related to any
Borrower or any other event.

 

9.4.3 Intentionally Omitted.

 

Section 9.5 No Release if Event of Default Exists. Notwithstanding the terms
hereof, in no event shall Lender have any obligation to disburse funds from the
Mezzanine Loan Deposit Account, the Mezzanine Loan Holding Account or the
Current Debt Service Reserve Account for so long as an Event of Default shall
have occurred and be continuing.

 

Section 9.6 Grant of Security Interest; Rights upon Default.

 

(a) Each Borrower hereby pledges, assigns and grants a security interest to
Lender, as security for payment of all sums due in respect of the Loan and the
performance of all other terms, conditions and covenants of this Agreement and
any other Loan Document on such Borrower’s part to be paid and performed, in all
of such Borrower’s right, title and interest in and to the Mezzanine Loan
Deposit Account, the Mezzanine Loan Holding Account and the Current Debt Service
Reserve Account, together with the deposits therein, including all interest
earned thereon and Permitted Investments held therein. No Borrower shall,
without obtaining the prior written consent of Lender, further pledge, assign or
grant any security interest in the Mezzanine Loan Deposit Account, the Mezzanine
Loan Holding Account or the Current Debt Service Reserve Account, or permit any
Lien or encumbrance to attach thereto, or any levy to be made thereon, or any
UCC-1 Financing Statements or any other notice or instrument as may be required
under the UCC, as appropriate, except those naming Lender as the secured party,
to be filed with respect thereto.

 

106



--------------------------------------------------------------------------------

(b) Upon the occurrence and continuation of an Event of Default, Lender may
apply amounts in the Mezzanine Loan Deposit Account, the Mezzanine Loan Holding
Account and the Current Debt Service Reserve Account (or any portion thereof)
for any of the following purposes relating to the Loan or Borrowers’ obligations
hereunder or under any other Loan Document, and in any order, as Lender shall
elect in its sole discretion: (i) Taxes and Other Charges; (ii) interest on the
unpaid principal balance of the Note; (iii) amortization of the unpaid principal
balance of the Note; (iv) reimbursement of Lender for all losses and expenses
(including reasonable legal fees and disbursements) suffered or incurred by
Lender as a result of such Event of Default; (v) payment of any amount expended
in exercising rights and remedies available to Lender at law or in equity or
under this Agreement or under any of the other Loan Documents; (vi) Operating
Expenses; or (vii) any other portion of the Debt.

 

Section 9.7 Lender Not Responsible. Nothing in this Article IX or elsewhere in
the Loan Documents shall make Lender responsible for making or completing any
work in respect of any Property, or obligate Lender to demand from any Borrower
additional sums to make or complete any work.

 

Section 9.8 Inspections. Subject to the applicable Property Management
Agreement, Borrowers shall cause Property Owners to permit Lender and Lender’s
agents and representatives (including Lender’s engineer, architect or inspector)
to enter onto the applicable Property during normal business hours after
reasonable notice (subject to the rights of Tenants under the Leases) to inspect
the progress of any work being performed by or on behalf of Property Owner,
including any Alterations, and all materials being used in connection therewith,
to examine all plans and shop drawings relating thereto and, upon the occurrence
and during the continuance of an Event of Default, to undertake and complete any
work required to be undertaken in accordance with the terms hereof. Borrowers
shall cause Property Owner to cause all contractors and subcontractors to
cooperate with Lender or Lender’s representatives or such other persons
described above in connection with inspections described in this Section 9.8 or
the undertaking or completion of work pursuant to this Section 9.8.

 

Section 9.9 Bankruptcy. Each Borrower and Lender hereby acknowledge and agree
that upon the filing of a bankruptcy petition by or against any Borrower under
the Bankruptcy Code, the Current Debt Service Reserve Account and any income
required to be deposited into the Mezzanine Loan Deposit Account or the Current
Debt Service Reserve Account (whether then already in such accounts, or then due
or becoming due thereafter) shall be deemed not to be property of the applicable
Borrower’s bankruptcy estate within the meaning of Section 541 of the Bankruptcy
Code. In the event, however, that a court of competent jurisdiction determines
that, notwithstanding the foregoing characterization of the Current Debt Service
Reserve Account and such income by each Borrower and Lender, the Current Debt
Service Reserve Account and/or such income do constitute property of the
applicable Borrower’s bankruptcy estate, then each Borrower and Lender hereby
further acknowledge and agree that all such income, whether due and payable
before or after the filing of the petition, are and shall be cash collateral of
Lender. Each Borrower acknowledges that Lender does not consent to any
Borrower’s use of such cash collateral and that, in the event Lender elects (in
its sole discretion) to give such consent, such consent shall only be effective
if given in writing signed by Lender. Except as provided in the immediately
preceding sentence, no Borrower shall have the right to use or apply or require
the use or application of such cash collateral (i) unless the applicable

 

107



--------------------------------------------------------------------------------

Borrower shall have received a court order authorizing the use of the same, and
(ii) the applicable Borrower shall have provided such adequate protection to
Lender as shall be required by the bankruptcy court in accordance with the
Bankruptcy Code.

 

ARTICLE X

 

DEFAULTS

 

Section 10.1 Events of Default.

 

(a) Each of the following events shall constitute an event of default hereunder
(each, an “Event of Default”):

 

(i) Payment. If any portion of the Debt is not paid when due (subject to the
final sentence of Section 9.4.2 hereof);

 

(ii) Taxes and Other Charges. If any of the Taxes or Other Charges are not paid
prior to the date when the same become delinquent, subject to Borrowers’ and
Property Owners’ rights to contest Taxes in accordance with Section 5.1(b)(ii)
hereof and subject to Section 9.3.2(x) of the Senior Loan Agreement;

 

(iii) Insurance Policies. (x) If the Policies are not kept in full force and
effect, or (y) if the Policies or insurance certificates or other evidence of
insurance acceptable to Lender are not delivered to Lender within ten (10) days
after written notice thereof from Lender;

 

(iv) Transfers. If (A) any Property Owner or Operating Lessee transfers or
encumbers all or any portion of any Property, except as permitted herein, (B)
any direct or indirect interest in any Borrower or any Property Owner is
transferred or assigned, other than transfers or assignments (x) by the Property
Owners which are “Permitted Encumbrances” (as defined in the Senior Loan
Agreement), (y) pursuant to Section 6.1(i) hereof, and (z) by the Borrowers of
their respective Ownership Interest in a Property Owner following the release of
such Ownership Interest from the Lien of the Pledge pursuant to Section 2.5
hereof or (C) Sponsor shall make any transfer in violation of Section 6.1(i) or
otherwise violate the provisions of Section 6.1(i);

 

(v) Representations. If any representation or warranty made by any Borrower
herein or in any other Loan Document shall be false in any material respect as
of the date the representation or warranty was made and, with respect to any
such false statement that is reasonably susceptible to cure and does not have a
Material Adverse Effect with respect to any Ownership Interest, the Liens
intended to be created by the Loan Documents thereon or any other collateral or
the Single Purpose Entity structure of any Borrower is not cured within thirty
(30) days after receipt by Borrower of notice thereof;

 

(vi) Inability to Pay Debts. If any Borrower shall make an assignment for the
benefit of creditors, or if any Borrower shall generally not be paying its debts
as they become due or has admitted in writing its inability to pay its debts;

 

108



--------------------------------------------------------------------------------

(vii) Bankruptcy. If a receiver, liquidator or trustee shall be appointed for
any Borrower or any Property Owner or if any Borrower or any Property Owner
shall be adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, any Borrower or any Property Owner, or if any proceeding for the
dissolution or liquidation of any Borrower or any Property Owner shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by such Borrower or such
Property Owner, upon the same not being discharged, stayed or dismissed within
sixty (60) days;

 

(viii) Prohibited Assignment. If any Borrower attempts to assign its respective
rights under this Agreement or under any other Loan Document or any interest
herein or therein in contravention of this Agreement or any of the Loan
Documents;

 

(ix) Breach of Covenant. If any Borrower breaches any of its negative covenants
contained in Section 6.1 hereof or if any Borrower breaches any covenant
contained in Section 4.1(bb) hereof and, if the same is susceptible of cure, the
same is not cured within fifteen (15) days after written notice thereof from
Lender; provided that no cure of a breach of any covenant contained in Section
4.1(bb) hereof shall be effective unless Borrowers cause to be delivered to
Lender an opinion as to non-consolidation in form and substance and from counsel
reasonably satisfactory to Lender, which opinion takes into account such breach;

 

(x) Default under Other Loan Documents. If an Event of Default as defined or
described in any of the other Loan Documents or if an “Event of Default” as
defined in the Senior Loan Agreement, occurs, or if any other event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any portion of the Debt or the “Debt” as defined in
the Senior Loan Agreement, or to permit Lender to accelerate the maturity of all
or any portion of the Debt in accordance with the terms of any such Loan
Document (or to permit the Senior Lender, to accelerate the maturity of all or
any portion of the “Debt” as defined in the Senior Loan Agreement, in accordance
with the terms of any of the Senior Loan Documents);

 

(xi) Failure to Deposit Reserve Payments. Subject to the final sentence of
Section 9.4.2 hereof, if any Borrower shall be in default of its obligations to
make deposits into the Current Debt Service Reserve Account or in any other
reserve or escrow account required hereunder; or

 

(xii) Covenant Defaults. If any Borrower shall continue to be in default under
any of the other terms, covenants or conditions of this Agreement not specified
in subsections (i) to (xi) above, for ten (10) days after notice to Borrowers
from Lender, in the case of any Default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such 30-day period and
Borrowers shall have commenced to cure such default within such 30-day period
and thereafter diligently and expeditiously proceeds to

 

109



--------------------------------------------------------------------------------

cure the same, such 30-day period shall be extended for an additional period of
time as is reasonably necessary for Borrower in the exercise of due diligence to
cure such Default, but the aggregate cure period under this subsection (xii)
shall not exceed one hundred and twenty (120) days.

 

(xiii) Property Management Agreements; Material Agreements. (a) If any Property
Owner or Borrower or Operating Lessee shall be in default in any material
respect under any Property Management Agreement or Material Agreements to which
it is party, subject to any applicable cure periods set forth therein or (b) if
any Property Management Agreement shall be terminated and an Acceptable Property
Manager is no longer managing the Property pursuant to an Acceptable Property
Management Agreement, unless, subject to Section 6.1(a), contemporaneously with
such termination the applicable Property Owner enters into an Acceptable
Property Management Agreement with an Acceptable Property Manager.

 

(xiv) Senior Loan and Mezzanine Loans Prepayment Default. If any prepayment
(other than a Directed Paydown) of all or any portion of the Senior Loan or the
Second Mezzanine Loan pursuant to Section 2.4.2 of each of the Senior Loan
Agreement and the Second Mezzanine Loan Agreement, respectively, is made and no
Prepayment of the Loan in an amount equal to the Required Mezzanine Loan
Prepayment Amount is made simultaneously therewith pursuant to Section 2.4.2
hereof.

 

(b) Upon the occurrence and during the continuation of an Event of Default and
at any time thereafter, Lender may, in addition to any other rights or remedies
available to it pursuant to this Agreement or any other Loan Document, or at law
or in equity, take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against any Borrower and in and to
all or any part of any Ownership Interest, including, without limitation,
declaring the Debt to be immediately due and payable (provided, however, with
respect to an Event of Default described in clause (vi), (vii) or (viii) above,
the Debt and all other obligations of any Borrower hereunder and under the other
Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and each Borrower hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding), and Lender may enforce or avail itself of any or all
rights or remedies provided in the Loan Documents against any Borrower and all
or any portion of any Ownership Interest, including all rights or remedies
available at law or in equity.

 

(c) Upon the occurrence and during the continuation of any Event of Default,
Lender may, but without any obligation to do so and without notice to or demand
on any Borrower and without releasing any Borrower from any obligation
hereunder, take any action to cure such Event of Default. Lender may appear in,
defend, or bring any action or proceeding to protect their interests and the
interests of Lender in the Ownership Interests or to foreclose the applicable
Pledge or collect the Debt. The costs and expenses incurred by Lender in
exercising rights under this paragraph (including reasonable attorneys’ fees to
the extent permitted by law), with interest at the Default Rate for the period
after notice from the Lender that such costs or expenses were incurred to the
date of payment to Lender, shall constitute a portion of the Debt, shall be
secured by the Pledge and the other Loan Documents and shall be due and payable
to Lender upon demand therefor.

 

110



--------------------------------------------------------------------------------

(d) Notwithstanding anything contained herein or in the other Loan Documents, if
an Event of Default is caused by a Default in respect of a Property (such as,
without limitation, a Default arising from an inability of a Property Owner to
maintain a material license for the operation of a Property), then, provided (i)
Lender shall have not accelerated the Loan, and (ii) the elimination of the
Ownership Interest relating to such Property from the collateral securing the
Loan and from the ownership of Borrowers would eliminate the condition or
circumstance giving rise to the Event of Default, then Borrowers may, after the
expiration of the Lockout Period, by notice to Lender, elect to prepay the Loan
in the manner provided in (and subject to the requirements of) Section 2.4 in an
amount equal to the Release Amount of such Ownership Interest, so as to obtain
the release thereof from the Lien of the Loan Documents as provided in Section
2.5, together with accrued interest in respect of such amount through the end of
the applicable Interest Accrual Period. Upon such prepayment and release, such
Event of Default shall be deemed cured hereunder.

 

Section 10.2 Remedies. Upon the occurrence and during the continuation of an
Event of Default, all or any one or more of the rights, powers, privileges and
other remedies available to Lender against any Borrower under this Agreement or
any of the other Loan Documents executed and delivered by, or applicable to, any
Borrower or at law (including, without limitation, an action for collection) or
in equity may be exercised by Lender at any time and from time to time, whether
or not all or any of the Debt shall be declared due and payable, and whether or
not Lender shall have commenced any foreclosure proceeding or other action for
the enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any portion of a Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, each Borrower
agrees that if an Event of Default is continuing (i) Lender is not subject to
any “one action” or “election of remedies” law or rule, and (ii) all liens and
other rights, remedies or privileges provided to Lender shall remain in full
force and effect until Lender has exhausted all of its remedies against each
Ownership Interest and each Pledge has been foreclosed, sold and/or otherwise
realized upon in satisfaction of the Debt or the Debt has been paid in full.

 

Section 10.3 Remedies Cumulative. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against any Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon the occurrence and during the continuation
of an Event of Default shall impair any such remedy, right or power or shall be
construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to a Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default with
respect to any Borrower or to impair any remedy, right or power consequent
thereon.

 

111



--------------------------------------------------------------------------------

 

ARTICLE XI

 

PROPERTY MANAGEMENT

 

(a) Each Borrower represents, warrants and covenants that it shall cause each
Property Owner and/or Operating Lessee to cause each Property to at all times be
managed by an Acceptable Property Manager pursuant to an Acceptable Property
Management Agreement.

 

(b) Notwithstanding any provision to the contrary contained herein or in the
other Loan Documents, except as provided in this Section 11(b), Borrowers may
not permit any Property Owner and/or Operating Lessee to amend, modify,
supplement, alter or waive any right under any Property Management Agreement
without the receipt of the approval of the Lender (which approval shall not be
unreasonably withheld or delayed). Without the receipt of the approval of
Lender, Borrowers may permit a Property Owner and/or Operating Lessee to make
any nonmaterial modification, change, supplement, alteration or amendment to any
Property Management Agreement and to waive any nonmaterial rights thereunder,
provided that no such modification, change, supplement, alteration, amendment or
waiver shall affect the cash management procedures set forth in the Property
Management Agreements or the Senior Loan Documents, decrease the cash flow of
the applicable Property covered thereunder, adversely affect the marketability
of the applicable Property covered thereunder, change the definitions of
“default” or “event of default,” change the definitions of “operating expense”
or words of similar meaning to add additional items to such definitions, change
the definitions of “owner’s distribution” or “owner’s equity” or “debt service
amount” or words of similar meaning so as to reduce the payments due the related
Property Owner and/or Operating Lessee thereunder, change the timing of
remittances to the related Property Owner and/or Operating Lessee thereunder,
increase or decrease reserve requirements, change the term of such Property
Management Agreement or increase any management fees payable under such Property
Management Agreement.

 

(c) Borrowers may permit a Property Owner and/or Operating Lessee to enter into
a new Property Management Agreement with an Acceptable Property Manager upon
receipt of the approval of the Property Management Agreement by the Lender
(which approval shall not be unreasonably withheld or delayed).

 

(d) Borrowers hereby agree that subject to the terms of the respective Property
Management Agreement, Agreements with Managers (as defined in the Senior Loan
Agreement) and Acceptable Property Management Agreements, Lender shall have the
right to terminate and replace property managers subsequent to (i) an Event of
Default under this Agreement and (ii) an acceleration of the Loan.

 

112



--------------------------------------------------------------------------------

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1 Survival.

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt of Borrowers is outstanding and unpaid. Whenever in this Agreement any
Person is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such Person (provided that the
foregoing shall not be deemed to permit any transfer of any ownership interest
that is otherwise prohibited hereunder). All covenants, promises and agreements
in this Agreement contained, by or on behalf of any Borrower, shall inure to the
benefit of the respective legal representatives, successors and assigns of
Lender.

 

Section 12.2 Permitted Investments; Eligible Accounts; Eligible Institutions.

 

Lender shall invest any amounts to be held by Lender in accordance with the
terms of this Agreement or any other Loan Document (other than amounts held in
the Mezzanine Loan Deposit Account, which may be an interest bearing account),
pending the application of such amounts to the purposes herein or therein
provided, in one of the Permitted Investments as directed by Borrower from time
to time (provided no Event of Default has occurred and is continuing); or Lender
from time to time (if any Event of Default has occurred and is continuing).
Lender shall not be responsible for its inability to invest funds received after
1:30 p.m. New York City time, but shall invest such sums on the following
Business Day. After application to the purposes for which any amounts invested
pursuant to this Section 12.2 are held and so long as no Event of Default has
occurred and is continuing hereunder, any investment income earned from such
investments shall be paid to Borrowers. All accounts maintained hereunder,
including the Mezzanine Loan Deposit Account and the Current Debt Service
Reserve Account, shall, at Lender’s election, be Eligible Accounts. No Eligible
Account shall be evidenced by a certificate of deposit, passbook or other
instrument. Each Eligible Account (A) shall be a separate and identifiable
account from all other funds held by the holding institution, (B) shall be
established and maintained in the name of the Lender, (C) shall be under the
sole dominion and control of Lender, and should contain only funds held for its
benefit. Following a rating downgrade, withdrawal, qualification or suspension
of an Eligible Institution which maintains an Eligible Account each such
Eligible Account must promptly (and in any case within not more than thirty (30)
calendar days) be moved to a qualifying Eligible Institution. The out-of-pocket
costs reasonably incurred in establishing and maintaining any account or reserve
held by Lender pursuant to this Agreement or any other Loan Document shall be
borne by Borrowers.

 

Section 12.3 Governing Law; Consent to Jurisdiction.

 

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY LENDER
AND ACCEPTED BY BORROWERS IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE

 

113



--------------------------------------------------------------------------------

STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO §
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, PURSUANT TO § 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND LENDER AND EACH BORROWER WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND LENDER AND EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH BORROWER
DOES HEREBY DESIGNATE AND APPOINT CORPORATION SERVICE COMPANY, WITH OFFICES AT
1133 AVENUE OF THE AMERICAS, SUITE 3100, NEW YORK, NY 10036, OR AT SUCH OTHER
OFFICE IN NEW YORK, NEW YORK, AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE
ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK,
AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN
NOTICE OF SAID SERVICE OF ANY BORROWER MAILED OR DELIVERED TO ANY BORROWER IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON SUCH BORROWER, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE
OF NEW YORK. EACH BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS),
AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT
CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

Section 12.4 Modification, Waiver in Writing.

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by any Borrower therefrom, shall in any event be
effective unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

114



--------------------------------------------------------------------------------

Section 12.5 Delay Not a Waiver.

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

Section 12.6 Notices.

 

All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, or (b) expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of attempted delivery,
addressed as follows (or at such other address and person as shall be designated
from time to time by any party hereto, as the case may be, in a written notice
to the other parties hereto in the manner provided for in this Section):

 

If to Lender:

 

German American Capital Corporation

60 Wall Street

New York, New York 10005

Attention: General Counsel

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Harvey R. Uris, Esq.

 

If to any Borrower:

 

c/o Strategic Hotel Capital, L.L.C.

77 West Wacker, Suite 4600

Chicago, Illinois 60601

Attention: Chief Financial Officer and General Counsel

 

115



--------------------------------------------------------------------------------

with a copy to:

 

Perkins Coie LLP

131 South Dearborn Street, Suite 1700

Chicago, IL 60603-5559

Attention: Bruce Bonjour, Esq.

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.

 

Section 12.7 Trial by Jury. LENDER AND EACH BORROWER EACH HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, WHETHER IN CONTRACT
OR IN TORT, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY
SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR
ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH OF
LENDER AND EACH BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER AND EACH BORROWER ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER.

 

Section 12.8 Headings.

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 12.9 Severability.

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

Section 12.10 Preferences.

 

Subject to Article IX hereof, Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrowers to any
portion of the obligations of Borrowers hereunder. To the extent any Borrower
makes a payment or payments to Lender, which payment or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then,

 

116



--------------------------------------------------------------------------------

to the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 12.11 Waiver of Notice.

 

No Borrower shall be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrowers and except with respect to matters for which Borrowers are not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Each Borrower hereby expressly waives the right to receive any notice
from Lender with respect to any matter for which this Agreement or the other
Loan Documents do not specifically and expressly provide for the giving of
notice by Lender to Borrowers.

 

Section 12.12 Remedies of Borrowers.

 

In the event that a claim or adjudication is made that Lender or its agents,
including any servicer or special servicer in connection with a Mezzanine Loan
Securitization have acted unreasonably or unreasonably delayed (or refrained
from), acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, each Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrowers’ sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment, except in any instance in which it has been finally determined that
Lender’s action, delay or inaction has constituted gross negligence, fraud,
willful misconduct or an illegal act. The parties hereto agree that any action
or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.

 

Section 12.13 Expenses; Indemnity.

 

(a) Each Borrower covenants and agrees to reimburse Lender upon receipt of
written notice from Lender for all (i) Lender Expenses; (ii) costs and expenses
reasonably incurred by Lender in connection with (A) Borrowers’ ongoing
performance of and compliance with Borrowers’ respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including confirming
compliance with environmental and insurance requirements; (B) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by any Borrower or by Lender; (C)
filing and recording fees and expenses, title insurance and reasonable fees and
disbursements of counsel for providing to Lender all required legal opinions,
and other similar expenses incurred in creating and perfecting the Liens in
favor of Lender pursuant to this Agreement and the other Loan Documents; (D)
enforcing or preserving any rights, in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrowers, this Agreement, the other Loan
Documents or any other security given for the Loan or the Ownership Interests;
and (E) enforcing any obligations of or collecting any payments due from any

 

117



--------------------------------------------------------------------------------

Borrower under this Agreement, the other Loan Documents or with respect to the
Ownership Interests or in connection with any refinancing or restructuring of
the credit arrangements provided under this Agreement in the nature of a
“work-out” or of any insolvency or bankruptcy proceedings; provided, however,
that Borrowers shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. Any costs and expenses due and
payable to Lender hereunder which are not paid by Borrowers within thirty (30)
days after demand may be paid from any amounts in the Mezzanine Loan Holding
Account, with notice thereof to Borrowers. Notwithstanding the foregoing,
Borrower shall not be required to pay (and Lender shall promptly reimburse
Borrower for) any costs or expenses relating to the securitization, syndication
or sale of participation interests in the Loan, other than Borrower’s internal
costs and expenses and the fees and disbursements of Borrower’s counsel with the
review of any documentation related to such transactions and the delivery of
legal opinions (other than a 10(b)(5) opinion) in connection with any such
securitization, syndication or sale or participation interests in the Loan,
provided Borrowers, Property Owners and Second Mezzanine Borrowers shall not be
required to incur unreimbursed third party costs and expenses in excess of
$10,000 in the aggregate with all other such expenses incurred by Borrowers,
Property Owners and Second Mezzanine Borrowers with respect to the Senior Loan
and the Second Mezzanine Loan.

 

(b) Borrowers shall indemnify and hold harmless Lender from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for Lender in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not Lender shall be designated a
party thereto), that may be imposed on, incurred by, or asserted against Lender
in any manner relating to or arising out of any breach by any Borrower of its
obligations under, or any misrepresentation by any Borrower contained in, this
Agreement or the other Loan Documents; provided, however, no Borrower shall be
liable for the payment of any such costs and expenses to the extent the same
arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender. Any costs and expenses due and payable to Lender hereunder
which are not paid by Borrowers within ten (10) days after demand may be paid
from any amounts in the Mezzanine Loan Holding Account, with notice thereof to
Borrowers.

 

Section 12.14 Exhibits and Schedules Incorporated.

 

The Exhibits and Schedules annexed hereto are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.

 

Section 12.15 Offsets, Counterclaims and Defenses.

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which any
Borrower may otherwise have against any assignor of such documents, and no such
unrelated counterclaim or defense shall be interposed or asserted by a Borrower
in any action or proceeding brought by any such assignee upon such documents and
any such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by each
Borrower.

 

118



--------------------------------------------------------------------------------

Section 12.16 No Joint Venture or Partnership.

 

Borrowers and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender. Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrowers and Lender
nor to grant Lender any interest in the Properties other than that of pledgee or
lender.

 

Section 12.17 Publicity.

 

All news releases, publicity or advertising by any Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan
Documents or the financing evidenced by the Loan Documents, to Lender, or to the
Loan purchaser shall be subject to the prior written approval of Lender.

 

Section 12.18 Waiver of Marshalling of Assets.

 

To the fullest extent Borrowers may legally do so, each Borrower waives all
rights to a marshalling of the assets of Borrowers, Borrowers’ partners, if any,
and others with interests in Borrowers, and of the Properties, or to a sale in
inverse order of alienation in the event of foreclosure of the interests hereby
created, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of any one or more of the Properties for the collection of
the related Debt without any prior or different resort for collection, of the
right of Lender or any deed of trust trustee to the payment of the related Debt
out of the net proceeds of the Properties in preference to every other claimant
whatsoever. In addition, each Borrower, for itself and its successors and
assigns, waives in the event of foreclosure of any or all of the Pledge, any
equitable right otherwise available to any Borrower which would require the
separate sale of portions of any Ownership Interest.

 

Section 12.19 Waiver of Counterclaim.

 

Each Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents, including any servicer and special servicer in connection
with a Mezzanine Loan Securitization.

 

Section 12.20 Conflict; Construction of Documents.

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by counsel in connection
with the negotiation and drafting of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same.

 

119



--------------------------------------------------------------------------------

Section 12.21 Brokers and Financial Advisors.

 

Each Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrowers hereby indemnify
Lender and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by any Person that such Person acted on behalf of any Borrower in
connection with the transactions contemplated herein. The provisions of this
Section 12.21 shall survive the expiration and termination of this Agreement and
the repayment of the Debt.

 

Section 12.22 No Third Party Beneficiaries.

 

This Agreement and the other Loan Documents are solely for the benefit of Lender
and the Borrowers, and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrowers
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein; provided, however, that it is
hereby agreed by Lender and Borrowers that the provisions of Section 9.4.1(b)
and the provisions of Sections 8.2 (to the extent they relate to disbursements
of funds to the Second Mezzanine Loan Deposit Account and/or to pay amounts owed
in connection with the Second Mezzanine Loan) are intended to confer upon the
Second Mezzanine Lender the right to insist upon and to enforce the performance
and observance of the obligations expressly set forth therein. All conditions to
the obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender, and no other Person shall have standing
to require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 12.23 Prior Agreements.

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, between any Borrower and Lender are superseded by the terms of
this Agreement and the other Loan Documents.

 

Section 12.24 Exculpation.

 

Anything contained herein, in the Note or in any other Loan Document to the
contrary notwithstanding (except as set forth in the balance of this Section or
in the Mezzanine Loan Environmental Indemnity), no recourse shall be had for the
payment of the principal or interest on the Note or for any other portion of the
Debt hereunder or under the other Loan Documents against (i) any Affiliate,
parent company, trustee or advisor of any Borrower or owner of a direct or
indirect Beneficial or equitable interest in a Borrower or Sponsor, any member
in any Borrower, or any partner, shareholder or member therein (other than
against Sponsor pursuant to the Mezzanine Loan Sponsor Indemnity Agreement);
(ii) any legal representative, heir, estate, successor or assign of any thereof;
(iii) any corporation (or any

 

120



--------------------------------------------------------------------------------

officer, director, employee or shareholder thereof), individual or entity to
which any ownership interest in any Borrower shall have been transferred; (iv)
any purchaser of any asset of any Borrower; or (v) any other Person (except
Borrowers), for any deficiency or other sum owing with respect to the Note or
the Debt. It is understood that the Note and the Debt (except as set forth in
the balance of this Section 12.24 and in the Mezzanine Loan Environmental
Indemnity) may not be enforced against any Person described in clauses (i)
through (v) above (other than against Sponsor pursuant to the Mezzanine Loan
Sponsor Indemnity Agreement as set forth in clause (i) above) and Lender agrees
not to sue or bring any legal action or proceeding against any such Person in
such respect. Notwithstanding the foregoing, the foregoing shall not (a) prevent
recourse to the Borrowers or the assets of any Borrower, or enforcement of the
Pledge or other instrument or document by which Borrowers are bound pursuant to
the Loan Documents; (b) estop Lender from instituting or prosecuting a legal
action or proceeding or otherwise making a claim against any Borrower or
Property Owner as a result of any of the following or against the Person or
Persons committing any of the following: (i) fraud or intentional
misrepresentation by any Borrower in connection with the Loan or by any Property
Owner in connection with the Senior Loan, (ii) the misappropriation by any
Borrower, any Property Owner, any Operating Lessee or any Affiliate of Borrower
or Property Owner or Operating Lessee of any Proceeds, any Rents and any
security deposits, (iii) the breach of any representation, warranty, covenant or
indemnification provision in the Mezzanine Loan Environmental Indemnity, (iv)
any breach of Section 6.1(i), (v) any loss, damage, cost or expense incurred by
or on behalf of Lender by reason of all or any part of the Properties, the
Ownership Interests, the Mezzanine Loan Deposit Account, the Mezzanine Loan
Holding Account Current Debt Service Account or the Interest Rate Cap Agreement
being encumbered by a Lien (other than pursuant to the Loan Documents in favor
of Lender) in violation of the Loan Documents, (vi) physical damage to any
Property from intentional waste committed by any Borrower, any Property Owner or
Operating Lessee or any Affiliate of any Borrower or Property Owner or Operating
Lessee, (vii) any loss, damage, cost or expense incurred by or on behalf of
Lender by reason of the failure of any Borrower to comply with any of the
provisions of Article XIV hereof, (viii) any and all liabilities, obligations,
losses, damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees, causes of action, suits, claims, demands and adjustments of any
nature or description whatsoever) which may at any time be imposed upon,
incurred by or awarded against Lender, in the event (and arising out of such
circumstances) that (x) any Borrower or any Property Owner should raise any
defense, counterclaim and/or allegation in any foreclosure action by Lender
relative to the Ownership Interests, the Mezzanine Loan Deposit Account, the
Mezzanine Loan Holding Account, the Current Debt Service Reserve Account or
assignment of any Borrower’s rights to the Interest Rate Cap Agreement
(including the right to receive any proceeds derived therefore) or any part
thereof which is found by a court to have been raised by any Borrower or any
Property Owner in bad faith or to be wholly without basis in fact or law, or (y)
an involuntary case is commenced against any Borrower or any Property Owner
under the Bankruptcy Code with the collusion of any Borrower, any Property
Owner, Sponsor or any of their Affiliates or (z) an order for relief is entered
with respect to any Borrower or any Property Owner or Operating Lessee under the
Bankruptcy Code through the actions of any Borrower, any Property Owner or any
Operating Lessee, Sponsor or any of their Affiliates or (ix) any loss, damage,
cost or expense incurred by or on behalf of Lender (including, by (i) any
successor and or assign of Lender or (ii) any nominee, designee or purchaser of
any portion of the Loan or Ownership Interests in connection with a foreclosure
or deed in lieu of foreclosure transaction) by reason of the failure

 

121



--------------------------------------------------------------------------------

of any Borrower or Property Owner to complete and pay for the work set forth on
attached Exhibit D at the Properties; or (xi) attorney’s fees, costs and
expenses incurred by Lender, its agents or any servicer of the Loan in
connection with any successful suit by Lender to enforce the terms of the Loan
Documents; or (c) estop Lender from enforcing its rights under the indemnity
agreement being executed concurrently herewith by the Sponsor in favor of the
Lender, for losses caused by any of the foregoing items set forth in section (b)
above. Borrowers hereby agree that notwithstanding any provision to the contrary
herein or in any other Loan Document, to the extent otherwise permitted by law,
its obligations pursuant to clause (b)(x) of this Section shall survive the full
repayment of the Loan and/or the passage of title to all or any portion of the
Ownership Interests to Lender.

 

Notwithstanding the foregoing, the total liability of any Borrower under this
Agreement, the Note, the Pledge or any of the other Loan Documents shall not:

 

(i) at any time during the period from the Closing Date to a date one year and a
day after the Closing Date exceed the sum of (A) the Allocated Loan Amount for
the Ownership Interest or Ownership Interests as being owned by such Borrower
plus (B) such Borrower’s Net Worth on the date hereof, less (C) $1,000, and

 

(ii) at any time after the period referred to in clause (i) above exceed the sum
of (A) the Allocated Loan Amount for the Ownership Interests as being owned by
such Borrower plus (B) the greater of such Borrower’s Net Worth on the date
hereof and such Borrower’s Net Worth on the date such determination is being
made (it being understood that for purposes of determining such Borrower’s Net
Worth on any date subsequent to the date that is one year and a day after the
Closing Date, such Borrower’s liabilities shall only include liabilities that
are permitted under the terms of the Loan Documents), less (C) $1,000.

 

For purposes of the foregoing, “Net Worth” of a Borrower shall mean the positive
net worth of such Borrower, based on the sum of (x) the fair saleable value of
its assets (determined after giving effect to distributions, if any, by such
Borrower to such Borrower’s partners, members or other equity investors, as
applicable, of the proceeds of the Loan received by such Borrower on account of
the issuance of the Note and determined in accordance with applicable laws
governing determinations of the insolvency of debtors), less (y) its liabilities
(determined as in clause (x) above), including a portion of the Loan (as
applicable) equal to the Allocated Loan Amount for the Ownership Interests owned
by such Borrower, but excluding amounts payable under this Agreement, the Loan
Documents, the Note, the Pledge and any other Loan Documents in excess of such
Allocated Loan Amount.

 

Section 12.25 Loan Assignability. The Loan, and Lender’s rights, remedies and
privileges hereunder and the other Loan Documents, shall be assignable by Lender
at any time and from time to time, in whole or in part, in Lender’s discretion.
In addition, Lender may participate to one or more Persons all or any portion of
its rights and obligations hereunder and the other Loan Documents (including
without limitation, all or a portion of the Note) utilizing such documentation
to evidence such participation and the parties’ respective rights thereunder as
Lender, in its sole discretion, shall elect. Each assignee pursuant to this
Section may sell participations to one or more Persons (other than Borrower or
any of its Affiliates) in or to all or

 

122



--------------------------------------------------------------------------------

a portion of its rights and obligations hereunder and the other Loan Documents
(including, without limitation, all or a portion of the Note held by it);
provided, however, that (i) such assignee’s obligations hereunder and the other
Loan Documents shall remain unchanged, (ii) such assignee shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such assignee shall remain the holder of any such Note for all purposes of
hereunder and the other Loan Documents, and (iv) Borrower, Lender and the
assignees pursuant to this Section shall continue to deal solely and directly
with such assignee in connection with such assignee’s rights and obligations
hereunder and the other Loan Documents. In the event that more than one (1)
party comprises Lender, Lender shall designate one party to act on the behalf of
all parties comprising Lender in providing approvals and all other necessary
consents under the Loan Documents and on whose statements Borrower may rely. The
parties to any such assignment shall execute and deliver an agreement
substantially in the form of Exhibit F hereto (an “Assignment Agreement”) and
shall deliver a copy of such Assignment Agreement to the Borrowers. Upon
delivery of such notice and from and after the effective date of the assignment,
(i) the assignee shall be a party hereto with the rights and obligations of
Lender as set forth in the Assignment Agreement and (ii) at Lender’s sole
option, Lender may endorse any Note to the assignee or surrender any such Note
to the Borrowers for exchange or registration of transfer, and the Borrower
shall promptly execute and deliver in exchange therefor a new Note of the same
tenor, registered in the name of the assignee Lender (or, if less than all of
the principal amount of a Note is assigned, new Note of the same tenor,
registered in the name of Lender and the name of the assignee Lender,
respectively). Any assignment of all or any portion of Lender’s rights in the
Note, this Agreement and the Loan that does not comply with this Section shall
be treated for purposes of this Agreement as a sale by Lender of participation
interests in or to all or a portion of its rights and obligations under the
Note, this Agreement and the Loan. Prior to the transfer of any interest in the
Loan to any Person, such Person shall be required by the transferor of such
interest to deliver to such transferor a certificate executed by an authorized
signatory for such Person to the effect that either (i) such Person is not
acquiring such interest with assets of any employee benefit plan (within the
meaning of section 3(3) of ERISA), any plan (as defined in Section 4975(e)(1) of
the Code) or any entity the assets of which are deemed to include the assets of
any such employee benefit plan or plan, or (ii) such transfer will not result in
a prohibited transaction under Section 406(a) of ERISA or Section 4975 of the
Code for which no exemption is available. Except as expressly set forth in
Section 6.1(i)(ii) or (iii), no Borrower may sell, assign or transfer any
interest in the Loan Documents or any portion thereof (including, without
limitation, any Borrower’s rights, title, interests, remedies, powers and duties
hereunder and thereunder).

 

Section 12.26 Exculpation of Lender. Lender neither undertakes nor assumes any
responsibility or duty to any Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform any Borrower or any
third party of (a) the existence, quality, adequacy or suitability of appraisals
of any Ownership Interest or any other collateral, (b) any environmental report,
or (c) any other matters or items, including, but not limited to, engineering,
soils and seismic reports which are contemplated in the Loan Documents. Any such
selection, review, inspection, examination and the like, and any other due
diligence conducted by Lender, is solely for the purpose of protecting Lender’s
rights under the Loan Documents, and shall not render Lender liable to any
Borrower or any third party for the existence, sufficiency, accuracy,
completeness or legality thereof.

 

123



--------------------------------------------------------------------------------

Section 12.27 Contribution Among Borrowers

 

(a) Contribution. To provide for just and equitable contribution among
Borrowers, if any payment is made by a Borrower (a “Funding Borrower”) hereunder
or under the Note or any other Loan Document in respect of the Obligations such
Funding Borrower shall be entitled to a contribution from other Borrowers for
all payments, damages and expenses incurred by such Funding Borrower under or in
connection with such Obligations, such contributions to be made in the manner
and to the extent set forth below. Any amount payable as a contribution under
this Agreement shall be determined as of the date on which the related payment
is made by a Funding Borrower.

 

(b) Calculation of Contributions. Each payment made by a Funding Borrower shall
be allocated among the Borrowers as follows: (1) each payment of principal
allocated to an individual Ownership Interest (and interest related thereto)
pursuant to this Agreement shall be allocated to the Borrower that owns such
Ownership Interest; (2) any damage, expense or other payment attributed to an
individual Ownership Interest shall be allocated to the Borrower that owns such
Ownership Interest; and (3) any payment not described in (1) or (2) shall be
allocated among Borrowers in the same ratio as the Allocated Loan Amount at the
time such payment is made. Subject to Section 12.27(c), any amount so allocated
to a Borrower that is not the Funding Borrower shall be promptly paid by such
Borrower to the Funding Borrower. Notwithstanding the foregoing, any application
of principal shall not result in any change in the Allocated Loan Amount of any
Ownership Interest.

 

(c) Rights to Contribution Subordinated. Each Borrower agrees that all of its
rights to receive contribution under this Section 12.27 (whether for payments,
damages, expenses or otherwise) and all of its rights, if any, to be subrogated
to any of the rights of Lender shall be subordinated in right of payment (in
liquidation or otherwise) to the prior payment in full in cash of all of the
obligations of the Borrowers in respect of the Debt (whether for principal,
interest, premium or otherwise). If any amount shall at any time be paid to a
Borrower on account of such rights of contribution or subrogation, or in
contravention of the provisions of this Section 12.27(c) at any time, such
amount shall be held in trust, segregated from the other assets of such
Borrower, for the benefit of the Lender and shall promptly be paid to the
Lender. The foregoing shall constitute a continuing offer to, and agreement
with, all persons that from time to time may become holders of, or continue to
hold, obligations under this Agreement, and the provisions of the foregoing
sentence are made for the benefit of such holders and such holders, as third
party beneficiaries hereunder, are entitled to enforce such provisions.

 

Section 12.28 Joint and Several Obligations

 

(a) Notwithstanding anything to the contrary set forth in this Agreement or any
of the other Loan Documents, until such time (if ever) as a Borrower is released
pursuant to Section 2.5.3, the obligations of the Borrowers hereunder shall be
joint and several.

 

(b) Each Borrower’s obligations hereunder shall remain outstanding until all
Debt has been paid in full, or such Borrower is released pursuant to Section
2.5.3, whichever first occurs.

 

124



--------------------------------------------------------------------------------

(c) No payment or payments with respect to the obligations of any Borrower
hereunder made by any other Borrower or any other Person or received or
collected by the Lender from such other Borrower or such other Person by virtue
of any action or proceeding or any setoff or appropriation or application, at
any time or from time to time, in reduction of or in payment of the Debt or any
release of security hereunder shall be deemed to modify, reduce, release or
otherwise affect the primary liability of such Borrower in respect thereof.

 

(d) If any amount shall at any time be paid to a Borrower on account of such
rights of contribution or subrogation, in contravention of the provisions of
this Section 12.28 at any time, such amount shall be held in trust, segregated
from the other assets of such Borrower, for the benefit of the Lender and shall
promptly be paid to the Lender.

 

Section 12.29 Lender’s Rights. The rights of “Lender” under this Agreement with
respect to any time shall mean the rights of each and every Lender at such time.

 

Section 12.30 Covenants Applicable to Parties other than Borrower. The parties
recognize that Borrower and Lender are the sole parties to this Agreement, but
that certain covenants contained in this Agreement relate to the Properties or
other interests not owned by Borrower. To the extent that any covenant in this
Agreement requires, expressly or implicitly, performance by any Property Owner
such covenant shall be construed as Borrower’s obligation to cause such Person
to perform such covenant and, accordingly, the failure by such Person to perform
such covenant shall be considered a breach by Borrower of its covenants under
this Agreement.

 

Section 12.31 Cooperation with Senior Loan Securitization. The Lender agrees,
for the benefit of the Senior Lender, in connection with a securitization of the
Senior Loan, to modify the definitions Senior Loan, Senior Loan Agreement and
related terms to reflect such securitization (but such modifications will not
change any of the economics of the Loan or have any other material adverse
impact upon Lender).

 

ARTICLE XIII

 

AGENT FOR LENDER

 

Section 13.1 Appointment and Authorization of Agent. Lender hereby irrevocably
and exclusively appoints, designates and authorizes German American Capital
Corporation (or any other Person Lender shall designate in writing to Borrowers
and Senior Lender) as Agent to take any and all actions (including the granting
or withholding of any approval, consent or waiver), and to exercise any and all
rights, as are otherwise permitted or provided to be taken by “Lender” under
this Agreement (which shall include Lender’s successors and assigns), on behalf
of Lender but subject to the limitations set forth in this Article and in
Section 12.29. Notwithstanding any provision to the contrary contained herein or
in any other Loan Document, Agent shall not have any duties or responsibilities
to Borrower except those expressly set forth herein, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document.

 

125



--------------------------------------------------------------------------------

Section 13.2 Delegation of Duties. Agent may execute any of its respective
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Agent shall not be responsible
to the Borrower for the negligence or misconduct of any attorney-in-fact that it
selects with reasonable care.

 

Section 13.3 Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telecopy, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Lender as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Borrower against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

 

ARTICLE XIV

 

SECURITIZATION

 

Section 14.1 Sale of Note and Securitization. At the request of Lender and, to
the extent not already required to be provided by Borrowers under this
Agreement, Borrowers shall use reasonable efforts to satisfy the market
standards which may be reasonably required in the marketplace or by the Rating
Agencies in connection with the Mezzanine Loan Securitization of rated single or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in the Note and this Agreement, including using reasonable efforts to
do (or cause to be done) the following (but Borrowers will not in any event be
required to incur, suffer or accept (except to a de minimis extent) (i) any
lesser rights or greater obligations than as currently set forth in the Loan
Documents and (ii) except as set forth in Section 12.13, any expense or any
liability:

 

14.1.1 Provided Information. (i) Provide such non-confidential financial and
other information (but not projections) with respect to the Property, Borrowers
and Property Managers to the extent such information is reasonably available to
Borrowers or Property Managers, (ii) provide business plans (but not
projections) and budgets relating to the Property, to the extent prepared by the
Borrowers or Property Managers and (iii) cooperate with the holder of the Note
(and its representatives) in obtaining such site inspection, appraisals, market
studies, environmental reviews and reports, engineering reports and other due
diligence investigations of the Property, as may be reasonably requested by the
holder of the Note or reasonably requested by the Rating Agencies (all
information provided pursuant to this Section 14.1 together with all other
information heretofore provided to Lender in connection with the Loan, as such
may be updated, at Borrower’s request, in connection with a Mezzanine Loan
Securitization, or hereafter provided to Lender in connection with the Loan or a
Mezzanine Loan Securitization, being herein collectively called the “Provided
Information”);

 

126



--------------------------------------------------------------------------------

14.1.2 Updates to Opinions of Counsel. Shall use reasonable efforts to cause to
be rendered such customary updates or customary modifications to the opinions of
counsel delivered at the closing of the Loan as may be reasonably requested by
the holder of the Note or the Rating Agencies in connection with the Mezzanine
Loan Securitization (it being agreed that in no event shall Borrower be
obligated to deliver an opinion of counsel with respect to “true sale”, “ or no
fraudulent conveyance” matters). Borrowers’ failure to use reasonable efforts to
deliver or cause to be delivered the opinion updates or modifications required
hereby within twenty (20) Business Days after written request therefor shall
constitute an “Event of Default” hereunder.

 

14.1.3 Modifications to Loan Documents. Execute such amendments to the Loan
Documents as may be reasonably requested by Lender or the Rating Agencies in
order to achieve the required rating or to effect the Mezzanine Loan
Securitization (including, without limitation, modifying the Payment Date to a
date other than as originally set forth in this Agreement), provided, that
nothing contained in this Section 14.1.3 shall result in any economic or other
material adverse change in the transaction contemplated by the Loan Documents
(unless Borrowers are made whole by the holder of Note) or result in any
operational changes that are unduly burdensome to the Properties or Borrowers.

 

Notwithstanding anything to the contrary contained herein, no Borrower shall be
required to modify any Loan Document or organizational document in a manner
which would increase Borrower’s obligations or have adverse effect whatsoever on
Borrowers (other than to a de-minimis extent).

 

Section 14.2 Cooperation with Rating Agencies. Borrowers shall (i) at Lender’s
request, meet with representatives of such Rating Agencies at reasonable times
to discuss the business and operations of the Property, and (ii) cooperate with
the reasonable requests of the Rating Agencies in connection with the Property
and (iii) gather any reasonable environmental information reasonably required by
the Rating Agencies in connection with the Mezzanine Loan Securitization.

 

Section 14.3 Securitization Financial Statements. Borrowers acknowledge that all
such financial information delivered by Borrowers to Lender pursuant to Section
5.1(j) may, at Lender’s option, be delivered to the Rating Agencies.

 

Section 14.4 Securitization Indemnification.

 

14.4.1 Disclosure Documents. Each of Borrowers understands that certain of the
Provided Information may be included in disclosure documents in connection with
the Mezzanine Loan Securitization, including a prospectus or private placement
memorandum or a public registration statement (each, a “Disclosure Document”)
and may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Mezzanine Loan Securitization. In the event that the
Disclosure Document is required to be revised prior to the sale of all
Securities, upon request, each of Borrowers will reasonably cooperate with the
holder of the Note in updating the Provided

 

127



--------------------------------------------------------------------------------

Information for inclusion or summary in the Disclosure Document by providing all
current information pertaining to Borrowers and the Properties necessary to keep
the Disclosure Documents accurate and complete in all material respects with
respect to such matters.

 

14.4.2 Indemnification Certificate. In connection with each of (x) a preliminary
and a private placement memorandum, or (y) a preliminary and final prospectus,
as applicable, each of Borrowers agree to provide, at Lender’s reasonable
request, an indemnification certificate:

 

(i) certifying that each of Borrowers have carefully examined those portions of
such memorandum or prospectus, as applicable, reasonably designated in writing
by Lender for Borrowers’ review pertaining to Borrowers, the Properties, the
Loan and/or the Provided Information) and insofar as such sections or portions
thereof specifically pertain to Borrowers, the Properties, the Provided
Information or the Loan, (the “Relevant Portions”), the Relevant Portions do not
(except to the extent specified by Borrowers if Borrowers do not agree with the
statements therein), as of the date of such certificate, to Borrowers’ actual
knowledge, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made, in the light of
the circumstances under which they were made, not misleading; and

 

(ii) indemnifying Lender and the Affiliates of Lender that have filed the
Disclosure Document relating to the Mezzanine Loan Securitization, each of its
directors, each of its officers who have signed the Disclosure Document and each
person or entity who controls any such Person within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any actual, out-of-pocket losses, third party claims,
damages (excluding lost profits, diminution in value and other consequential
damages) or liabilities arising out of third party claims (the “Liabilities”) to
which any member of the Underwriter Group may become subject to the extent such
Liabilities arise out of or are based upon any untrue statement of any material
fact contained in the Relevant Portions or arise out of or are based upon the
omission by Borrower to state therein a material fact required to be stated in
the Relevant Portions in order to make the statements in the Relevant Portions
or in light of the circumstances under which they were made, not misleading
(except that (x) Borrowers’ obligation to indemnify in respect of any
information contained in a preliminary or final registration statement, private
placement memorandum or preliminary or final prospectus that is derived in part
from information provided by Borrowers and in part from information provided by
others unrelated to or not employed by Borrowers shall be limited to any untrue
statement or omission of material fact therein known to Borrowers that results
directly from an error in any information provided (or which should have been
provided) by Borrowers which Borrowers have been given the opportunity to
examine and reasonably and promptly approve and (y) Borrowers shall have no
responsibility for the failure of any member of the Underwriting Group to
accurately transcribe written information supplied by Borrowers or to include
such portions of the Provided Information).

 

(iii) Each of Borrowers’ liability under clauses (a) and (b) above shall be
limited to Liabilities arising out of or based upon any such untrue statement or

 

128



--------------------------------------------------------------------------------

omission by Borrowers made therein in reliance upon and in conformity with
information furnished to Lender by, or furnished at the direction and on behalf
of Borrowers in connection with the preparation of those portions of the
registration statement, memorandum or prospectus pertaining to Borrowers, the
Properties or the Loan, including financial statements of Borrowers and
operating statements with respect to the Properties. This indemnity agreement
will be in addition to any liability which Borrowers may otherwise have.

 

(iv) Promptly after receipt by an indemnified party under this Article XIV of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Article XIV, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from the indemnifying party to such indemnified
party under this Article XIV of its assumption of such defense, the indemnifying
party shall not be liable for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or in conflict with those available
to the indemnifying party, the indemnified party or parties shall have the right
to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties at the expense of the indemnifying party. The indemnifying party shall
not be liable for the expenses of separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in conflict with those available to another
indemnified party

 

In order to provide for just and equitable contribution in circumstances in
which the indemnity provided for in this Article XIV is for any reason held to
be unenforceable by an indemnified party in respect of any actual, out-of-pocket
losses, claims, damages or liabilities relating to third party claims (or action
in respect thereof) referred to therein which would otherwise be indemnifiable
under this Article XIV, the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such actual, out of
pocket losses, third party claims, damages or liabilities (or action in respect
thereof) (but excluding damages for loss profits, diminution in value of the
Property and consequential damages); provided, however, that no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution for Liabilities arising
therefrom from any person who was not

 

129



--------------------------------------------------------------------------------

guilty of such fraudulent misrepresentation. In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered: (i) the Underwriter Group’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
claim was asserted; (ii) the opportunity to correct and prevent any statement or
omission; (iii) the limited responsibilities and obligations of Borrower as
specified herein; and (iv) any other equitable considerations appropriate in the
circumstances.

 

[remainder of page intentionally left blank]

 

130



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

LENDER:

GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation

By:  

/S/    TODD O. SAMMANN

   

Name: Todd O. Sammann

   

Title:   Vice President

By:  

/S/    ERIC M. SCHWARTZ

   

Name: Eric M. Schwartz

   

Title:   Vice President

 



--------------------------------------------------------------------------------

 

BORROWERS:    

SHC Michigan Avenue Mezzanine I, LLC,

a Delaware limited liability company

   

By /S/    STEVEN KISIELICA                                     

   

Name: Steven Kisielica

   

Title:   Senior Vice President

   

SHC Chopin Plaza Mezzanine I, LLC,

a Delaware limited liability company

   

By /S/    STEVEN KISIELICA                                     

   

Name: Steven Kisielica

   

Title:   Senior Vice President

 



--------------------------------------------------------------------------------

 

SCHEDULE A

 

BORROWERS AND PROPERTY OWNERS

 

Mezzanine Borrower

--------------------------------------------------------------------------------

  

Property Owner

--------------------------------------------------------------------------------

SHC Michigan Avenue Mezzanine I LLC    SHC Michigan Avenue, LLC SHC Chopin Plaza
Mezzanine I, LLC    SHC Chopin Plaza, LLC

 



--------------------------------------------------------------------------------

 

SCHEDULE B

 

DESCRIPTION OF MORTGAGED PREMISES

 

InterContinental Chicago

 

Parcel 1

 

That part of Lot 2 lying West of a straight line drawn in a Southerly direction
from a point on the North line of Lot 2, 11-¾ inches East of the Northwest
corner of said Lot 2 to a point in the South line of Lot 2, 9-5/8 inches East of
the Southwest corner of said Lot 2, all of Lot 3 and Lot 4 (except the West 18
feet of the East 19 feet) all of Lots 5, 6, 7, 8, 9 and the West ½ of Lot 10 in
Block 18 in Kinzie’s Addition to Chicago in Section 10, Township 39 North, Range
14 East of the Third Principal Meridian, in Cook County, Illinois.

 

Parcel 2

 

All that part of the vacated East and West 18 foot public alley South of and
adjoining the South line of Lots 4 to 6 both inclusive lying North of and
adjoining the North line of Lots 7 to 9 inclusive and lying West of and
adjoining a line 19 feet West of and parallel with the East line of said Lot 4
produced South 18 feet in the subdivision of Block 18 of Kinzie’s Addition to
Chicago, being a subdivision of the North fraction of Section 10, Township 39
North, Range 14 East of the Third Principal Meridian, in Cook County, Illinois.

 

Address of Property:    505 North Michigan Avenue      Chicago, Illinois 60611
P.I.N.s:    17-10-126-001-0000      17-10-126-002-0000      17-10-126-005-0000  
   17-10-126-010-0000

 

InterContinental Miami

 

Parcel 1

 

The Hotel Unit of Miami Center, a Condominium, according to the Declaration of
Condominium thereof recorded in Official Records Book 14008, page 1398 of the
public records of Dade County, Florida, and all subsequent amendments thereto,
together with an undivided interest in the common elements of said condominium
as set forth in the Declaration of Condominium.

 

1



--------------------------------------------------------------------------------

Parcel 2

 

Non-Exclusive easement in favor of the proposed insured as owner of the Hotel
Unit, in and to the Office Unit of Miami Center, a Condominium, according to the
Declaration of Condominium recorded in Official Records Book 14008, page 1398 of
the public records of Dade County, Florida, as described in that certain Parking
Covenant and Covenant for Hotel Amenities Running With the Land, dated February
23, 1989, as referred to in the Memorandum of Parking Covenant and Covenant for
Hotel Amenities Running With the Land, filed February 27, 1989 in Official
Records Book 14010, at page 3198, public records of Dade County, Florida.

 

2



--------------------------------------------------------------------------------

 

SCHEDULE C

 

ALLOCATED LOAN AMOUNTS

 

Property

--------------------------------------------------------------------------------

   Total


--------------------------------------------------------------------------------

InterContinental Chicago

   $ 26,955,000

InterContinental Miami

     18,045,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total Portfolio

   $ 45,000,000

 

1